           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 1 of 249



                     THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA


Barbara Agnew
5064 N 22nd St.
Milwaukee, WI 53209

Mark Alfred
531 Steeplechase Ln.
Melbourne, FL 32940

Michael Anja
40 Maitland Pl.
Garfield, NJ 7026
                                          Case No.:
Eric Barnes
2310 N Marburg Pl.                        CLASS ACTION COMPLAINT
Meridian, ID 83646
                                          JURY TRIAL DEMANDED
Princeton Barnett
461 GA Highway 96
Bonaire, GA 31005

Aaron Becker
210 Randall Rd., Apt. 14
Lewiston, ME 4240

Joanne Billmire
170 N Washington Blvd., #102
Ogden, UT 84404

Sandra Black
2537 North Las Vegas Blvd., Lot 68
North Las Vegas, NV 89030

Debbie Brown
17806 SE 266th Pl.
Covington, WA 98042

Janet Brown
304 E Conifer St.
Brandon, SD 57005




                                          1
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 2 of 249



Rebecca Bryant
1878 Cecil Rd.
Manning, SC 29102

Jaclyn Callahan
10700 E Dartmouth Ave., Apt. Ii302
Denver, CO 80014

Naomy Centeno
26 Gray Ave.
Medford, NY 11763

Sean Clark
2209 Barnett Dr.
Roswell, NM 88203

Kera Collinson
120 East Sheridan Ave.
New Castle, PA 16105

Calvin Compton
1640 Plum St., Apt. 309
Aurora, IL 60506

Daniel Connelly
2811 Evans Ave., Unit 3
Cheyenne, WY 82001

Ann Cooper
3923 Hynds Blvd.
Cheyenne, WY 82001

Jimmy Cornelius
615 S Jackson Ave.
Pierre, SD 57501

Anna Croom
6915 Woodbend Dr.
Raleigh, NC 27615

Arthur Draper
15660 Sunset St.
Livonia, MI 48154




                                          2
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 3 of 249



Kevin Dugan
15 Woodridge Dr.
Buxton, ME 4093

David Earls
302 Lane St.
Greefield, TN 38230

Christopher Ellington
662 Hwy 8 W
Calhoun City, MS 38916

Brad Ellish
34 Wyldwood Dr.
Tarrytown, NY 10591

Claude Evans
1209 Bluegrass Dr.
Saint Louis, MO 63137

Lalita Evans
10102 Valley Wind Dr.
Houston, TX 77078

Andrienna Faison
4611 28th St.
Detroit, MI 48210

Adam Fear
5822 Staghorn Dr.
Toledo, OH 43614

Brent Fedders
2403 S Taft Ave., Apt. 5
Mason City, IA 50401

Kimberly Frock
109 Brandywine Dr.
Dover, DE 19904

Louise Gaskell
629 Melanie Ct.
Loveland, CO 80537




                                          3
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 4 of 249



Claudia Guiden
911 Coach N 6 Ct.
Saint Louis, MO 63137

Kimberly Hanson
145 Cornflower Ln.
Brownsville, KY 42210

Lorie Harrington
10621 Patternbond Ter.
Silver Spring, MD 20902

Tanya Harris
941 Candlebark Dr.
Jacksonville, FL 32225

Lesley Hice
12538 E Del Rico
Yuma, AZ 85367

Vickie Hodgins
3791 Jasper Rd.
Springfield, OR 97478

Jennifer Howard
2984 Caravan Ct.
Green Bay, WI 54313

Cynthia Ingraham
3565 Fort Meade Rd., Apt. 412
Laurel, MD 20724

Jamisa Ingram
1514 Memorial Park Rd.
Lancaster, SC 29720

Carease Jackson
10118 S Halsted
Chicago, IL 60628

Josette Jackson
202 Cricket Ln.
Woodbridge, NJ 7095




                                          4
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 5 of 249



Kristine Jackson
2104 N Scott St., #31
Arlington, VA 22209

Jamille Johnson
717 Leedsfield Ct.
Arlington, TX 76017

Lynn Jones
40 Lt. Shubael Rd.
Higganum, CT 6441

Betty Knox
2358 NW 2nd Ave.
Fruitland, ID 83619

Bunthoeun Kun
6314 Maywood Ln.
Stockton, CA 95207

Ashley Kyles
2438 N 33rd Ave.
Omaha, NE 68111

Todd Lapcheske
1641 Highway 25
Creston, IA 50801

Tina Lavoie
70 S Winooski Ave., #143
Burlington, VT 5401

George Lett
410 7th St., D
Jber, AK 99505

Scott Linman
17358 W Mauna Loa Ln.,
Surprise, AZ 85388

Gail Lipsey
4415 Caroline Dr., Apt. A, A
Savannah, GA 31404




                                          5
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 6 of 249



Ryan Lloyd
15930 Belle Angela Ave.
Baton Rouge, LA 70817

Sara Llweyllyn
708 Northpointe Ln., Apt. 202
Danville, VA 24540

Richard Luga
1120 Hassinger St., # 101
Honolulu, HI 96822

Joshua Machado
56 Student Ln., Apt. 188
Colchester, VT 5446

Artomesia Martin
2401 Northcrest Pl.
Brandon, MS 39042

Edwina Martin
69 Phillip St.
Montgomery, AL 36108

Sheryl Martinez
16800 S US Highway 281, Lot 11
San Antonio, TX 78221

Ashlee Maze
1807 Twisted Oak Dr., Apt. C
Norman, OK 73071

Lovisa McBee
533 West 600 S
Brigham City, UT 84302

Brandy McGrew
58 W Cottonwood Dr., Trlr. 20
Kalispell, MT 59901

Teresa Miller
1400 NE 53rd Ct., #33
Fort Lauderdale, FL 33334




                                          6
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 7 of 249



Sharriea Mingo
12604 W 97th Ter., Apt. 201
Lenexa, KS 66215

Kevin Monti
50 Breezy Corners Rd.
Portland, CT 6480

Billy Mosley
3321 W Zoo Blvd., #211
Wichita, KS 67203

Blake Myers
108 S Taft Ave.
Fremont, OH 43420

Moussa Nombre
530 Tulane Dr., Apt. 205
Grand Forks, ND 58203

Lexa Oaldon
535 Jefferson Avenue
Indianapolis, IN 46201

Gerald Oloughlin
434 Church St., Apt.15
Whitinsville, MA 1588

Dayle Osborne
671 Chambless Rd.
Oak Grove, LA 71263

Phillip Pacetti
2705 Carsona Ct.
Apex, NC 27502

John Pagliarulo
85 Briggs St., Apt. 317
Cranston, RI 2920

Brooke Pangle
3415 5th St. W #202
West Fargo, ND 58078




                                          7
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 8 of 249



Ebony Peoples
1422 Wyldewood Rd., Apt. C1
Durham, NC 27704

April Poling
144 Grove Farm Ln.
Martinsburg, WV 25404

Brandy Racicot
246 Brickyard Rd.
Athol, MA 1331

Bessie Renfro
916 Tokay Ave.
Modesto, CA 95350

Waltraud Risley
22 Banho Cir.
Cherokee Village, AR 72529

Elena Rowe
935 Coolidge Ct.
Murfreesboro, TN 37128

Shadi Samhan
1700 N Davis St.
Cornelius, OR 97113

Kelli Seals
14142 73rd Pl. Ne, Apt. I 202
Kirkland, WA 98034

Rita Shaw
311 Hardig Rd., Unit A210
Warwick, RI 2886

Lauren Shephard
105 Rhode Island Ave. Ne
Washington, DC 20002

Jay Singleton
1421 N University N132
Little Rock, AR 72207




                                          8
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 9 of 249



Amanda Smith
1016 21st St.
Phenix City, AL 36867

Jesse Sollien
10505 Kayenta Pl. NW
Albuquerque, NM 87114

Tara Standridge
1004 Sierra Vista Dr., Apt. 5
Las Vegas, NV 89169

Kacy Stone
649 Cedar Rd.
Crab Orchard, WV 25827

Amber Syring
27 E 11th St.
Duluth, MN 55805

Viola Thomas
309 W 18th, Apt.1103
Wilmington, DE 19802

Casey Trulock
742 Portland St.
Rochester, NH 3868

Ritsuko Tsunashima-Kukonu
400 Hobron Ln. 2710
Honolulu, HI 96815

Stacey Tweedt
1119 Grant St.
Jackson, MN 56143

Jeff Volquardsen
1762 E 3rd St. Unit 10
Long Beach, CA 90802

Shaunte Walker
537 N 15th St.
Muskogee, OK 74401




                                          9
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 10 of 249



Corey Washington
118 Edgewood Dr., Apt. 23
Elizabethtown, KY 42701

Scott Whitehill
2901 S 179th Plz., #215
Omaha, NE 68130

Heather Wilcox
118 Edgewood Dr., Apt. 23
Elizabethtown, IN 42701

Alan Williams
28 Crossway Ave.
Libby, MT 59923

Lane Wilson
510 5th St.
Huntingdon, PA 16652

Danita Wright
2472 Alabama Ave. Se
Washington, DC 20020

Individually and on Behalf of All Others
Similarly Situated,

                   Plaintiffs,

                          v.

Capital One Financial Corporation,

                   Defendant.



                                 CLASS ACTION COMPLAINT

       1.     Plaintiffs, individually and on behalf of a class of all persons similarly situated

(the “Class” or “Class Members”), bring this class action against Capital One Financial

Corporation (“Defendant”) seeking damages and equitable relief as set forth below.




                                                  10
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 11 of 249



                                PRELIMINARY STATEMENT

       2.      Plaintiffs bring this action against Defendant for its failure to secure and

safeguard their personal and financial information, which information Defendant required

Plaintiffs and Class Members to provide when they applied for financial products. Plaintiffs

further allege that Defendant failed to adequately notify Plaintiffs and Class Members in a timely

manner that their Personally Identifiable Information or “PII” had been stolen in violation of

common law duties and numerous consumer protection statutes.

       3.      On July 29, 2019, Defendant announced that it had discovered a data breach of its

cloud database where at least one unauthorized person accessed and copied the private

information of more than 100 million customers and persons who applied for Capital One

products (the “Breach”). Data that was compromised included Social Security numbers,

Canadian Social Insurance numbers, names, addresses, zip codes/postal codes, phone numbers,

email addresses, dates of birth, self-reported income, credit scores, credit limits, balances,

payment history, contact information, and transaction data of individuals and businesses who

applied for credit cards between 2005 and 2019 (collectively, “PII”).

       4.      The Breach was reasonably foreseeable given that numerous other financial

institutions, including Defendant, maintained inadequate data security resulting in prior data

breaches and other data security incidents.

       5.      Defendant failed to take adequate and reasonable measures to secure its

customers’ PII collected in transactions and stored on its databases.

       6.      This Class Action Complaint is filed on behalf of all persons in the United States,

described more fully in the following sections, whose PII was compromised in the Breach.




                                                    11
              Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 12 of 249



                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over the state law claims asserted here

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since some of the Class

Members are citizens of a State different from Defendant, there are more than 100 putative class

members, and the amount in controversy exceeds $5 million.

        8.       This court has personal jurisdiction over Defendant because Defendant conducts

business in and throughout the District of Columbia, and the wrongful acts alleged in this

Complain were committed in the District of Columbia, among other venues.

        9.       Venue is proper under 28 U.S.C. § 1391(b)(2) in that a substantial part of the

events or omissions giving rise to the claims in this action occurred in or emanated from this

District, and 28 U.S.C. § 1391(b)(3) in that Defendant are subject to personal jurisdiction in this

District.

                                             PARTIES

            1. Plaintiff Barbara Agnew is a resident and citizen of Milwaukee, Wisconsin who

               applied for a Capital One credit card and whose Personally Identifiable Information

               was compromised as a result of the Breach.

        2.       Plaintiff Mark Alfred is a resident and citizen of Melbourne, Florida who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

        3.       Plaintiff Michael Anja is a resident and citizen of Garfield, New Jersey who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                     12
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 13 of 249



       4.      Plaintiff Eric Barnes is a resident and citizen of Meridian, Idaho who applied for a

Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       5.      Plaintiff Princeton Barnett is a resident and citizen of Bonaire, Georgia who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       6.      Plaintiff Aaron Becker is a resident and citizen of Lewiston, Maine who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       7.      Plaintiff Joanne Billmire is a resident and citizen of Ogden, Utah who applied for

a Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       8.      Plaintiff Sandra Black is a resident and citizen of North Las Vegas, Nevada who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       9.      Plaintiff Debbie Brown is a resident and citizen of Covington, Washington who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       10.     Plaintiff Janet Brown is a resident and citizen of Brandon, South Dakota who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   13
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 14 of 249



       11.     Plaintiff Rebecca Bryant is a resident and citizen of Manning, South Carolina who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       12.     Plaintiff Jaclyn Callahan is a resident and citizen of Denver, Colorado who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       13.     Plaintiff Naomy Centeno is a resident and citizen of Medford, New York who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       14.     Plaintiff Sean Clark is a resident and citizen of Roswell, New Mexico who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       15.     Plaintiff Kera Collinson is a resident and citizen of New Castle, Pennsylvania

who applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       16.     Plaintiff Calvin Compton is a resident and citizen of Aurora, Illinois who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       17.     Plaintiff Daniel Connelly is a resident and citizen of Cheyenne, Wyoming who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   14
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 15 of 249



       18.     Plaintiff Ann Cooper is a resident and citizen of Cheyenne, Wyoming who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       19.     Plaintiff Jimmy Cornelius is a resident and citizen of Pierre, South Dakota who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       20.     Plaintiff Anna Croom is a resident and citizen of Raleigh, North Carolina who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       21.     Plaintiff Arthur Draper is a resident and citizen of Livonia, Michigan who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       22.     Plaintiff Kevin Dugan is a resident and citizen of Buxton, Maine who applied for

a Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       23.     Plaintiff David Earls is a resident and citizen of Greefield, Tennessee who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       24.     Plaintiff Christopher Ellington is a resident and citizen of Calhoun City,

Mississippi who applied for a Capital One credit card and whose Personally Identifiable

Information was compromised as a result of the Breach.




                                                   15
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 16 of 249



       25.     Plaintiff Brad Ellish is a resident and citizen of Tarrytown, New York who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       26.     Plaintiff Claude Evans is a resident and citizen of Saint Louis, Missouri who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       27.     Plaintiff Lalita Evans is a resident and citizen of Houston, Texas who applied for

a Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       28.     Plaintiff Andrienna Faison is a resident and citizen of Detroit, Michigan who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       29.     Plaintiff Adam Fear is a resident and citizen of Toledo, Ohio who applied for a

Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       30.     Plaintiff Brent Fedders is a resident and citizen of Mason City, Iowa who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       31.     Plaintiff Kimberly Frock is a resident and citizen of Dover, Deleware who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.




                                                   16
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 17 of 249



       32.     Plaintiff Louise Gaskell is a resident and citizen of Loveland, Colorado who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       33.     Plaintiff Claudia Guiden is a resident and citizen of Saint Louis, Missouri who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       34.     Plaintiff Kimberly Hanson is a resident and citizen of Brownsville, Kentucky who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       35.     Plaintiff Lorie Harrington is a resident and citizen of Silver Spring, Maryland who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       36.     Plaintiff Tanya Harris is a resident and citizen of Jacksonville, Florida who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       37.     Plaintiff Lesley Hice is a resident and citizen of Yuma, Arizona who applied for a

Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       38.     Plaintiff Vickie Hodgins is a resident and citizen of Springfield, Oregon who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   17
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 18 of 249



       39.     Plaintiff Jennifer Howard is a resident and citizen of Green Bay, Wisconsin who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       40.     Plaintiff Cynthia Ingraham is a resident and citizen of Laurel, Maryland who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       41.     Plaintiff Jamisa Ingram is a resident and citizen of Lancaster, South Carolina who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       42.     Plaintiff Carease Jackson is a resident and citizen of Chicago, Illinois who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       43.     Plaintiff Josette Jackson is a resident and citizen of Woodbridge, New Jersey who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       44.     Plaintiff Kristine Jackson is a resident and citizen of Arlington, Virginia who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       45.     Plaintiff Jamille Johnson is a resident and citizen of Arlington, Texas who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.




                                                   18
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 19 of 249



       46.     Plaintiff Lynn Jones is a resident and citizen of Higganum, Connecticut who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       47.     Plaintiff Betty Knox is a resident and citizen of Fruitland, Idaho who applied for a

Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       48.     Plaintiff Bunthoeun Kun is a resident and citizen of Stockton, California who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       49.     Plaintiff Ashley Kyles is a resident and citizen of Omaha, Nebraska who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       50.     Plaintiff Todd Lapcheske is a resident and citizen of Creston, Iowa who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       51.     Plaintiff Tina Lavoie is a resident and citizen of Burlington, Vermont who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       52.     Plaintiff George Lett is a resident and citizen of Jber, Alaska who applied for a

Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.




                                                   19
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 20 of 249



       53.     Plaintiff Scott Linman is a resident and citizen of Surprise, Arizona who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       54.     Plaintiff Gail Lipsey is a resident and citizen of Savannah, Georgia who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       55.     Plaintiff Ryan Lloyd is a resident and citizen of Baton Rouge, Louisiana who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       56.     Plaintiff Sara Llweyllyn is a resident and citizen of Danville, Virginia who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       57.     Plaintiff Richard Luga is a resident and citizen of Honolulu, Hawaii who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       58.     Plaintiff Joshua Machado is a resident and citizen of Colchester, Vermont who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       59.     Plaintiff Artomesia Martin is a resident and citizen of Brandon, Mississippi who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                  20
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 21 of 249



       60.     Plaintiff Edwina Martin is a resident and citizen of Montgomery, Alabama who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       61.     Plaintiff Sheryl Martinez is a resident and citizen of San Antonio, Texas who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       62.     Plaintiff Ashlee Maze is a resident and citizen of Norman, Oklahoma who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       63.     Plaintiff Lovisa McBee is a resident and citizen of Brigham City, Utah who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       64.     Plaintiff Brandy McGrew is a resident and citizen of Kalispell, Montana who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       65.     Plaintiff Teresa Miller is a resident and citizen of Fort Lauderdale, Florida who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       66.     Plaintiff Sharriea Mingo is a resident and citizen of Lenexa, Kansas who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.




                                                  21
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 22 of 249



       67.     Plaintiff Kevin Monti is a resident and citizen of Portland, Connecticut who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       68.     Plaintiff Billy Mosley is a resident and citizen of Wichita, Kansas who applied for

a Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       69.     Plaintiff Blake Myers is a resident and citizen of Fremont, Ohio who applied for a

Capital One credit card and whose Personally Identifiable Information was compromised as a

result of the Breach.

       70.     Plaintiff Moussa Nombre is a resident and citizen of Grand Forks, North Dakota

who applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       71.     Plaintiff Lexa Oaldon is a resident and citizen of Indianapolis, Indiana who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       72.     Plaintiff Gerald Oloughlin is a resident and citizen of Whitinsville, Massachusetts

who applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       73.     Plaintiff Dayle Osborne is a resident and citizen of Oak Grove, Louisiana who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   22
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 23 of 249



       74.     Plaintiff Phillip Pacetti is a resident and citizen of Apex, North Carolina who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       75.     Plaintiff John Pagliarulo is a resident and citizen of Cranston, Rhode Island who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       76.     Plaintiff Brooke Pangle is a resident and citizen of West Fargo, North Dakota who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       77.     Plaintiff Ebony Peoples is a resident and citizen of Durham, North Carolina who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       78.     Plaintiff April Poling is a resident and citizen of Martinsburg, West Virginia who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       79.     Plaintiff Brandy Racicot is a resident and citizen of Athol, Massachusetts who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       80.     Plaintiff Bessie Renfro is a resident and citizen of Modesto, California who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   23
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 24 of 249



       81.     Plaintiff Waltraud Risley is a resident and citizen of Cherokee Village, Arkansas

who applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       82.     Plaintiff Elena Rowe is a resident and citizen of Murfreesboro, Tennessee who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       83.     Plaintiff Shadi Samhan is a resident and citizen of Cornelius, Oregon who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       84.     Plaintiff Kelli Seals is a resident and citizen of Kirkland, Washington who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       85.     Plaintiff Rita Shaw is a resident and citizen of Warwick, Rhode Island who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       86.     Plaintiff Lauren Shephard is a resident and citizen of Washington, District Of

Columbia who applied for a Capital One credit card and whose Personally Identifiable

Information was compromised as a result of the Breach.

       87.     Plaintiff Jay Singleton is a resident and citizen of Little Rock, Arkansas who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   24
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 25 of 249



       88.     Plaintiff Amanda Smith is a resident and citizen of Phenix City, Alabama who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       89.     Plaintiff Jesse Sollien is a resident and citizen of Albuquerque, New Mexico who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       90.     Plaintiff Tara Standridge is a resident and citizen of Las Vegas, Nevada who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       91.     Plaintiff Kacy Stone is a resident and citizen of Crab Orchard, West Virginia who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       92.     Plaintiff Amber Syring is a resident and citizen of Duluth, Minnesota who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       93.     Plaintiff Viola Thomas is a resident and citizen of Wilmington, Deleware who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       94.     Plaintiff Casey Trulock is a resident and citizen of Rochester, New Hampshire

who applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                  25
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 26 of 249



       95.     Plaintiff Ritsuko Tsunashima-Kukonu is a resident and citizen of Honolulu,

Hawaii who applied for a Capital One credit card and whose Personally Identifiable Information

was compromised as a result of the Breach.

       96.     Plaintiff Stacey Tweedt is a resident and citizen of Jackson, Minnesota who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       97.     Plaintiff Jeff Volquardsen is a resident and citizen of Long Beach, California who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       98.     Plaintiff Shaunte Walker is a resident and citizen of Muskogee, Oklahoma who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       99.     Plaintiff Corey Washington is a resident and citizen of Elizabethtown, Kentucky

who applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.

       100.    Plaintiff Scott Whitehill is a resident and citizen of Omaha, Nebraska who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       101.    Plaintiff Heather Wilcox is a resident and citizen of Elizabethtown, Indiana who

applied for a Capital One credit card and whose Personally Identifiable Information was

compromised as a result of the Breach.




                                                   26
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 27 of 249



       102.    Plaintiff Alan Williams is a resident and citizen of Libby, Montana who applied

for a Capital One credit card and whose Personally Identifiable Information was compromised as

a result of the Breach.

       103.    Capital One Financial Corporation is a Delaware corporation with its headquarters

and principal place of business in McLean, Virginia.

                                   STATEMENT OF FACTS

   A. The Breach

       104.    Capital One is one of the largest banks in the United States with over $363 billion

in assets and over $28 billion in revenue. Capital One provides consumer and commercial

banking and financial services, including credit cards, loans, and deposit services. Capital One is

the third largest issuer of Visa and MasterCard credit cards in the United States.1 Capital One has

over 39,000 ATMs.2

       105.    On July 29, 2019, Capital One issued a press release announcing the discovery of

a “data security incident.” Capital One determined “that on July 19, 2019, it determined there

was unauthorized access by an outside individual who obtained certain types of personal

information relating to people who had applied for its credit card products and to Capital One

credit card customers.” The breach occurred on March 22 and 23, 2019.3

       106.    Capital One learned about the Breach from a tip from an external security

researcher on July 17, 2019 which alerted Capital One that stolen data was being hosted on a


       1
          Capital One 2018 Form 10-K, SEC (Feb. 20, 2019),
https://www.sec.gov/Archives/edgar/data/927628/000092762819000093/cof-
12312018x10k.htm.
        2
          ATMs, Capital One, https://www.capitalone.com/bank/atm/ (last visited Aug. 1, 2019).
        3
          Press Release, Capital One Announces Data Security Incident, Capital One (July 29,
2019), https://www.sec.gov/Archives/edgar/data/927628/000092762819000262/exhibit991-
pressrelease72919.htm.


                                                    27
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 28 of 249



GitHub page. The data file was timestamped April 21, 2019.4 GitHub is a website that allows

users to manage and store revisions of projects, typically computer programming projects. 5

       107.    Capital One stated that the individual responsible for the Breach was arrested by

the FBI and that “it is unlikely that the information was used for fraud or disseminated by this

individual.”6 The FBI filed a complaint and charged Paige A. Thompson with violation of 18

U.S.C. § 1030(a)(2) (computer fraud and abuse) in relation to the Breach on July 29, 2019.7

       108.    The FBI alleged that Thompson is a software engineer residing in Seattle,

Washington. She has extensive experience with numerous computer programming languages.

Her most recent job was as a systems engineer with Amazon Simple Storage Service (“Amazon

S3”) from May 2015 to September 2016.8 Amazon S3, a product provided by Amazon Web

Services (“AWS”), “is an object storage service that offers industry-leading scalability, data

availability, security, and performance . . . and stores data for millions of applications for

companies all around the world.”9

       109.    The FBI determined that data stolen from Capital One was posted on a GitHub

page belonging to Thompson. That the page also linked to Thompson’s other projects and




       4
          Id.; United States v. Paige A. Thompson, a/k/a “erratic,” Complaint for Violation of 18
U.S.C. § 1030(a)(2), No. 2:19-mj-00344-MAT (W.D. Wash. July 29, 2019),
https://www.justice.gov/usao-wdwa/press-release/file/1188626/download (“Thompson
Complaint”).
        5
          GitHub, https://github.com/ (last visited Aug. 1, 2019).
        6
          Press Release, supra.
        7
          Thompson Complaint, supra.
        8
          Resume, Paige Thompson,
https://gitlab.com/netcrave/Resume/blob/44e40140ab1ccdd47d8b56a8a78fc532d5b3386d/cv.pdf
(last updated Jan. 10, 2019).
        9
          Amazon S3, https://aws.amazon.com/s3/ (last visited Aug. 1, 2019).


                                                   28
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 29 of 249



resume, along with other strong pieces of direct and circumstantial evidence, established her as

the hacker.10

       110.     The FBI determined that the IP addresses used to access Capital One’s data were

controlled by a virtual private network (“VPN”) company that was used by Thompson to post on

GitHub close in time to the Breach.11

       111.     Capital One believes that the individual responsible for the Breach was “highly

sophisticated” and “was able to exploit a specific configuration vulnerability in our

infrastructure.”12 The FBI stated that “[a] firewall misconfiguration permitted commands to

reach and be executed by [the] server, which enabled access to folders or buckets of data in

Capital One’s storage space at [a] Cloud Computing Company.” The tipster noted that the data

appeared to be from an Amazon S3 server.13

       112.     Amazon said in a statement in response to the Breach, “AWS was not

compromised in any way and functioned as designed. . . . The perpetrator gained access through

a misconfiguration of the web application and not the underlying cloud-based infrastructure. . . .

This type of vulnerability is not specific to the cloud.”14




       10
           Thompson Complaint, supra.
       11
           Id.
        12
           Press release, supra.
        13
           Thompson Complaint, supra.
        14
           Michael Sheetz, Meet Paige Thompson, who is accused of hacking Capital One and
stealing the data of 100 million people, CNBC (July 30, 2019),
https://www.cnbc.com/2019/07/30/paige-thompson-alleged-capital-one-hacker-stole-100-
million-peoples-data.html.


                                                      29
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 30 of 249



       113.    Capital One and the FBI determined that the data file on the GitHub page

included commands which could obtain security credentials and then use those credentials to

access Capital One’s data from a “Cloud Computing Company” server.”15

       114.    Capital One examined their server access logs and determined that a command

from the GitHub file was executed on April 21, 2019, the same date as the file’s timestamp.

Capital One’s logs also showed that the stolen credentials were used to run the same commands

from the GitHub file on March 12 and 22, 2019. The commands all originated from IP addresses

with the prefix “46.246,” known to be controlled by IPredator, a VPN service based from servers

in Sweden, or from Tor exit nodes.16 Tor (or “The Onion Router”) is an Internet anonymity tool

used to obscure the originating IP address of an Internet connection.17

       115.    A screenshot posted on the website Krebs on Security apparently shows that

Thompson, known by the alias “Erratic,” posted on her public Twitter profile details of how she

was attempting to access secure data18:




       15
           Thompson Complaint, supra.
       16
           Id.
        17
           Id.
        18
           Capital One Data Theft Impacts 106M People, Krebs on Security (July 30, 2019),
https://krebsonsecurity.com/2019/07/capital-one-data-theft-impacts-106m-people/.


                                                    30
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 31 of 249




       116.    Krebs on Security also found that on June 26, 2019, Thompson posted on a Slack

channel a list of file names matching those accessed in the Breach.19 Slack is a group

communication service.20

       117.    Capital One and the FBI obtained a screenshot of posts, apparently from

Thompson’s Slack channel, that confirm Thompson’s use of IPredator and Tor to gain access to

Amazon S321:




       19
          Id.
       20
          Slack, https://slack.com/ (last visited Aug. 1, 2019).
       21
          Thompson Complaint, supra.


                                                     31
              Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 32 of 249




        118.     Capital One and the FBI obtained a screenshot of direct messages, apparently

from Thompson’s Twitter account on June 18, 2019, that reveal that she intended to disseminate

the stolen data22:




    B. The Stolen Data



        22
             Thompson Complaint, supra.


                                                  32
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 33 of 249



       119.     Capital one determined that the Breach affected financial records of

approximately 100 million individuals in the United States and approximately 6 million

individuals in Canada.23

       120.     Data that was compromised included names, addresses, zip codes/postal codes,

phone numbers, email addresses, dates of birth, self-reported income, credit scores, credit limits,

balances, payment history, contact information, and transaction data of individuals and

businesses who applied for credit cards between 2005 and 2019.24

       121.     Capital One determined that approximately 140,000 Social Security numbers

were compromised, approximately 80,000 bank account numbers were compromised, and

approximately 1 million Canadian Social Insurance numbers were compromised.25

       122.     Though the data was encrypted, the individual responsible for the Breach was

able to decrypt the data. Certain data fields, including Social Security numbers and account

numbers, were tokenized, meaning they were substituted with cryptographically generated

values. Capital One stated that the method and keys to unlock the tokenized fields were not

compromised.

       123.     Capital One stated that it would make “free credit monitoring and identity

protection available to everyone affected.”26

       124.     Capital One estimated that the Breach would cost the company $100 million to

$150 million.

   C. Capital One’s Duty



       23
          Press release, supra.
       24
          Id.
       25
          Id.
       26
          Id.


                                                    33
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 34 of 249



       125.     Capital One has a duty to its customers to keep their PII secure.

       126.     Capital One knew that it was a constant target for cybersecurity attacks and

hacking and knew that safeguarding customers’ PII was vitally important.27

       127.     Capital One regularly represented itself to have “a robust suite of authentication

and layered information security controls, including our cyber threat analytics, data encryption

and tokenization technologies, anti-malware defenses and vulnerability management program.”28

       128.     Customers reasonably expect that when they provide PII to Capital One that it

will safeguard their PII from cybersecurity attacks and hacking.

       129.     Capital One represents to customers that it “is committed to your privacy. Our

goal is to maintain your trust and confidence when handling personal and financial information

about you.”29

       130.     Capital One promises to “protect [customers’ PII] with controls based upon

internationally recognized security standards, regulations, and industry-based best practices.”30

       131.     Capital One has experienced previous attempts to maliciously access customers’

PII, including an incident in which a former employee accessed customers’ PII in 2017.31

       132.     Capital One is also aware of numerous data breaches involving financial services

and other companies that have occurred in recent years.

       133.     Security standards commonly accepted in the banking industry and among

businesses that store PII using the Internet include, without limitation:

       27
           Capital One 2018 Form 10-K, supra.
       28
           Id.
        29
           Capital One Online & Mobile Privacy Statement, Capital One,
https://www.capitalone.com/identity-protection/privacy/statement (last revised May 1, 2014).
        30
           Id.
        31
           Letter to Customers Concerning Data Breach, Capital One (July 31, 2017),
https://dojmt.gov/wp-content/uploads/Capital-One-1.pdf.


                                                     34
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 35 of 249



            a. Maintaining a secure firewall configuration;

            b. Monitoring for suspicious or irregular traffic to servers;

            c. Monitoring for suspicious credentials used to access servers;

            d. Monitoring for suspicious or irregular activity by known users;

            e. Monitoring for suspicious or unknown users;

            f. Monitoring for suspicious or irregular server requests;

            g. Monitoring for server requests for PII;

            h. Monitoring for server requests from VPNs; and

            i. Monitoring for server requests from Tor exit nodes.

       134.    The U.S. Federal Trade Commission (“F.T.C.”) publishes guides for businesses

for cybersecurity32 and protection of PII33 which includes basic security standards applicable to

all types of business. The F.T.C. recommends that businesses, inter alia34:

            a. “Identify all connections to the computers where you store sensitive information.”

            b. “Assess the vulnerability of each connection to commonly known or reasonably
               foreseeable attacks.”

            c. “Don’t store sensitive consumer data on any computer with an internet connection
               unless it’s essential for conducting your business.”

            d. “Scan computers on your network to identify and profile the operating system and
               open network services. If you find services that you don’t need, disable them to
               prevent hacks or other potential security problems. For example, if email service
               or an internet connection is not necessary on a certain computer, consider closing
               the ports to those services on that computer to prevent unauthorized access to that
               machine.”



       32
           Start with Security: A Guide for Business, F.T.C. (June 2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.
        33
           Protecting Personal Information: A Guide for Business, F.T.C. (Oct. 2016),
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
information.pdf.
        34
           Id.


                                                     35
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 36 of 249



           e. “Pay particular attention to the security of your web applications—the software
              used to give information to visitors to your website and to retrieve information
              from them. Web applications may be particularly vulnerable to a variety of hack
              attacks.”

           f. “Use a firewall to protect your computer from hacker attacks while it is connected
              to a network, especially the internet.”

           g. “Determine whether you should install a ‘border’ firewall where your network
              connects to the internet. A border firewall separates your network from the
              internet and may prevent an attacker from gaining access to a computer on the
              network where you store sensitive information. Set ‘access controls’—settings
              that determine which devices and traffic get through the firewall—to allow only
              trusted devices with a legitimate business need to access the network. Since the
              protection a firewall provides is only as effective as its access controls, review
              them periodically.”

           h. “Monitor incoming traffic for signs that someone is trying to hack in. Keep an eye
              out for activity from new users, multiple log-in attempts from unknown users or
              computers, and higher-than-average traffic at unusual times of the day.”

           i. “Monitor outgoing traffic for signs of a data breach. Watch for unexpectedly large
              amounts of data being transmitted from your system to an unknown user. If large
              amounts of information are being transmitted from your network, investigate to
              make sure the transmission is authorized.”

       135.    Capital One failed to prevent the Breach because it did not adhere to commonly

accepted security standards, including failing to detect:

           a. That the firewall configuration could allow illegitimate access to servers;

           b. That legitimate server requests had not previously come from Thompson;

           c. That the credentials used to access the server were performing suspicious or
              irregular requests;

           d. That the server requests were not pursuant to Capital One’s usual course of
              business;

           e. That the server requests were requesting PII;

           f. That the server requests were originating from VPN servers or that the VPN
              servers were located in Sweden; and

           g. That the server requests were received from Tor exit nodes.



                                                     36
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 37 of 249



       136.    Capital One knew or should have known that irregular, suspicious, or unknown

server requests for PII should be scrutinized and monitored to ensure the security of PII.

       137.    Capital One knew or should have known that requests from VPNs, and especially

foreign VPNs, should be scrutinized and monitored to ensure the security of PII.

       138.    Capital One knew or should have known that requests from Tor exit nodes should

be scrutinized and monitored to ensure the security of PII.

       139.    VPNs and Tor are tools regularly used by hackers to obscure their identity and

access secure servers. Capital One knew or should have known that the IP addresses used in the

Breach were VPN or Tor IP addresses. Such information is publicly available.35

       140.    Capital One only discovered the Breach after being tipped off by someone who

saw the stolen data on Thompson’s GitHub page.

       141.    It is unknown how many individuals accessed, copied, or used the stolen data on

Thompson’s GitHub page before it was taken down, and it is unknown if Thompson

disseminated the data to anyone else through any other medium.

                              CLASS ACTION ALLEGATIONS

       142.    Plaintiffs bring this complaint on behalf of themselves and the following Class

Members (“Nationwide Class”):

               All persons in the United States whose Personally Identifiable
               Information was present among the data that was accessed as a
               result of the data breach disclosed by Defendant on July 31, 2019.

       143.    Plaintiffs E. Martin and Smith (“Alabama Plaintiffs”) also seek certification of the

following state subclass (“Alabama Subclass”):



       35
          See Thompson Complaint, supra; List of Tor Exit Nodes,
https://check.torproject.org/cgi-bin/TorBulkExitList.py?ip=1.1.1.1 (last visited Aug. 2, 2019).


                                                    37
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 38 of 249



               All persons residing in Alabama whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       144.    Plaintiff Lett (“Alaska Plaintiff”) also seeks certification of the following state

subclass (“Alaska Subclass”):

               All persons residing in Alaska whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       145.    Plaintiffs Hice and Linman (“Arizona Plaintiffs”) also seek certification of the

following state subclass (“Arizona Subclass”):

               All persons residing in Arizona whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       146.    Plaintiffs Risley and Singleton (“Arkansas Plaintiffs”) also seek certification of

the following state subclass (“Arkansas Subclass”):

               All persons residing in Arkansas whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       147.    Plaintiffs Kun, Renfro, and Volquardsen (“California Plaintiffs”) also seek

certification of the following state subclass (“California Subclass”):

               All persons residing in California whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       148.    Plaintiffs Callahan and Gaskell (“Colorado Plaintiffs”) also seek certification of

the following state subclass (“Colorado Subclass”):

               All persons residing in Colorado whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       149.    Plaintiffs Jones and Monti (“Connecticut Plaintiffs”) also seek certification of the

following state subclass (“Connecticut Subclass”):

                                                     38
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 39 of 249



               All persons residing in Connecticut whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       150.    Plaintiffs Frock and Thomas (“Deleware Plaintiffs”) also seek certification of the

following state subclass (“Deleware Subclass”):

               All persons residing in Deleware whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       151.    Plaintiffs Shephard and Wright (“District Of Columbia Plaintiffs”) also seek

certification of the following state subclass (“District Of Columbia Subclass”):

               All persons residing in District Of Columbia whose Personally Identifiable
               Information was present among the data that was accessed as a result of the data
               breach disclosed by Defendant on July 31, 2019.

       152.    Plaintiffs Alfred, Harris, and Miller (“Florida Plaintiffs”) also seek certification of

the following state subclass (“Florida Subclass”):

               All persons residing in Florida whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       153.    Plaintiffs Barnett and Lipsey (“Georgia Plaintiffs”) also seek certification of the

following state subclass (“Georgia Subclass”):

               All persons residing in Georgia whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       154.    Plaintiffs Luga and Tsunashima-Kukonu (“Hawaii Plaintiffs”) also seek

certification of the following state subclass (“Hawaii Subclass”):

               All persons residing in Hawaii whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       155.    Plaintiffs Barnes and Knox (“Idaho Plaintiffs”) also seek certification of the

following state subclass (“Idaho Subclass”):

                                                     39
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 40 of 249



               All persons residing in Idaho whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       156.    Plaintiffs Compton and C. Jackson (“Illinois Plaintiffs”) also seek certification of

the following state subclass (“Illinois Subclass”):

               All persons residing in Illinois whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       157.    Plaintiffs Oaldon and Wilcox (“Indiana Plaintiffs”) also seek certification of the

following state subclass (“Indiana Subclass”):

               All persons residing in Indiana whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       158.    Plaintiffs Fedders and Lapcheske (“Iowa Plaintiffs”) also seek certification of the

following state subclass (“Iowa Subclass”):

               All persons residing in Iowa whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       159.    Plaintiffs Mingo and Mosley (“Kansas Plaintiffs”) also seek certification of the

following state subclass (“Kansas Subclass”):

               All persons residing in Kansas whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       160.    Plaintiffs Hanson and Washington (“Kentucky Plaintiffs”) also seek certification

of the following state subclass (“Kentucky Subclass”):

               All persons residing in Kentucky whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       161.    Plaintiffs Lloyd and Osborne (“Louisiana Plaintiffs”) also seek certification of the

following state subclass (“Louisiana Subclass”):

                                                      40
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 41 of 249



               All persons residing in Louisiana whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       162.    Plaintiffs Becker and Dugan (“Maine Plaintiffs”) also seek certification of the

following state subclass (“Maine Subclass”):

               All persons residing in Maine whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       163.    Plaintiffs Harrington and Ingraham (“Maryland Plaintiffs”) also seek certification

of the following state subclass (“Maryland Subclass”):

               All persons residing in Maryland whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       164.    Plaintiffs Oloughlin and Racicot (“Massachusetts Plaintiffs”) also seek

certification of the following state subclass (“Massachusetts Subclass”):

               All persons residing in Massachusetts whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       165.    Plaintiffs Draper and Faison (“Michigan Plaintiffs”) also seek certification of the

following state subclass (“Michigan Subclass”):

               All persons residing in Michigan whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       166.    Plaintiffs Syring and Tweedt (“Minnesota Plaintiffs”) also seek certification of the

following state subclass (“Minnesota Subclass”):

               All persons residing in Minnesota whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       167.    Plaintiffs Ellington and A. Martin (“Mississippi Plaintiffs”) also seek certification

of the following state subclass (“Mississippi Subclass”):

                                                    41
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 42 of 249



              All persons residing in Mississippi whose Personally Identifiable Information was
              present among the data that was accessed as a result of the data breach disclosed
              by Defendant on July 31, 2019.

       168.   Plaintiffs C. Evans and Guiden (“Missouri Plaintiffs”) also seek certification of

the following state subclass (“Missouri Subclass”):

              All persons residing in Missouri whose Personally Identifiable Information was
              present among the data that was accessed as a result of the data breach disclosed
              by Defendant on July 31, 2019.

       169.   Plaintiffs Mcgrew and Williams (“Montana Plaintiffs”) also seek certification of

the following state subclass (“Montana Subclass”):

              All persons residing in Montana whose Personally Identifiable Information was
              present among the data that was accessed as a result of the data breach disclosed
              by Defendant on July 31, 2019.

       170.   Plaintiffs Kyles and Whitehill (“Nebraska Plaintiffs”) also seek certification of the

following state subclass (“Nebraska Subclass”):

              All persons residing in Nebraska whose Personally Identifiable Information was
              present among the data that was accessed as a result of the data breach disclosed
              by Defendant on July 31, 2019.

       171.   Plaintiffs Black and Standridge (“Nevada Plaintiffs”) also seek certification of the

following state subclass (“Nevada Subclass”):

              All persons residing in Nevada whose Personally Identifiable Information was
              present among the data that was accessed as a result of the data breach disclosed
              by Defendant on July 31, 2019.

       172.   Plaintiff Trulock (“New Hampshire Plaintiff”) also seeks certification of the

following state subclass (“New Hampshire Subclass”):

              All persons residing in New Hampshire whose Personally Identifiable
              Information was present among the data that was accessed as a result of the data
              breach disclosed by Defendant on July 31, 2019.

       173.   Plaintiffs Anja and J. Jackson (“New Jersey Plaintiffs”) also seek certification of

the following state subclass (“New Jersey Subclass”):

                                                      42
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 43 of 249



               All persons residing in New Jersey whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       174.    Plaintiffs Clark and Sollien (“New Mexico Plaintiffs”) also seek certification of

the following state subclass (“New Mexico Subclass”):

               All persons residing in New Mexico whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       175.    Plaintiffs Centeno and Ellish (“New York Plaintiffs”) also seek certification of the

following state subclass (“New York Subclass”):

               All persons residing in New York whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       176.    Plaintiffs Croom, Pacetti, and Peoples (“North Carolina Plaintiffs”) also seek

certification of the following state subclass (“North Carolina Subclass”):

               All persons residing in North Carolina whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       177.    Plaintiffs Nombre and Pangle (“North Dakota Plaintiffs”) also seek certification

of the following state subclass (“North Dakota Subclass”):

               All persons residing in North Dakota whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       178.    Plaintiffs Fear and Myers (“Ohio Plaintiffs”) also seek certification of the

following state subclass (“Ohio Subclass”):

               All persons residing in Ohio whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       179.    Plaintiffs Maze and Walker (“Oklahoma Plaintiffs”) also seek certification of the

following state subclass (“Oklahoma Subclass”):

                                                    43
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 44 of 249



               All persons residing in Oklahoma whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       180.    Plaintiffs Hodgins and Samhan (“Oregon Plaintiffs”) also seek certification of the

following state subclass (“Oregon Subclass”):

               All persons residing in Oregon whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       181.    Plaintiffs Collinson and Wilson (“Pennsylvania Plaintiffs”) also seek certification

of the following state subclass (“Pennsylvania Subclass”):

               All persons residing in Pennsylvania whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       182.    Plaintiffs Pagliarulo and Shaw (“Rhode Island Plaintiffs”) also seek certification

of the following state subclass (“Rhode Island Subclass”):

               All persons residing in Rhode Island whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       183.    Plaintiffs Bryant and Ingram (“South Carolina Plaintiffs”) also seek certification

of the following state subclass (“South Carolina Subclass”):

               All persons residing in South Carolina whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       184.    Plaintiffs J. Brown and Cornelius (“South Dakota Plaintiffs”) also seek

certification of the following state subclass (“South Dakota Subclass”):

               All persons residing in South Dakota whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       185.    Plaintiffs Earls and Rowe (“Tennessee Plaintiffs”) also seek certification of the

following state subclass (“Tennessee Subclass”):

                                                   44
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 45 of 249



               All persons residing in Tennessee whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       186.    Plaintiffs L. Evans, Johnson, and Martinez (“Texas Plaintiffs”) also seek

certification of the following state subclass (“Texas Subclass”):

               All persons residing in Texas whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       187.    Plaintiffs Billmire and Mcbee (“Utah Plaintiffs”) also seek certification of the

following state subclass (“Utah Subclass”):

               All persons residing in Utah whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       188.    Plaintiffs Lavoie and Machado (“Vermont Plaintiffs”) also seek certification of

the following state subclass (“Vermont Subclass”):

               All persons residing in Vermont whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       189.    Plaintiffs K. Jackson and Llweyllyn (“Virginia Plaintiffs”) also seek certification

of the following state subclass (“Virginia Subclass”):

               All persons residing in Virginia whose Personally Identifiable Information was
               present among the data that was accessed as a result of the data breach disclosed
               by Defendant on July 31, 2019.

       190.    Plaintiffs D. Brown and Seals (“Washington Plaintiffs”) also seek certification of

the following state subclass (“Washington Subclass”):

               All persons residing in Washington whose Personally Identifiable Information
               was present among the data that was accessed as a result of the data breach
               disclosed by Defendant on July 31, 2019.

       191.    Plaintiffs Poling and Stone (“West Virginia Plaintiffs”) also seek certification of

the following state subclass (“West Virginia Subclass”):

                                                     45
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 46 of 249



                 All persons residing in West Virginia whose Personally Identifiable Information
                 was present among the data that was accessed as a result of the data breach
                 disclosed by Defendant on July 31, 2019.

       192.      Plaintiffs Agnew and Howard (“Wisconsin Plaintiffs”) also seek certification of

the following state subclass (“Wisconsin Subclass”):

                 All persons residing in Wisconsin whose Personally Identifiable Information was
                 present among the data that was accessed as a result of the data breach disclosed
                 by Defendant on July 31, 2019.

       193.      Plaintiffs Connelly and Cooper (“Wyoming Plaintiffs”) also seek certification of

the following state subclass (“Wyoming Subclass”):

                 All persons residing in Wyoming whose Personally Identifiable Information was
                 present among the data that was accessed as a result of the data breach disclosed
                 by Defendant on July 31, 2019.

       194.      The Class and Subclasses specifically exclude: (a) any persons or other entity

currently related to or affiliated with Defendant; (b) any Judge presiding over this action and

members of his or her family; and (c) all persons who properly execute and file a timely request

for exclusion.

       195.      Class-wide adjudication of Plaintiffs’ claims is appropriate because Plaintiffs can

prove the elements of their claims on a class-wide basis using the same evidence as would be

used to prove those elements in individual actions asserting the same claims.

       196.      Numerosity: The members of the putative Class, estimated at 500 million, are so

numerous that joinder of individual claims is impracticable. Members of the Class can be readily

identified through Defendant’s records.

       197.      Commonality: There are significant questions of fact and law common to the

members of the Class. These issues include but are not limited to:

           a. Whether Defendant failed to establish appropriate administrative, technical and
              physical safeguards to ensure the security and confidentiality of records to protect
              against known and anticipated threats to security;

                                                     46
               Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 47 of 249



               b. Whether Defendant failed to maintain adequate data security policies, procedures,
                  and practices to secure Plaintiffs’ and Class Members’ PII;

               c. Whether the security provided by Defendant was satisfactory to protect customer
                  information as compared to industry standards;

               d. Whether Defendant misrepresented or failed to provide adequate information to
                  customers regarding the type of security practices used;

               e. Whether Defendant’s conduct was intentional, willful or negligent;

               f. Whether Defendant violated any and all statutes and/or common law listed herein;

               g. Whether the putative Class suffered damages as a result of Defendant’s conduct
                  or omissions; and

               h. Whether Class Members are entitled to injunctive, declarative and monetary relief
                  as a result of Defendant’s conduct.

         198.     Typicality: Plaintiffs’ claims are typical of the claims of the putative Class.

Plaintiffs and all members of the putative Class have been adversely affected and damaged in

that Defendant failed to adequately protect their PII to the detriment of Plaintiffs and the putative

Class.

         199.     Adequacy of Representation: Plaintiffs, as the proposed Class Representatives,

will fairly and adequately represent the putative Class because they have the Class Members’

best interest in mind, because their individual claims are co-extensive with those of the Class,

and because they are represented by qualified counsel experienced in class action litigation of

this nature.

         200.     Superiority: A class action in this instance is superior to other available methods

for the fair and efficient adjudication of these claims because individual joinder of the claims of

all members of the putative Class is impracticable. Many members of the Class are without the

financial resources necessary to pursue this matter. Even if some members of the Class could

afford to litigate their claims separately, such a result would be unduly burdensome to the courts


                                                      47
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 48 of 249



in which the individualized cases would proceed. Individual litigation increases the time and

expense of resolving a common dispute concerning Defendant’s actions toward an entire group

of individuals. Class action procedures allow for far fewer management difficulties in matters of

this type and provide the unique benefits of unitary adjudication, economies of scale and

comprehensive supervision over the entire controversy by a single judge in a single court.

       201.    The putative Class may be certified pursuant to Rule 23(b)(2) of the Federal Rules

of Civil Procedure because Defendant has acted on grounds generally applicable to the putative

Class, thereby making final injunctive relief and corresponding declaratory relief appropriate

with respect to the claims raised by the Class.

       202.    The putative Class may also be certified pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because questions of law and fact common to Class Members will

predominate over questions affecting individual members, and a class action is superior to other

methods for fairly and efficiently adjudicating the controversy and causes of action described in

this Complaint.

              CLAIMS BROUGHT ON BEHALF OF NATIONWIDE CLASS

                                            COUNT 1

                             BREACH OF IMPLIED CONTRACT

       203.    Plaintiffs re-allege, as if fully set forth, the allegations of the preceding

paragraphs.

       204.    Defendant solicited and invited Plaintiffs and the members of the Class to apply

for financial products with Defendant. Plaintiffs and Class Members accepted Defendant’s offers

and applied for financial products with Defendant.

       205.    When Plaintiffs and the Class applied for financial products with Defendant, they

were required to, and did, provide their PII to Defendant. In so doing, Plaintiffs and Class

                                                     48
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 49 of 249



Members entered into implied contracts with Defendant pursuant to which Defendant agreed to

safeguard and protect such information and to timely and accurately notify Plaintiffs and Class

Members if their data had been breached and compromised.

       206.    Each application for a financial product by Plaintiffs and Class Members was

made pursuant to the mutually agreed-upon implied contract with Defendant under which

Defendant agreed to safeguard and protect Plaintiffs’ and Class Members’ PII and to timely and

accurately notify them if such information was compromised or stolen.

       207.    Plaintiffs and Class Members would not have provided and entrusted their PII to

Defendant in the absence of the implied contract.

       208.    Plaintiffs and Class Members fully performed their obligations under the implied

contracts with Defendant.

       209.    Defendant breached the implied contracts they made with Plaintiffs and Class

Members by failing to safeguard and protect the PII of Plaintiffs and Class Members and by

failing to provide timely and accurate notice to them that their PII was compromised as a result

of the data breach.

       210.    As a direct and proximate result of Defendant’s breaches of the implied contracts

between Defendant and Plaintiffs and Class Members, Plaintiffs and Class Members sustained

actual losses and damages as described in detail above.

                                           COUNT 2

                                        NEGLIGENCE

       211.    Plaintiffs re-allege, as if fully set forth, the allegations of the preceding

paragraphs.

       212.    Upon accepting Plaintiffs’ and Class Members’ PII in its system, Defendant

undertook and owed a duty to Plaintiffs and Class Members to exercise reasonable care to secure
                                                    49
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 50 of 249



and safeguard that information from being compromised, lost, stolen, misused, and or/disclosed

to unauthorized parties, and to utilize commercially reasonable methods to do so. This duty

included, among other things, designing, maintaining, and testing Defendant’s security systems

to ensure that Plaintiffs’ and the Class Members' PII was adequately secured and protected, and

to established adequate data security policies, procedures, and practices to securely maintain

Plaintiffs’ and Class Members’ PII.

       213.    Defendant further had a duty to implement processes that would detect a breach

of their security systems in a timely manner and to timely act upon warnings and alerts,

including those generated by their own security systems.

       214.    Defendant owed a duty to Plaintiffs and Class Members to provide security

consistent with industry standards and requirements, to ensure that its computer systems and

networks, and the personnel responsible for them, adequately protected the personal and

financial information of Plaintiffs and Class Members

       215.    Defendant knew, or should have known, of the risks inherent in collecting and

storing the personal and financial information of Plaintiffs and the Class Members and of the

critical importance of providing adequate security of that information.

       216.    Defendant breached the duties it owed to Plaintiffs and Class Members by failing

to exercise reasonable care and implement adequate security systems, protocols, and practices

sufficient to protect the personal and financial information of Plaintiffs and the Class.

       217.    Defendant breached the duties it owed to Plaintiffs and the Class by failing to

properly implement technical systems or security policies, procedures, and practices that could

have prevented the loss of the data at issue.




                                                     50
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 51 of 249



       218.    Defendant had a duty to timely disclose to Plaintiffs and the Class that their PII

had been or was reasonably believed to have been compromised. Timely disclosure was

appropriate so that, among other things, Plaintiffs and the Class could take appropriate measures

to avoid use of bank funds and monitor their account information and credit reports for

fraudulent activity.

       219.    Defendant’s failure to comply with its legal obligations and with industry

standards and regulations, and the delay between the date of intrusion and the date Defendant

disclosed the data breach, further evidences Defendant’s negligence in failing to exercise

reasonable care in safeguarding and protecting Plaintiffs’ and Class Members’ personal and

financial information in Defendant’s possession.

       220.    Defendant knew that Plaintiffs and Class Members were foreseeable victims of a

data breach of its system because of laws and statutes that require Defendant to reasonably

safeguard sensitive payment information.

       221.    But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiffs

and Class Members, their personal and financial information would not have been compromised.

       222.    The injury and harm suffered by Plaintiffs and members of the Class as set forth

above was the reasonably foreseeable result of Defendant’s failure to exercise reasonable care in

safeguarding and protecting Plaintiffs’ and Class Members’ personal and financial information

within Defendant’s possession. Defendant knew or should have known that its systems and

technologies for processing, securing, safeguarding and deleting Plaintiffs’ and Class Members’

personal and financial information were inadequate and vulnerable to being breached by hackers.

       223.    Plaintiffs and Class Members suffered injuries and losses described herein as a

direct and proximate result of Defendant’s conduct resulting in the data breach, including



                                                   51
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 52 of 249



Defendant’s lack of adequate reasonable and industry standard security measures. Had

Defendant implemented such adequate and reasonable security measures, Plaintiffs and Class

Members would not have suffered the injuries alleged, as the data breach would likely have not

occurred.

       224.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiffs and

the Class have suffered injury and the significant risk of harm in the future and are entitled to

damages in an amount to be proven at trial.

       225.    Defendant breached its duty to discover and to notify Plaintiffs and the Class of

the unauthorized access by failing to discover the security breach within reasonable time and by

failing to notify Plaintiffs and Class Members of the breach until July 2019. To date, Defendant

has not provided sufficient information to Plaintiffs and the Class regarding the extent and scope

of the unauthorized access and Defendant continues to breach their disclosure obligations to

Plaintiffs and the Class.

       226.    Defendant also breached its duty to Plaintiffs and Class Members to adequately

protect and safeguard this information by knowingly disregarding standard information security

principles, despite obvious risks, and by allowing unmonitored and unrestricted access to

unsecured PII. Furthering its negligent practices, Defendant failed to provide adequate

supervision and oversight of the PII, in spite of the known risk and foreseeable likelihood of

breach and misuse, which permitted a third party to gather Plaintiffs’ and Class Members’ PII,

misuse the PII, and intentionally disclose it to others without consent.

       227.    Through Defendant’s acts and omissions described in this Complaint, including

Defendant’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class’

PII from being foreseeably captured, accessed, disseminated, stolen, and misused, Defendant



                                                     52
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 53 of 249



unlawfully breached its duty to use reasonable care to adequately protect and secure Plaintiffs’

and Class’ PII during the time it was within Defendant’s control.

       228.    Further, through its failure to timely discover and provide clear notification of the

data breach to consumers, Defendant prevented Plaintiffs and Class Members from taking

meaningful, proactive steps to secure their PII.

       229.    Upon information and belief, Defendant improperly and inadequately safeguarded

the PII of Plaintiffs and Class Members that deviated from standard industry rules, regulations,

and practices at the time of the data breach.

       230.    Neither Plaintiffs nor Class Members contributed to the Breach and subsequent

misuse of their PII as described in this Complaint. As a direct and proximate result of

Defendant’s negligence, Plaintiffs and the Class sustained actual losses and damages as

described in detail above.

                                            COUNT 3

                                           BAILMENT

       231.    Plaintiffs re-allege, as if fully set forth, the allegations of the preceding

paragraphs.

       232.    Plaintiffs and Class Members provided, or authorized disclosure of, their PII to

Defendant for the exclusive purpose of applying for financial products.

       233.    In allowing their personal and financial information to be made available to

Defendant, Plaintiffs and Class Members intended and understood that Defendant would

adequately safeguard their personal and financial information.

       234.    Defendant accepted possession of Plaintiffs’ and Class Members’ personal and

financial information for the purpose of making available to Plaintiffs and Class Members

Defendant’s services for their benefit.
                                                    53
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 54 of 249



       235.    By accepting possession of Plaintiffs’ and Class Members’ personal and financial

information, Defendant understood that Plaintiffs and Class Members expected Defendant to

adequately safeguard their personal and financial information. Accordingly, a bailment (or

deposit) was established for the mutual benefit of the parties. During the bailment (or deposit),

Defendant owed a duty to Plaintiffs and Class Members to exercise reasonable care, diligence,

and prudence in protecting their personal and financial information.

       236.    Defendant breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiffs’ and Class Members’ personal and financial information,

resulting in the unlawful and unauthorized access to and misuse of Plaintiffs’ and Class

Members’ personal and financial information.

       237.    Defendant further breached its duty to safeguard Plaintiffs’ and Class Members’

personal and financial information by failing to timely and accurately discovery the breach and

by failing to timely and accurately notify them that their information had been compromised as a

result of the data breach.

       238.    As a direct and proximate result of Defendant’s breach of its duty, Plaintiffs and

Class Members suffered consequential damages that were reasonably foreseeable to Defendant,

including but not limited to the damages set forth above.

       239.    As a direct and proximate result of Defendant’s breach of its duty, the personal

and financial information of Plaintiffs and Class Members entrusted, directly or indirectly, to

Defendant during the bailment (or deposit) was damaged and its value diminished.

                                           COUNT 4

                                    NEGLIGENCE PER SE

       240.    Plaintiffs re-allege, as if fully set forth, the allegations of the preceding

paragraphs.
                                                   54
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 55 of 249



       241.    The Federal Trade Commission Act (15 U.S.C. § 45) prohibits “unfair …practices

in or affecting commerce” including, as interpreted and enforced by the Federal Trade

Commission (“FTC”), the unfair act or practice by companies such as Capitl One of failing to

use reasonable measures to protect PII.

       242.    Pursuant to state laws in at least the following 13 states, Defendant had a duty to

those respective states’ Class Members to implement and maintain reasonable security

procedures and practices to safeguard Plaintiffs’ and Class Members’ Personal Information:

           a. Arkansas: Ark. Code § 4-110-104

           b. California: Cal Civ. Code § 1798.81.5

           c. Connecticut: Conn. Gen. Stat. § 42-471

           d. Florida: Fla. Stat. § 501.171(2)

           e. Georgia: Ga. Code Ann., § 10-1-912

           f. Indiana: Ind. Code § 24-4.9-3.5

           g. Maryland: Md. Code. Comm. Law § 14-5303

           h. Massachusetts: Mass. Gen Laws Ch. 93H, § 3(a)

           i. Nevada: Nev. Rev. Stat. § 603A.210

           j. Oregon: Ore. Rev. Stat. § 646A.622(1)

           k. Rhode Island: R.I. Gen Laws § 11-49.2-2(2)

           l. Texas: Tex. Bus. & Com. Code Ann. § 521.052(a) m.

           m. Utah: Utah Code Ann. § 14-44-201(1)(a)

       243.    Defendant breached its duties to Plaintiffs and Class Members under the Federal

Trade Commission Act (15 U.S.C. § 45) and the state data security statutes by failing to provide

fair, reasonable, or adequate computer systems and data security practices to safeguard Plaintiffs’

and Class Members’ Personal Information.


                                                    55
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 56 of 249



         244.   Defendant’s failure to comply with applicable laws and regulations constitutes

negligence per se.

         245.   But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiffs

and Class Members, Plaintiffs and Class Members would not have been injured.

         246.   The injury and harm suffered by Plaintiffs and the Class Members was the

reasonably foreseeable result of Defendant’s breach of their duties. Defendant knew or should

have known that they were failing to meet their duties, and that the breach would cause Plaintiffs

and the State Class Members to experience the foreseeable harms associated with the exposure of

their PII.

         247.   As a direct and proximate result of Defendant’s negligent conduct, Plaintiffs and

the Class Members have suffered injury and are entitled to damages in an amount to be proven at

trial.

                                            COUNT 5

                BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

         248.   Plaintiffs re-allege, as if fully set forth, the allegations of the preceding

paragraphs.

         249.   The law implies a covenant of good faith and fair dealing in every contract.

         250.   Plaintiffs and Class Members contracted with Defendant by applying for

Defendant’s financial products.

         251.   Plaintiffs and Class Members performed all of the significant duties under their

agreements with Defendant.

         252.   The conditions required for Defendant’s performance under the contract has

occurred.



                                                    56
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 57 of 249



       253.      Defendant did not provide and/or unfairly interfered with and/or frustrated the

right of Plaintiffs and the Class Members to receive the full benefits under their agreement.

       254.      Defendant breached the covenant of good faith and fair dealing implied in its

contracts with Plaintiffs and the Class Members by failing to use and provide reasonable and

industry-leading security practices to protect Plaintiffs’ and the Class Members’ PII.

       255.      Plaintiffs and the Class Members were damaged by Defendant’s breach in that

they paid for, but never received, the valuable security protections to which they were entitled,

and which would have made their products and services more valuable.

                                            COUNT 6

                                    INVASION OF PRIVACY

       256.      Plaintiffs and the Class Members incorporate by reference each preceding

paragraph as though fully set forth at length herein.

       257.      Defendant invaded Plaintiffs’ and the Class Members’ right to privacy by

allowing the unauthorized access to Plaintiffs’ and Class Members’ PII and by negligently

maintaining the confidentiality of Plaintiffs’ and Class Members’ PII, as set forth above.

       258.      The intrusion was offensive and objectionable to Plaintiffs, the Class Members,

and to a reasonable person of ordinary sensibilities in that Plaintiffs’ and Class Members’ PII

was disclosed without prior written authorization of Plaintiffs and the Class.

       259.      The intrusion was into a place or thing which was private and is entitled to be

private, in that Plaintiffs’ and the Class Members provided and disclosed their PII to Defendant

privately with an intention that the PII would be kept confidential and protected from

unauthorized disclosure. Plaintiffs and the Class Members were reasonable to believe that such

information would be kept private and would not be disclosed without their written

authorization.
                                                    57
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 58 of 249



       260.    As a proximate result of Defendant’s above acts, Plaintiffs’ and the Class

Members’ PII was viewed, printed, distributed, and used by persons without prior written

authorization and Plaintiffs and the Class Members suffered damages.

       261.    Defendant committed oppression, fraud, or malice by permitting the unauthorized

disclosure of Plaintiffs’ and the Class Members’ PII with a willful and conscious disregard of

Plaintiffs’ and the Class Members’ right to privacy.

       262.    Unless and until enjoined, and restrained by order of this Court, Defendant’s

wrongful conduct will continue to cause Plaintiffs and the Class Members great and irreparable

injury in that the PII maintained by Defendant can be viewed, printed, distributed, and used by

unauthorized persons. Plaintiffs and Class Members have no adequate remedy at law for the

injuries in that a judgment for the monetary damages will not end the invasion of privacy for

Plaintiffs and the Class.

                                            COUNT 7

                                   DECLARATORY RELIEF

       263.    Plaintiffs and the Class Members incorporate by reference each preceding

paragraph as though fully set forth at length herein.

       264.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, et seq.; Fed. R. Civ.

P. 57, Plaintiffs and Class Members request the Court to enter a judgment declaring, inter alia,

(i) Defendant owed (and continues to owe) a legal duty to safeguard and protect Plaintiffs’ and

Class Members’ PII, and timely notify them about any security breach, (ii) Defendant breached

(and continues to breach) such legal duties by failing to safeguard and protect Plaintiffs’ and

Class Members’ PII, and (iii) Defendant’s breach of its legal duties directly and proximately

caused the security breach, and the resulting damages, injury, and harm suffered by Plaintiffs and

Class Members.
                                                    58
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 59 of 249



                                             COUNT 8

                                      INJUNCTIVE RELIEF

       265.    Plaintiffs and the Class Members incorporate by reference each preceding

paragraph as though fully set forth at length herein.

       266.    Defendant’s above-described wrongful actions, inaction, omissions, want of

ordinary care, nondisclosures, and the resulting security breach have caused (and will continue to

cause) Plaintiffs and Class Members to suffer irreparable harm in the form of, inter alia,

economic damages and other injury and actual harm in the form of, inter alia, (i) actual identity

theft and identity fraud, (ii) invasion of privacy, (iii) loss of the intrinsic value of their privacy,

(iv) breach of the confidentiality of their consumer reports and consumer credit information, (v)

deprivation of the value of their consumer credit information, for which there is a well-

established national and international market, (vi) the financial and temporal cost of monitoring

their credit, monitoring their financial accounts, and mitigating their damages, and (vii) the

imminent, immediate, and continuing increased risk of ongoing identity theft and identity fraud.

Such irreparable harm will not cease unless and until enjoined by this Court.

       267.    Plaintiffs and Class Members, therefore, are entitled to injunctive relief and other

appropriate affirmative relief including, inter alia, an order compelling Defendant to, inter alia,

(i) notify each person whose consumer credit information was exposed in the security breach, (ii)

provide credit monitoring to each such person for at least six years, (iii) establish a fund (in an

amount to be determined) to which such persons may apply for reimbursement of the time and

out-of-pocket expenses they incurred to remediate identity theft and/or identity fraud (i.e., data

breach insurance), and (iv) discontinue its above-described wrongful actions, inaction,

omissions, want of ordinary care, nondisclosures, and the resulting security breach.



                                                      59
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 60 of 249



       268.    Plaintiffs and Class Members also are entitled to injunctive relief requiring

Defendant to implement and maintain data security measures, policies, procedures, controls,

protocols, and software and hardware systems, including, inter alia, (i) engaging third-party

security auditors/penetration testers and internal security personnel to conduct testing, including

simulated attacks, penetration tests, and audits on Defendant’s computer systems on a periodic

basis, (ii) engaging third-party security auditors and internal personnel to run automated security

monitoring, (iii) auditing, testing, and training its security personnel regarding any new or

modified procedures, (iv) conducting regular database scanning and security checks, (v)

regularly evaluating web applications for vulnerabilities to prevent web application threats, and

(vi) periodically conducting internal training and education to inform internal data security

personnel how to identify and contain data security lapses.

       269.    If an injunction is not issued, Plaintiffs and Class Members will suffer irreparable

injury in the event Defendant commits another security lapse, the risk of which is real,

immediate, and substantial.

       270.    The hardship to Plaintiffs and Class Members if an injunction does not issue

exceeds the hardship to Defendant if an injunction is issued. Among other things, if Defendant

suffers another massive security lapse, Plaintiffs and Class Members will likely again incur

millions of dollars in damages. On the other hand, and setting aside the fact that Defendant have

a pre-existing legal obligation to employ adequate customer data security measures, Defendant’s

cost to comply with the above-described injunction they are already required to implement is

relatively minimal.

       271.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another security lapse,



                                                    60
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 61 of 249



thereby eliminating the damages, injury, and harm that would be suffered by Plaintiffs, Class

Members, and the millions of consumers whose confidential and sensitive consumer credit

information would be compromised.

                   CLAIMS ON BEHALF OF THE ALABAMA SUBCLASS

                                             COUNT 9

                      ALABAMA DECEPTIVE TRADE PRACTICES ACT

                                    Ala. Code §§ 8-19-1, et seq.

        272.    Alabama Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Alabama Subclass, repeats and alleges all previous Paragraphs

as if fully alleged herein.

        273.    Defendant is a “person” as defined by Ala. Code § 8-19-3(5).

        274.    Plaintiffs and Alabama Subclass members are “consumers” as defined by Ala.

Code § 8-19-3(2).

        275.    Plaintiffs sent pre-suit notice pursuant to Ala. Code § 8-19-10(e) on August 16,

2019.

        276.    Defendant advertised, offered, or sold goods or services in Alabama, and engaged

in trade or commerce directly or indirectly affecting the people of Alabama.

        277.    Defendant engaged in deceptive acts and practices in the conduct of trade or

commerce, in violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5,

including:

             a. Representing that goods or services have sponsorship, approval, characteristics,
                ingredients, uses, benefits, or qualities that they do not have;

             b. Representing that goods or services are of a particular standard, quality, or grade,
                or that goods are of a particular style or model, if they are of another; and



                                                     61
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 62 of 249



           c. Engaging in any other unconscionable, false, misleading, or deceptive act or
              practice in the conduct of trade or commerce, including acts and practices that
              would violate Section 5(a)(1) of the FTC Act, as interpreted by the FTC and
              federal courts.

       278.   Defendant’s deceptive acts and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Alabama Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Alabama Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Alabama Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Alabama Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Alabama Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Alabama Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       279.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       280.   Defendant intended to mislead Plaintiffs and Alabama Subclass members and

induce them to rely on its misrepresentations and omissions.
                                                   62
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 63 of 249



       281.     Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law.

       282.     Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public. Accordingly, because

Defendant held itself out as being trustworthy and secure, Plaintiffs and the Alabama Subclass

members acted reasonably in relying on Defendant’s misrepresentations and omissions, the truth

of which they could not have discovered.

       283.     Defendant acted intentionally, knowingly, and maliciously to violate the Alabama

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Alabama Subclass

members’ rights. past data breaches put it on notice that its security and privacy protections were

inadequate.

       284.     As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiffs and Alabama Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       285.     Defendant’s deceptive acts and practices caused substantial injury to Plaintiffs

and Alabama Subclass members, which they could not reasonably avoid, and which outweighed

any benefits to consumers or to competition.




                                                    63
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 64 of 249



          286.   Plaintiffs and the Alabama Subclass seek all monetary and nonmonetary relief

allowed by law, including the greater of (a) actual damages or (b) statutory damages of $100;

treble damages; injunctive relief; attorneys’ fees, costs, and any other relief that is just and

proper.

                    CLAIMS ON BEHALF OF THE ALASKA SUBCLASS

                                            COUNT 10

                       PERSONAL INFORMATION PROTECTION ACT

                                 Alaska Stat. §§ 45.48.010, et seq.

          287.   Alaska Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Alaska Subclass, repeats and alleges all previous paragraphs, as

if fully alleged herein.

          288.   Defendant is a “Covered Person” as defined in Alaska Stat. § 45.48.010(a).

          289.   Defendant is a business that owns or licenses Personal Information as defined by

Alaska Stat. § 45.48.090(7).

          290.   Plaintiffs’ and Alaska Subclass members’ Personal Information includes that

which is covered under Alaska Stat. § 45.48.010(a).

          291.   Because Defendant discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Defendant had an obligation to disclose the Breach in

the most expeditious time possible and without unreasonable delay as mandated under Alaska

Stat. Ann. § 45.48.010(b).

          292.   By failing to disclose the Data Breach in a timely and accurate manner Defendant

violated Alaska Stat. § 45.48.010(b).


                                                    64
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 65 of 249



        293.    Pursuant to Alaska Stat. § 45.48.080(b), a violation of Alaska Stat. § 45.48.010(b)

constitutes an unlawful practice under the Alaska Consumer Protection Act.

        294.    As a direct and proximate result of Defendant’s violations of Alaska Stat. §

45.48.010(b), Plaintiffs and Alaska Subclass members suffered damages, as described above.

        295.    Plaintiffs and Alaska Subclass members seek relief measured as the greater of (a)

each unlawful act, (b) three times actual damages in an amount to be determined at trial, or (c)

statutory damages in the amount of $500 for Plaintiffs and each Alaska Subclass Member;

reasonable attorneys’ fees; and any other just and proper relief available under Alaska Stat. §

45.48.080(b)(2) and Alaska Stat. § 45.50.531.

                                           COUNT 11

                           ALASKA CONSUMER PROTECTION ACT

                                Alaska Stat. §§ 45.50.471, et seq.

        296.    The Alaska Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Alaska Subclass, repeats and allege all previous Paragraphs, as

if fully alleged herein.

        297.    Defendant advertised, offered, or sold goods or services in Alaska and engaged in

trade or commerce directly or indirectly affecting the people of Alaska.

        298.    Alaska Subclass members are “consumers” as defined by Alaska Stat. §

45.50.561(4).

        299.    Defendant engaged in unfair and deceptive trade practices, in violation Alaska

Stat. § 45.50.471, including:

            a. Representing that goods or services have sponsorship, approval, characteristics,
               ingredients, uses, benefits, or qualities that they do not have;



                                                    65
   Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 66 of 249



   b. Representing that goods or services are of a particular standard, quality, or grade,
      when they are of another;

   c.   Advertising goods or services with intent not to sell them as advertised;

   d.    Engaging in any other conduct creating a likelihood of confusion or of
        misunderstanding and which misleads, deceives, or damages a buyer in
        connection with the sale or advertisements of its goods or services; and

   e. Using or employing deception, fraud, false pretense, false promise,
      misrepresentation, or knowingly concealing, suppressing, or omitting a material
      fact with intent that others rely upon the concealment, suppression, or omission in
      connection with the sale or advertisement of its goods or services whether or not a
      person was in fact misled, deceived, or damaged.

300.    Defendant’s unfair and deceptive acts and practices include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiffs and Michigan Subclass members’ Personal Information, which
      was a direct and proximate cause of the Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiffs’ and Michigan Subclass members’ Personal Information,
      including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
      proximate cause of the Breach;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
      and Michigan Subclass members’ Personal Information, including by
      implementing and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiffs’ and Michigan Subclass
      members’ Personal Information, including duties imposed by the FTC Act, 15
      U.S.C. § 45;

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiffs and Michigan Subclass members’ Personal
      Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of
      Plaintiffs’ and Michigan Subclass members’ Personal Information, including
      duties imposed by the FTC Act, 15 U.S.C. § 45.

                                            66
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 67 of 249



       301.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       302.    Defendant intended to mislead Plaintiffs and Michigan Subclass members and

induce them to rely on its misrepresentations and omissions.

       303.    Defendant acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Michigan Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

       304.    As a direct and proximate result of Defendant’s unfair, unconscionable, and

deceptive practices, Plaintiffs and Michigan Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       305.    Plaintiffs and the Alaska Subclass seek all monetary and non-monetary relief

allowed by law, including the greater of (a) three times their actual damages or (b) statutory

damages in the amount of $500; punitive damages; reasonable attorneys’ fees and costs; and any

other relief that is necessary and proper. Plaintiffs will amend this complaint to seek injunctive

relief after providing adequate notice to Defendant.

                  CLAIMS ON BEHALF OF THE ARIZONA SUBCLASS

                                            COUNT 12

                             ARIZONA CONSUMER FRAUD ACT

                             Ariz. Rev. Stat. Ann. §§ 44-1521, et seq.



                                                     67
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 68 of 249



        306.    Arizona Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Arizona Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        307.    Defendant is a “person” as defined by Ariz. Rev. Stat. Ann. § 44-1521(6).

        308.    Defendant advertised, offered, or sold goods or services in Arizona and engaged

in trade or commerce directly or indirectly affecting the people of Arizona.

        309.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts affecting the people of Arizona

in connection with the sale and advertisement of “merchandise” (as defined in Arizona

Consumer Fraud Act, Ariz. Rev. Stat. Ann. § 44-1521(5)) in violation of Ariz. Rev. Stat. Ann. §

44-1522(A), including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Arizona Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiffs’ and Arizona Subclass members’ Personal Information,
               including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
               proximate cause of the Breach;

            d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
               and Arizona Subclass members’ Personal Information, including by implementing
               and maintaining reasonable security measures;

            e. Misrepresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiffs’ and Arizona Subclass
               members’ Personal Information, including duties imposed by the FTC Act, 15
               U.S.C. § 45;




                                                   68
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 69 of 249



           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Arizona Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Arizona Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       310.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       311.    Defendant intended to mislead Plaintiffs and Arizona Subclass members and

induce them to rely on its misrepresentations and omissions.

       312.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as trustworthy and secure.

       313.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       314.    Plaintiffs and the Arizona Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       315.    Defendant acted intentionally, knowingly, and maliciously to violate Arizona’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Arizona Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

       316.    As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiffs and Arizona Subclass members have suffered and will continue to suffer


                                                     69
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 70 of 249



injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

        317.    Plaintiffs and Arizona Subclass members seek all monetary and nonmonetary

relief allowed by law, including compensatory damages; disgorgement; punitive damages;

injunctive relief; and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE ARKANSAS SUBCLASS

                                            COUNT 13

                      ARKANSAS DECEPTIVE TRADE PRACTICES ACT

                                    A.C.A. §§ 4-88-101, et seq.

        318.    Arkansas Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Arkansas Subclass, repeat and alleges all previous Paragraphs,

as if fully alleged herein.

        319.    Defendant is a “person” as defined by A.C.A. § 4-88-102(5).

        320.    Defendant’s products and services are “goods” and “services” as defined by

A.C.A. §§ 4-88-102(4) and (7).

        321.    Defendant advertised, offered, or sold goods or services in Arkansas and engaged

in trade or commerce directly or indirectly affecting the people of Arkansas.

        322.    The Arkansas Deceptive Trade Practices Act (“ADTPA”), A.C.A. §§ 4-88-101, et

seq., prohibits unfair, deceptive, false, and unconscionable trade practices.

        323.    Defendant engaged in acts of deception and false pretense in connection with the

sale and advertisement of services in violation of A.C.A. § 4-88-1-8(1) and concealment,

suppression and omission of material facts, with intent that others rely upon the concealment,

                                                     70
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 71 of 249



suppression or omission in violation of A.C.A. § 4-88-1-8(2), and engaged in the following

deceptive and unconscionable trade practices defined in A.C.A. § 4-88-107:

          a. Knowingly making a false representation as to the characteristics, ingredients,
             uses, benefits, alterations, source, sponsorship, approval, or certification of goods
             or services and as to goods being of a particular standard, quality, grade, style, or
             model;

          b. Advertising goods or services with the intent not to sell them as advertised;

          c. Employing consistent bait-and-switch advertising of an attractive but insincere
             offer to sell a product or service which the seller in truth does not intend or desire
             to sell, as evidenced by acts demonstrating an intent not to sell the advertised
             product or services;

          d. Knowingly taking advantage of a consumer who is reasonably unable to protect
             his or her interest because of ignorance; and

          e. Engaging in other unconscionable, false, or deceptive acts and practices in
             business, commerce, or trade.

       324.   Defendant’s unconscionable, false, and deceptive acts and practices include:

          a. Failing to implement and maintain reasonable security and privacy measures to
             protect Plaintiffs and Arkansas Subclass members’ Personal Information, which
             was a direct and proximate cause of the Breach;

          b. Failing to identify foreseeable security and privacy risks, remediate identified
             security and privacy risks, and adequately improve security and privacy measures
             following previous cybersecurity incidents, which was a direct and proximate
             cause of the Breach;

          c. Failing to comply with common law and statutory duties pertaining to the security
             and privacy of Plaintiffs’ and Arkansas Subclass members’ Personal Information,
             including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Arkansas
             Personal Information Protection Act, A.C.A. § 4-110-104(b), which was a direct
             and proximate cause of the Breach;

          d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
             and Arkansas Subclass members’ Personal Information, including by
             implementing and maintaining reasonable security measures;

          e. Misrepresenting that it would comply with common law and statutory duties
             pertaining to the security and privacy of Plaintiffs’ and Arkansas Subclass
             members’ Personal Information, including duties imposed by the FTC Act, 15
             U.S.C. § 45 and the Arkansas Personal Information Protection Act, A.C.A. § 4-
             110-104(b);

                                                   71
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 72 of 249



           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Arkansas Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Arkansas Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45 and the Arkansas Personal
              Information Protection Act, A.C.A. § 4-110-104(b).

       325.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       326.    Defendant intended to mislead Plaintiffs and Arkansas Subclass members and

induce them to rely on its misrepresentations and omissions.

       327.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as trustworthy and secure.

       328.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       329.    Plaintiffs and the Arkansas Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       330.    Defendant acted intentionally, knowingly, and maliciously to violate Arkansas’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Arkansas Subclass

members’ rights. Past data breaches put it on notice that its security and privacy protections were

inadequate.



                                                     72
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 73 of 249



        331.    As a direct and proximate result of Defendant’s unconscionable, unfair, and

deceptive acts or practices and Plaintiffs and Arkansas Subclass members’ reliance thereon,

Plaintiffs and Arkansas Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

        332.    Plaintiffs and the Arkansas Subclass members seek all monetary and non-

monetary relief allowed by law, including actual financial losses; injunctive relief; and

reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                                             COUNT 13

                              CALIFORNIA CUSTOMER RECORDS ACT

                                  Cal. Civ. Code §§ 1798.80, et seq.

        333.    California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        334.    “[T]o ensure that Personal Information about California residents is protected,”

the California legislature enacted Cal. Civ. Code § 1798.81.5, which requires that any business

that “owns, licenses, or maintains Personal Information about a California resident shall

implement and maintain reasonable security procedures and practices appropriate to the nature of

the information, to protect the Personal Information from unauthorized access, destruction, use,

modification, or disclosure.”



                                                     73
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 74 of 249



       335.   Defendant is a business that owns, maintains, and licenses Personal Information,

within the meaning of Cal. Civ. Code § 1798.81.5, about Plaintiffs and California Subclass

members.

       336.   Businesses that own or license computerized data that includes Personal

Information are required to notify California residents when their Personal Information has been

acquired (or is reasonably believed to have been acquired) by unauthorized persons in a data

security breach “in the most expedient time possible and without unreasonable delay.” Cal. Civ.

Code § 1798.82.

       337.   Among other requirements, the security breach notification must include “the

types of Personal Information that were or are reasonably believed to have been the subject of

the breach.” Cal. Civ. Code §1798.82.

       338.   Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Cal. Civ. Code § 1798.82.

       339.   Plaintiffs and California Subclass members’ PII includes Personal Information as

covered by Cal. Civ. Code § 1798.82.

       340.   Because Defendant reasonably believed that Plaintiffs’ and California Subclass

members’ Personal Information was acquired by unauthorized persons during the Breach,

Defendant had an obligation to disclose the Breach in a timely and accurate fashion as mandated

by Cal. Civ. Code §1798.82.

       341.   By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Cal. Civ. Code § 1798.82.




                                                  74
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 75 of 249



       342.    As a direct and proximate result of Defendant’s violations of the Cal. Civ. Code

§§ 1798.81.5 and 1798.82, Plaintiffs and California Subclass members suffered damages, as

described above.

       343.    Plaintiffs and California Subclass members seek relief under Cal. Civ. Code §

1798.84, including actual damages and injunctive relief.

                                           COUNT 14

                        CALIFORNIA UNFAIR COMPETITION LAW

                            Cal. Bus. & Prof. Code §§ 17200, et seq.

       344.    California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and all previous Paragraphs, as if

fully alleged herein.

       345.    Defendant is a “person” as defined by Cal. Bus. & Prof. Code §17201.

       346.    Defendant violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by

engaging in unlawful, unfair, and deceptive business acts and practices.

       347.    Defendant’s “unfair” acts and practices include:

       348.    Defendant failed to implement and maintain reasonable security measures to

protect Plaintiffs and California Subclass members’ Personal Information from unauthorized

disclosure, release, data breaches, and theft, which was a direct and proximate cause of the

Breach. Defendant failed to identify foreseeable security risks, remediate identified security

risks, and adequately improve security following previous cybersecurity incidents. This conduct,

with little if any utility, is unfair when weighed against the harm to Plaintiffs and the California

Subclass, whose Personal Information has been compromised.

       349.    Defendant’s failure to implement and maintain reasonable security measures also

was contrary to legislatively-declared public policy that seeks to protect consumers’ data and

                                                    75
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 76 of 249



ensure that entities that are trusted with it use appropriate security measures. These policies are

reflected in laws, including the FTC Act (15 U.S.C. § 45) and California’s Consumer Records

Act (Cal. Civ. Code § 1798.81.5).

       350.    Defendant’s failure to implement and maintain reasonable security measures also

lead to substantial consumer injuries, as described above, that are not outweighed by any

countervailing benefits to consumers or competition. Moreover, because consumers could not

know of Defendant’s inadequate security, consumers could not have reasonably avoided the

harms that Defendant caused.

       351.    Engaging in unlawful business practices by violating Cal. Civ. Code § 1798.82.

       352.    Defendant has engaged in “unlawful” business practices by violating multiple

laws, including California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring

reasonable data security measures) and 1798.82 (requiring timely breach notification),

California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1780, et seq., the FTC Act, 15

U.S.C. § 45, and California common law.

       353.    Defendant’s unlawful, unfair, and deceptive acts and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and California Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and California Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and California’s
              Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq., which was a direct
              and proximate cause of the Breach;




                                                    76
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 77 of 249



           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and California Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and California Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and California’s Customer Records Act, Cal. Civ. Code §§ 1798.80,
              et seq.;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and California Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and California Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45 and California’s Customer
              Records Act, Cal. Civ. Code §§ 1798.80, et seq.

       354.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       355.    As a direct and proximate result of Defendant’s unfair, unlawful, and fraudulent

acts and practices, Plaintiffs and California Subclass members were injured and lost money or

property, including the costs passed through to Defendant from their consumer credit

transactions, the premiums and/or price received by Defendant for its goods and services,

monetary damages from fraud and identity theft, time and expenses related to monitoring their

financial accounts for fraudulent activity, an increased, imminent risk of fraud and identity theft,

and loss of value of their Personal Information.

       356.    Defendant acted intentionally, knowingly, and maliciously to violate California’s

Unfair Competition Law, and recklessly disregarded Plaintiffs and California Subclass members’

rights. Past data breaches put Defendant on notice that its security and privacy protections were

inadequate.

                                                    77
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 78 of 249



        357.   Plaintiffs and California Subclass members seek all monetary and nonmonetary

relief allowed by law, including restitution of all profits stemming from Defendant’s unfair,

unlawful, and fraudulent business practices or use of their Personal Information; declaratory

relief; reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5;

injunctive relief; and other appropriate equitable relief.

                                             COUNT 15

                    CALIFORNIA CONSUMER LEGAL REMEDIES ACT

                                  Cal. Civ. Code §§ 1750, et seq.

        358.   California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

        359.   The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”)

is a comprehensive statutory scheme that is to be liberally construed to protect consumers against

unfair and deceptive business practices in connection with the conduct of businesses providing

goods, property or services to consumers primarily for personal, family, or household use.

        360.   Defendant is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

provided “services” as defined by Civil Code §§ 1761(b) and 1770.

        361.   Plaintiffs and the California Class are “consumers” as defined by Civil Code §§

1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

        362.   Defendant’s acts and practices were intended to and did result in the sales of

products and services to Plaintiffs and the California Subclass members in violation of Civil

Code § 1770, including:

           a. Representing that goods or services have characteristics that they do not have;

                                                      78
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 79 of 249



           b. Representing that goods or services are of a particular standard, quality, or grade
              when they were not;

           c. Advertising goods or services with intent not to sell them as advertised; and

           d. Representing that the subject of a transaction has been supplied in accordance
              with a previous representation when it has not.

       363.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       364.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as trustworthy and secure.

       365.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       366.    Plaintiffs and the California Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       367.    As a direct and proximate result of Defendant’s violations of California Civil

Code § 1770, Plaintiffs and California Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       368.    Upon information and belief, Defendant is on notice of Plaintiffs’ claims for

damages, in compliance with California Civil Code § 1782(a).

                                                     79
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 80 of 249



        369.    Plaintiffs and the California Subclass seek all monetary and nonmonetary relief

allowed by law, including damages, an order enjoining the acts and practices described above,

attorneys’ fees, and costs under the CLRA.

                  CLAIMS ON BEHALF OF THE COLORADO SUBCLASS

                                           COUNT 16

                         COLORADO CONSUMER PROTECTION ACT

                                Colo. Rev. Stat. § 6-1-101, et. seq.

        370.    Colorado Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Colorado Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        371.    Defendant, while operating in Colorado, engaged in deceptive practices in the

course of its business, vocation, and occupation, in violation of C.R.S. §6-1-105. This includes,

but is not limited to, the following:

            a. Defendant failed to enact adequate privacy and security measures to protect the
               Colorado Subclass members’ PII from unauthorized disclosure, release, data
               breaches, and theft, which was a direct and proximate cause of the Data Breach;

            b. Defendant failed to take proper action following known security risks and prior
               cybersecurity incidents, which was a direct and proximate cause of the Data
               Breach;

            c. Defendant knowingly and fraudulently misrepresented that they would maintain
               adequate data privacy and security practices and procedures to safeguard
               Colorado Subclass members’ PII from unauthorized disclosure, release, data
               breaches, and theft, in violation of Colo. Rev. Stat. §6-1-105(e), (g) and (u);

            d. Defendant knowingly and fraudulently misrepresented that they did and would
               comply with the requirements of relevant federal and state laws pertaining to the
               privacy and security of Colorado Subclass members’ PII, in violation of Colo.
               Rev. Stat. §6-1-105(e), (g) and (u);

            e. Defendant knowingly omitted, suppressed, and concealed the inadequacy of the
               privacy and security protections for Colorado Class members’ PII, in violation of
               Colo. Rev. Stat. §6-1-105(1)(e), (g) and (u);

                                                    80
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 81 of 249



            f. Defendant failed to maintain the privacy and security of Plaintiffs’ and the
               Colorado Subclass members’ PII, in violation of duties imposed by applicable
               federal and state laws, which was a direct and proximate cause of the Data
               Breach; and

            g. Defendant failed to disclose the Data Breach to the Colorado Subclass members
               in a timely and accurate manner, in violation of the duties imposed by Colo. Rev.
               Stat. Ann § 6-1-716(2).

        372.    As a direct and proximate result of Defendant’s practices, the Colorado Subclass

members suffered injuries to legally protected interests, as described above, including their

legally protected interest in the confidentiality and privacy of their PII, time and expenses related

to monitoring their financial accounts for fraudulent activity, an increased, imminent risk of

fraud and identity theft, and loss of value of their PII.

        373.    The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to consumers that

these consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

        374.    Defendant knew or should have known that data security practices and

infrastructure were inadequate to safeguard the PII of members of the Colorado Subclass, and

that risk of a data breach or theft was highly likely. Defendant’s actions in engaging in the

above-named unfair practices and deceptive acts were negligent, knowing and willful, and/or

wanton and reckless with respect to the rights of the Colorado Subclass members.

        375.    Pursuant to Colo. Rev. Stat. § 6-1-113, Plaintiffs, individually and on behalf of

the Colorado Subclass, seek monetary relief against Defendant measured as the greater of (a)

actual damages in an amount to be determined at trial and discretionary trebling of such

damages, or (b) statutory damages in the amount of $500 for each Plaintiffs and each Colorado

Subclass member.


                                                      81
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 82 of 249



        376.    Plaintiffs also seek an order enjoining Defendant’s unfair, unlawful, and/or

deceptive practices, declaratory relief, attorneys’ fees, and any other just and proper relief

available under the Colorado Consumer Protection Act, Colo. Rev. Stat § 6-1-101, et seq.

                                            COUNT 17

                   COLORADO SECURITY BREACH NOTIFICATION ACT

                              Colo. Rev. Stat. Ann. § 6-1-716, et. seq.

        377.    Colorado Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Colorado Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        378.    Under Colo. Rev. Stat. Ann. § 6-1-716(2)(a), “a commercial entity that conducts

business in Colorado and that owns or licenses computerized data that includes personal

information about a resident of Colorado shall, when it becomes aware of a breach of the

security of the system, conduct in good faith a prompt investigation to determine the likelihood

that personal information has been or will be misused … [and] give notice as soon as possible to

the affected Colorado resident … .”

        379.    Under Colo. Rev. Stat. Ann. § 6-1-716(2)(b), “a commercial entity that maintains

computerized data that includes personal information that the individual or the commercial entity

does not own or license shall give notice to and cooperate with the owner or licensee of the

information of any breach of the security of the system immediately following discovery of a

breach ….”

        380.    Defendant is a business that owns or licenses computerized data that includes

personal information as defined by Colo. Rev. Stat. Ann. § 6-1-716.

        381.    In the alternative, Defendant maintains computerized data that includes personal

information that Defendant does not own as defined by Colo. Rev. Stat. Ann. § 6-1-716.

                                                    82
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 83 of 249



          382.   Plaintiffs and the Colorado Subclass members’ PII includes personal information

covered by Colo. Rev. Stat. Ann. § 6-1-716(1).

          383.   Because Defendant was aware of a breach in its security system, it had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by Colo.

Rev. Stat. Ann. § 6-1-716 (2).

          384.   By failing to disclose the Data Breach in a timely and accurate manner, Defendant

violated Colo. Rev. Stat. Ann. § 6-1-716 (2).

          385.   As a direct and proximate result of Defendant’s violations of Colo. Rev. Stat.

Ann. § 6-1-716(2), Plaintiffs and the Colorado Subclass members suffered the damages alleged

herein.

          386.   Plaintiffs and the Colorado Subclass members seek relief under Colo. Rev. Stat.

Ann. § 6-1-716(4), including, but not limited to, actual damages (to be proven at trial) and

equitable relief.

                 CLAIMS ON BEHALF OF THE CONNECTICUT SUBCLASS

                                            COUNT 10

                    CONNECTICUT BREACH OF SECURITY REGARDING

             COMPUTERIZED DATA CONTAINING PERSONAL INFORMATION

                                 Conn. Gen. Stat. Ann. § 36a-701b

          387.   Connecticut Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Connecticut Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

          388.   Defendant is a business that conducts business in Connecticut and owns, licenses,

and maintains computerized data that includes personal information as covered by Conn. Gen.



                                                     83
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 84 of 249



Stat. Ann. § 36a-701b(b). Defendant also maintains computerized data that includes personal

information that it does not own as covered by Conn. Gen. Stat. Ann. § 36a701b(c).

       389.   Plaintiffs and Connecticut Subclass members’ PII includes Personal Information

as covered by Conn. Gen. Stat. Ann. § 36a-701b(a).

       390.   Defendant is required to accurately notify Plaintiffs and Connecticut Subclass

members if it becomes aware of a breach of its data security system in the most expedient time

possible and without unreasonable delay, not to exceed ninety days after discovery of the breach

under Conn. Gen. Stat. Ann. § 36a-701b(b).

       391.   Defendant is required to immediately notify Plaintiffs and Connecticut Subclass

members if it becomes aware of a breach of its data security system which may have

compromised personal information Defendant stores but Plaintiffs and Connecticut Subclass

members own under Conn. Gen. Stat. Ann. § 36a-701b(c).

       392.   Because Defendant was aware of a breach of its security system, it had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by Conn.

Gen. Stat. Ann. §§ 36a-701b(b) and (c).

       393.   By failing to disclose the Breach in an accurate and timely manner, Defendant

failed to comply with Conn. Gen. Stat. Ann. §§ 36a-701b(b) and (c).

       394.   Pursuant to Conn. Gen. Stat. Ann. § 36a-701b(g), Defendant’s failure to comply

was an unfair trade practice under the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat.

Ann. §§ 42- 110a, et seq.

       395.   As a direct and proximate result of Defendant’s violations of Conn. Gen. Stat.

Ann. §§ 36a-701b(b) and (c), Plaintiffs and Connecticut Subclass members suffered damages, as

described above.



                                                  84
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 85 of 249



        396.    Plaintiffs and Connecticut Subclass members seek relief under Conn. Gen. Stat.

Ann. § 42-110g for the harm they suffered because of Defendant’s violations of Conn. Gen. Stat.

Ann. §§ 36a-701b(b) and (c), including actual damages and equitable relief.

                  CLAIMS ON BEHALF OF THE DELAWARE SUBCLASS

                                            COUNT 19

                              DELAWARE CONSUMER FRAUD ACT

                               Del. Code Ann. tit. 6, §§ 2511, et seq.

        397.    Delaware Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Delaware Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        398.    Defendant is a “person” that is involved in the “sale” of “merchandise,” as

defined by Del. Code Ann. tit. 6, § 2511(7), (8), and (6).

        399.    Defendant advertised, offered, or sold goods or services in Delaware and engaged

in trade or commerce directly or indirectly affecting the people of Delaware.

        400.    Defendant used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent

that others rely upon such concealment, suppression and omission, in connection with the sale

and advertisement of merchandise, in violation of Del. Code Ann. tit. 6, § 2513(a), including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Delaware Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiffs’ and Delaware Subclass members’ Personal Information,

                                                     85
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 86 of 249



              including duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data
              security statute, Del. Code Ann. tit. 6, § 12B-100, which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Delaware Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Delaware Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and Delaware’s data security statute, Del. Code Ann. tit. 6, § 12B-
              100;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Delaware Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Delaware Subclass members’ Personal Information, including
              duties imposed by FTC Act, 15 U.S.C. § 45 and Delaware’s data security statute,
              Del. Code Ann. tit. 6, § 12B-100.

       401.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       402.   Defendant acted intentionally, knowingly, and maliciously to violate Delaware’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Delaware Subclass members’

rights. Past data breaches put Defendant on notice that its security and privacy protections were

inadequate.

       403.   Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and



                                                   86
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 87 of 249



valuable Personal Information regarding hundreds of millions of consumers, including Plaintiffs

and the Delaware Subclass.

       404.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       405.    Plaintiffs and the Delaware Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       406.    Defendant’s unlawful trade practices were gross, oppressive, and aggravated, and

Defendant breached the trust of Plaintiffs and the Delaware Subclass members.

       407.    As a direct and proximate result of Defendant’s unlawful acts and practices,

Plaintiffs and Delaware Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       408.    Plaintiffs and Delaware Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages under Del. Code Ann. tit 6, § 2525 for injury resulting

from the direct and natural consequences of Defendant’s unlawful conduct; injunctive relief; and

reasonable attorneys’ fees and costs.

         CLAIMS ON BEHALF OF THE DISTRICT OF COLUMBIA SUBCLASS

                                            COUNT 20

  DISTRICT OF COLUMBIA CONSUMER SECURITY BREACH NOTIFICATION ACT

                                   D.C. Code §§ 28-3851, et seq.



                                                     87
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 88 of 249



         409.   District of Columbia Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the District of Columbia Subclass, repeats and alleges all

previous Paragraphs, as if fully alleged herein.

         410.   Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by D.C. Code § 28-3852(a).

         411.   Plaintiffs and District of Columbia Subclass members’ PII includes Personal

Information as covered under D.C. Code § 28-3851(3).

         412.   Defendant is required to accurately notify Plaintiffs and District of Columbia

Subclass members if it becomes aware of a breach of its data security system in the most

expedient time possible and without unreasonable delay under D.C. Code § 28-3852(a).

         413.   Because Defendant was aware of a breach of its security system, Defendant had

an obligation to disclose the data breach in a timely and accurate fashion as mandated by D.C.

Code § 28-3852(a).

         414.   By failing to disclose the Breach in a timely and accurate manner Defendant

violated D.C. Code § 28-3852(a).

         415.   As a direct and proximate result of Defendant’s violations of D.C. Code § 28-

3852(a), Plaintiffs and District of Columbia Subclass members suffered damages, as described

above.

         416.   Plaintiffs and District of Columbia Subclass members seek relief under D.C. Code

§ 28-3853(a), including actual damages.

                                            COUNT 21

         DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT

                                  D.C. Code §§ 28-3904, et seq.



                                                    88
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 89 of 249



       417.     District of Columbia Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the District of Columbia Subclass, repeat and allege all

previous Paragraphs, as if fully alleged herein.

       418.     Defendant is a “person” as defined by D.C. Code § 28-3901(a)(1).

       419.     Defendant is a “merchant” as defined by D.C. Code § 28-3901(a)(3).

       420.     Plaintiffs and District of Columbia Subclass members are “consumers” who

purchased or received goods or services for personal, household, or family purposes, as defined

by D.C. Code § 28-3901.

       421.     Defendant advertised, offered, or sold goods or services in District of Columbia

and engaged in trade or commerce directly or indirectly affecting the people of District of

Columbia.

       422.     Defendant engaged in unfair, unlawful, and deceptive trade practices,

misrepresentations, and the concealment, suppression, and omission of material facts with

respect to the sale and advertisement of goods and services in violation of D.C. Code § 28-3904,

including:

             a. Representing that goods or services have characteristics that they do not have;

             b. Representing that goods or services are of a particular standard, quality, grade,
                style, or model, when they are of another;

             c. Misrepresenting a material fact that has a tendency to mislead;

             d. Failing to state a material fact where the failure is misleading;

             e. Advertising or offering goods or services without the intent to sell them as
                advertised or offered; and

             f. Representing that the subject of a transaction has been supplied in accordance
                with a previous representation when it has not.

       423.     Defendant’s unfair, unlawful, and deceptive trade practices include:


                                                      89
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 90 of 249



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and District of Columbia Subclass members’ Personal
              Information, which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and District of Columbia Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and District of Columbia Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and District of Columbia
              Subclass members’ Personal Information, including duties imposed by the FTC
              Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and District of Columbia Subclass members’
              Personal Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and District of Columbia Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45.

       424.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       425.   Defendant intended to mislead Plaintiffs and District of Columbia Subclass

members and induce them to rely on its misrepresentations and omissions.

       426.   The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and




                                                   90
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 91 of 249



District of Columbia Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.

        427.    Defendant acted intentionally, knowingly, and maliciously to violate the District

of Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiffs and

District of Columbia Subclass members’ rights. Past data breaches put Defendant on notice that

its security and privacy protections were inadequate.

        428.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

trade practices, Plaintiffs and District of Columbia Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.

        429.    Plaintiffs and District of Columbia Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive

damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any

other relief that the Court deems proper.

                   CLAIMS ON BEHALF OF THE FLORIDA SUBCLASS

                                            COUNT 22

               FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

                                   Fla. Stat. §§ 501.201, et seq.

        430.    Florida Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Florida Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.



                                                     91
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 92 of 249



       431.     Plaintiffs and Florida Subclass members are “consumers” as defined by Fla. Stat.

§ 501.203.

       432.     Defendant advertised, offered, or sold goods or services in Florida and engaged in

trade or commerce directly or indirectly affecting the people of Florida.

       433.     Defendant engaged in unconscionable, unfair, and deceptive acts and practices in

the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:

             a. Failing to implement and maintain reasonable security and privacy measures to
                protect Plaintiffs and Florida Subclass members’ Personal Information, which was
                a direct and proximate cause of the Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate identified
                security and privacy risks, and adequately improve security and privacy measures
                following previous cybersecurity incidents, which was a direct and proximate
                cause of the Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security
                and privacy of Plaintiffs’ and Florida Subclass members’ Personal Information,
                including duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data
                security statute, F.S.A. § 501.171(2), which was a direct and proximate cause of
                the Breach;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
                and Florida Subclass members’ Personal Information, including by implementing
                and maintaining reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties
                pertaining to the security and privacy of Plaintiffs’ and Florida Subclass
                members’ Personal Information, including duties imposed by the FTC Act, 15
                U.S.C. § 45 and Florida’s data security statute, F.S.A. § 501.171(2);

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                or adequately secure Plaintiffs and Florida Subclass members’ Personal
                Information; and

             g. Omitting, suppressing, and concealing the material fact that it did not comply with
                common law and statutory duties pertaining to the security and privacy of
                Plaintiffs’ and Florida Subclass members’ Personal Information, including duties
                imposed by the FTC Act, 15 U.S.C. § 45 and Florida’s data security statute,
                F.S.A. § 501.171(2).



                                                    92
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 93 of 249



       434.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       435.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure, and was Defendant was trusted with

sensitive and valuable Personal Information regarding millions of consumers, including Plaintiffs

and the Florida Subclass.

       436.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       437.    Plaintiffs and the Florida Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       438.    As a direct and proximate result of Defendant’s unconscionable, unfair, and

deceptive acts and practices, Plaintiffs and Florida Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.

       439.    Plaintiffs and Florida Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory




                                                     93
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 94 of 249



and injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and

any other relief that is just and proper.

                   CLAIMS ON BEHALF OF THE GEORGIA SUBCLASS

                                            COUNT 23

                GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                Ga. Code Ann. §§ 10-1-370, et seq.

        440.    Georgia Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Georgia Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        441.    Defendant, Plaintiffs, and Georgia Subclass members are “persons” within the

meaning of § 10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia

UDTPA”).

        442.    Defendant engaged in deceptive trade practices in the conduct of its business, in

violation of Ga. Code Ann. § 10-1-372(a), including:

            a. Representing that goods or services have characteristics that they do not have;

            b. Representing that goods or services are of a particular standard, quality, or grade
               if they are of another;

            c. Advertising goods or services with intent not to sell them as advertised; and

            d. Engaging in other conduct that creates a likelihood of confusion or
               misunderstanding.

        443.    Defendant’s deceptive trade practices include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Georgia Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures



                                                    94
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 95 of 249



               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Georgia Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Georgia Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Georgia Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Georgia Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Georgia Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       444.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       445.    Defendant intended to mislead Plaintiffs and Georgia Subclass members and

induce them to rely on its misrepresentations and omissions.

       446.    In the course of its business, Defendant engaged in activities with a tendency or

capacity to deceive.

       447.    Defendant acted intentionally, knowingly, and maliciously to violate Georgia’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Georgia

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

                                                   95
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 96 of 249



       448.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as Secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Georgia Subclass.

       449.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       450.    Plaintiffs and the Georgia Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       451.    As a direct and proximate result of Defendant’s deceptive trade practices,

Plaintiffs and Georgia Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       452.    Plaintiffs and Georgia Subclass members seek all relief allowed by law, including

injunctive relief, and reasonable attorneys’ fees and costs, under Ga. Code Ann. § 10-1-373.

                    CLAIMS ON BEHALF OF THE HAWAII SUBCLASS

                                            COUNT 24

       HAWAII SECURITY BREACH NOTIFICATION ACT


       Haw. Rev. Stat. §§ 487N-1, et seq.


                                                     96
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 97 of 249



        453.    Hawaii Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        454.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Haw. Rev. Stat. § 487N-2(a).

        455.    Plaintiffs and Hawaii Subclass members’ PII includes Personal Information as

covered under Haw. Rev. Stat. § 487N-2(a).

        456.    Defendant is required to accurately notify Plaintiffs and Hawaii Subclass

members if it becomes aware of a breach of its data security system without unreasonable delay

under Haw. Rev. Stat. § 487N-2(a).

        457.    Because Defendant was aware of a breach of its security system, it had an

obligation to disclose the Defendant data breach in a timely and accurate fashion as mandated by

Haw. Rev. Stat. § 487N-2(a).

        458.    By failing to disclose the Defendant data breach in a timely and accurate manner,

Defendant violated Haw. Rev. Stat. § 487N-2(a).

        459.    As a direct and proximate result of Defendant’s violations of Haw. Rev. Stat. §

487N-2(a), Plaintiffs and Hawaii Subclass members suffered damages, as described above.

        460.    Plaintiffs and Hawaii Subclass members seek relief under Haw. Rev. Stat. §

487N-3(b), including actual damages.

                                           COUNT 25

            HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT

                                Haw. Rev. Stat. §§ 480-1, et seq.




                                                   97
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 98 of 249



        461.    Hawaii Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        462.    Plaintiffs and Hawaii Subclass members are “consumers” as defined by Haw.

Rev. Stat. § 480-1.

        463.    Plaintiffs, the Hawaii Subclass members, and Defendants are “persons” as defined

by Haw. Rev. Stat. § 480-1.

        464.    Defendant advertised, offered, or sold goods or services in Hawaii and engaged in

trade or commerce directly or indirectly affecting the people of Hawaii.

        465.    Defendant engaged in unfair or deceptive acts or practices, misrepresentations,

and the concealment, suppression, and omission of material facts with respect to the sale and

advertisement of the goods and services purchased by Hawaii Subclass members in violation of

Haw. Rev. Stat. § 480-2(a), including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Hawaii Subclass members’ Personal Information, which was
               a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiffs’ and Hawaii Subclass members’ Personal Information,
               including duties imposed by the FTC Act, 15 U.S.C. § 45;

            d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
               and Hawaii Subclass members’ Personal Information, including by implementing
               and maintaining reasonable security measures;

            e. Misrepresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiffs’ and Hawaii Subclass
               members’ Personal Information, including duties imposed by the FTC Act, 15
               U.S.C. § 45;

                                                   98
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 99 of 249



           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Hawaii Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Hawaii Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       466.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       467.    Defendant intended to mislead Plaintiffs and Hawaii Subclass members and

induce them to rely on its misrepresentations and omissions.

       468.    The foregoing unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.

       469.    Defendant acted intentionally, knowingly, and maliciously to violate Hawaii’s

Unfair Practices and Unfair Competition Act, and recklessly disregarded Plaintiffs and Hawaii

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

       470.    As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiffs and Hawaii Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.




                                                    99
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 100 of 249



        471.    Plaintiffs and Hawaii Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual damages, benefit of the bargain damages, treble damages,

injunctive relief, and reasonable attorneys’ fees and costs.

                                            COUNT 26

                  HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT

                                Haw. Rev. Stat. §§ 481A-3, et seq.

        472.    Hawaii Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        473.    Plaintiffs and Hawaii Subclass members are “persons” as defined by Haw. Rev.

Stat. § 481A-2.

        474.    Defendant engaged in unfair and deceptive trade practices in the conduct of its

business, violating Haw. Rev. Stat. § 481A-3, including:

            a. Representing that goods or services have characteristics that they do not have;

            b. Representing that goods or services are of a particular standard, quality, or grade
               if they are of another;

            c. Advertising goods or services with intent not to sell them as advertised; and

            d. Engaging in other conduct that creates a likelihood of confusion or
               misunderstanding.

        475.    Defendant’s unfair and deceptive trade practices include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Hawaii Subclass members’ Personal Information, which was
               a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;


                                                    100
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 101 of 249



           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Hawaii Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Hawaii Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e.   pertaining to the security and privacy of Plaintiffs’ and Hawaii Subclass
                members’ Personal Information, including duties imposed by the FTC Act, 15
                U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Hawaii Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Hawaii Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       476.     Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       477.     The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and

Hawaii Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       478.     As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

trade practices, Plaintiffs and Hawaii Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.


                                                   101
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 102 of 249



       479.    Plaintiffs and Hawaii Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief

that the Court deems proper.

                      CLAIMS ON BEHALF OF THE IDAHO SUBCLASS

                                           COUNT 27

                          IDAHO CONSUMER PROTECTION ACT

                                 Idaho Code §§ 48-601, et seq.

       480.    Idaho Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Idaho Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       481.    Defendant is a “person” as defined by Idaho Code § 48-602(1).

       482.    Defendant conduct as alleged herein pertained to “goods” and “services” as

defined by Idaho Code §§ 48-602(6) and (7).

       483.    Defendant advertised, offered, or sold goods or services in Idaho and engaged in

trade or commerce directly or indirectly affecting the people of Idaho.

       484.    Defendant unfair and deceptive acts or practices, and unconscionable acts and

practices, include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Idaho Subclass members’ Personal Information, which was
              a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Idaho Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Breach;
                                                   102
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 103 of 249



           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Idaho Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Idaho Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Idaho Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Idaho Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       485.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       486.    Defendant intended to mislead Plaintiffs and Idaho Subclass members and induce

them to rely on its misrepresentations and omissions.

       487.    The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       488.    Defendant acted intentionally, knowingly, and maliciously to violate Idaho’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Idaho Subclass members’ rights.

Past breaches put Defendant on notice that its security and privacy protections were inadequate.

       489.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

acts and practices, Plaintiffs and Idaho Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary


                                                  103
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 104 of 249



damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

        490.    Plaintiffs and Idaho Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, injunctive relief, costs, and attorneys’

fees.

                   CLAIMS ON BEHALF OF THE ILLINOIS SUBCLASS

                                            COUNT 28

                 ILLINOIS PERSONAL INFORMATION PROTECTION ACT

                               815 Ill. Comp. Stat. 530/10, et seq.

        491.    Illinois Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        492.    As a publicly held corporation which handles, collects, disseminates, and

otherwise deals with nonpublic personal information, Defendant is a Data Collector as defined in

815 Ill. Comp. Stat. 530/5.

        493.    Plaintiffs and Illinois Subclass members’ PII includes Personal Information as

covered under 815 Ill. Comp. Stat. 530/5.

        494.    As a Data Collector, Defendant is required to notify Plaintiffs and Illinois

Subclass members of a breach of its data security system in the most expedient time possible and

without unreasonable delay pursuant to 815 Ill. Comp. Stat. 530/10(a).

        495.    By failing to disclose the Breach in the most expedient time possible and without

unreasonable delay, Defendant violated 815 Ill. Comp. Stat. 530/10(a).



                                                   104
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 105 of 249



        496.    Pursuant to 815 Ill. Comp. Stat. 530/20, a violation of 815 Ill. Comp. Stat.

530/10(a) constitutes an unlawful practice under the Illinois Consumer Fraud and Deceptive

Business Practices Act.

        497.    As a direct and proximate result of Defendant’s violations of 815 Ill. Comp. Stat.

530/10(a), Plaintiffs and Illinois Subclass members suffered damages, as described above.

        498.    Plaintiffs and Connecticut Subclass members seek relief under 815 Ill. Comp.

Stat. 510/3 for the harm they suffered because of Defendant’s willful violations of 815 Ill. Comp.

Stat. 530/10(a), including actual damages, equitable relief, costs, and attorneys’ fees.

                                            COUNT 29

                             ILLINOIS CONSUMER FRAUD ACT

                                815 Ill. Comp. Stat. 505/1, et seq.

        661.    Illinois Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.


        499.    Defendant is a “person” as defined by 815 Ill. Comp. Stat. 505/1(c).

        500.    Plaintiffs and Illinois Subclass members are “consumers” as defined by 815 Ill.

Comp. Stat. 505/1(e).

        501.    Defendant’s conduct as described herein was in the conduct of “trade” or

“commerce” as defined by 815 Ill. Comp. Stat. 505/1(f).

        502.    Defendant’s deceptive, unfair, and unlawful trade acts or practices, in violation of

815 Ill. Comp. Stat. 505/2, include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Illinois Subclass members’ Personal Information, which was
               a direct and proximate cause of the Breach;


                                                    105
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 106 of 249



           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Illinois Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance
              Information and Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and the
              Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a),
              which was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Illinois Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Illinois Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45, the Illinois Insurance Information and Privacy Protection Act, 215
              Ill. Comp. Stat. 5/1014, and the Illinois Uniform Deceptive Trade Practices Act,
              815 Ill. Comp. Stat. 510/2(a);

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Illinois Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Illinois Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance Information and
              Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and the Illinois Uniform
              Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a).

       503.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       504.   Defendant intended to mislead Plaintiffs and Illinois Subclass members and

induce them to rely on its misrepresentations and omissions.

       505.   The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

                                                  106
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 107 of 249



consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

        506.    Defendant acted intentionally, knowingly, and maliciously to violate Illinois’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Illinois Subclass members’ rights.

Past breaches put Defendant on notice that its security and privacy protections were inadequate.

        507.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

acts and practices, Plaintiffs and Illinois Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

        508.    Plaintiffs and Illinois Subclass members seek all monetary and nonmonetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and

reasonable attorneys’ fees and costs.

                                           COUNT 30

                ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                815 Ill. Comp. Stat. 510/2, et seq.

        509.    Illinois Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        510.    Defendant is a “person” as defined by 815 Ill. Comp. Stat. 510/1(5).

        511.    Defendant engaged in deceptive trade practices in the conduct of its business, in

violation of 815 Ill. Comp. Stat. 510/2(a), including:

            a. Representing that goods or services have characteristics that they do not have;

                                                    107
  Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 108 of 249



   b. Representing that goods or services are of a particular standard, quality, or grade
      if they are of another;

   c. Advertising goods or services with intent not to sell them as advertised; and

   d. Engaging in other conduct that creates a likelihood of confusion or
      misunderstanding.

512.   Defendant’s deceptive trade practices include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiffs and Illinois Subclass members’ Personal Information, which was
      a direct and proximate cause of the Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiffs’ and Illinois Subclass members’ Personal Information,
      including duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance
      Information and Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and the
      Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a),
      which was a direct and proximate cause of the Breach;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
      and Illinois Subclass members’ Personal Information, including by implementing
      and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiffs’ and Illinois Subclass
      members’ Personal Information, including duties imposed by the FTC Act, 15
      U.S.C. § 45, the Illinois Insurance Information and Privacy Protection Act, 215
      Ill. Comp. Stat. 5/1014, and the Illinois Uniform Deceptive Trade Practices Act,
      815 Ill. Comp. Stat. 510/2(a);

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiffs and Illinois Subclass members’ Personal
      Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of
      Plaintiffs’ and Illinois Subclass members’ Personal Information, including duties
      imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance Information and
      Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and the Illinois Uniform
      Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a).


                                          108
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 109 of 249



        513.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

        514.    The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and

Illinois Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

        515.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

trade practices, Plaintiffs and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

        516.    Plaintiffs and Illinois Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.

                    CLAIMS ON BEHALF OF THE INDIANA SUBCLASS

                                           COUNT 31

                       INDIANA DECEPTIVE CONSUMER SALES ACT

                                 Ind. Code §§ 24-5-0.5-1, et seq.

        517.    Indiana Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Indiana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        518.    Defendant is a “person” as defined by Ind. Code § 24-5-0.5-2(a)(2).



                                                   109
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 110 of 249



       519.    Defendant is a “supplier” as defined by § 24-5-0.5-2(a)(1), because it regularly

engages in or solicits “consumer transactions,” within the meaning of § 24-5-0.5-2(a)(3)(A).

       520.    Defendant engaged in unfair, abusive, and deceptive acts, omissions, and

practices in connection with consumer transactions, in violation of Ind. Code § 24-5-0.5-3(a).

       521.    Defendant’s representations and omissions include both implicit and explicit

representations.

       522.    Defendant’s unfair, abusive, and deceptive acts, omissions, and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Indiana Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Indiana Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and Indiana security
              breach law, Ind. Code § 24-4.9-3-3.5(c), which was a direct and proximate cause
              of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Indiana Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Indiana Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and Indiana security breach law, Ind. Code § 24-4.9-3-3.5(c);

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Indiana Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Indiana Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45 and Indiana security breach law, Ind.
              Code § 24-4.9-3-3.5(c).

                                                  110
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 111 of 249



          523.   Defendant’s acts and practices were “unfair” because they caused or were likely

to cause substantial injury to consumers which was not reasonably avoidable by consumers

themselves and not outweighed by countervailing benefits to consumers or to competition.

          524.   The injury to consumers from Defendant’s conduct was and is substantial because

it was non-trivial and non-speculative; and involved a monetary injury and an unwarranted risk

to the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

          525.   Consumers could not have reasonably avoided injury because Defendant’s

business acts and practices unreasonably created or took advantage of an obstacle to the free

exercise of consumer decision-making. By withholding important information from consumers

about the inadequacy of its data security, Defendant created an asymmetry of information

between it and consumers that precluded consumers from taking action to avoid or mitigate

injury.

          526.   Defendant’s inadequate data security had no countervailing benefit to consumers

or to competition.

          527.   Defendant’s acts and practices were “abusive” for numerous reasons, including:

          528.   Because they materially interfered with consumers’ ability to understand a term or

condition in a consumer transaction. Defendant’s failure to disclose the inadequacies in its data

security interfered with consumers’ decision-making in a variety of their transactions.

          529.   Because they took unreasonable advantage of consumers’ lack of understanding

about the material risks, costs, or conditions of a consumer transaction. Without knowing about




                                                    111
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 112 of 249



the inadequacies in Defendant’s data security, consumers lacked an understanding of the material

risks and costs of a variety of their transactions.

        530.    Because they took unreasonable advantage of consumers’ inability to protect their

own interests. Consumers could not protect their interests due to the asymmetry in information

between them and Defendant concerning the state of Defendant’s security.

        531.    Because Defendant took unreasonable advantage of consumers’ reasonable

reliance that it was acting in their interests to secure their data. Consumers’ reliance was

reasonable.

        532.    Defendant also engaged in “deceptive” acts and practices in violation of Indiana

Code § 24-5-0.5-3(a) and § 24-5-0.5-3(b), including:

            a. Misrepresenting that the subject of a consumer transaction has sponsorship,
               approval, performance, characteristics, accessories, uses, or benefits it does not
               have which the supplier knows or should reasonably know it does not have;

            b. Misrepresenting that the subject of a consumer transaction is of a particular
               standard, quality, grade, style, or model, if it is not and if the supplier knows or
               should reasonably know that it is not; and

            c. Misrepresenting that the subject of a consumer transaction will be supplied to the
               public in greater quantity (i.e., more data security) than the supplier intends or
               reasonably expects.

        533.    Defendant intended to mislead Plaintiffs and Indiana Subclass members and

induce them to rely on its misrepresentations and omissions.

        534.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

        535.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

                                                      112
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 113 of 249



with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Indiana Subclass.

       536.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       537.    Plaintiffs and the Indiana Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       538.    Defendant had a duty to disclose the above-described facts due to the

circumstances of this case, the sensitivity and extensiveness of the Personal Information in its

possession, and the generally accepted professional standards in the industry. In addition, such a

duty is implied by law due to the nature of the relationship between consumers—including

Plaintiffs and the Indiana Subclass—and Defendant, because consumers are unable to fully

protect their interests with regard to their data, and placed trust and confidence in Defendant.

Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the Indiana Subclass that contradicted these
              representations.

       539.    Defendant acted intentionally, knowingly, and maliciously to violate Indiana’s

Deceptive Consumer Sales Act, and recklessly disregarded Plaintiffs and Indiana Subclass

members’ rights. Past breaches put it on notice that its security and privacy protections were



                                                     113
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 114 of 249



inadequate. Defendant’s actions were not the result of a mistake of fact or law, honest error or

judgment, overzealousness, mere negligence, or other human failing.

       540.     Plaintiffs sent a demand for relief on behalf of the Indiana Subclass pursuant to

Ind. Code § 24-5-0.5-5 on August 16, 2019. Defendant has not cured its unfair, abusive, and

deceptive acts and practices, or its violations of Indiana Deceptive Consumer Sales Act were

incurable.

       541.     Since Plaintiffs provided the requisite notice, Defendant has failed to cure its

violations of the Indiana Deceptive Consumer Sales Act.

       542.     Defendant’s conduct includes incurable deceptive acts that Defendant engaged in

as part of a scheme, artifice, or device with intent to defraud or mislead, under Ind. Code § 24-5-

0.5-2(a)(8).

       543.     As a direct and proximate result of Defendant’s uncured or incurable unfair,

abusive, and deceptive acts or practices, Plaintiffs and Indiana Subclass members have suffered

and will continue to suffer injury, ascertainable losses of money or property, and monetary and

non-monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.

       544.     Defendant’s violations present a continuing risk to Plaintiffs and Indiana Subclass

members as well as to the general public.

       545.     Plaintiffs and Indiana Subclass members seek all monetary and nonmonetary

relief allowed by law, including the greater of actual damages or $500 for each non-willful

violation; the greater of treble damages or $1,000 for each willful violation; restitution;

reasonable attorneys’ fees and costs; injunctive relief; and punitive damages.



                                                    114
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 115 of 249



                        CLAIMS ON BEHALF OF THE IOWA SUBCLASS

                                           COUNT 32

      IOWA PERSONAL INFORMATION SECURITY BREACH PROTECTION LAW

                                      Iowa Code § 715C.2

       546.    Iowa Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Iowa Subclass, repeats and alleges all previous Paragraphs, as if

fully alleged herein.

       547.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Iowa Code § 715C.2(1).

       548.    Plaintiffs’ and Iowa Subclass members’ PII includes Personal Information as

covered under Iowa Code § 715C.2(1).

       549.    Defendant is required to accurately notify Plaintiffs and Iowa Subclass members

if it becomes aware of a breach of its data security system in the most expeditious time possible

and without unreasonable delay under Iowa Code § 715C.2(1).

       550.    Because Defendant was aware of a breach of its security system, Defendant had

an obligation to disclose the data breach in a timely and accurate fashion as mandated by Iowa

Code § 715C.2(1).

       551.    By failing to disclose the Defendant data breach in a timely and accurate manner,

Defendant violated Iowa Code § 715C.2(1).

       552.    Pursuant to Iowa Code § 715C.2(9), a violation of Iowa Code § 715C.2(1) is an

unlawful practice pursuant to Iowa Code Ann. § 714.16(7).

       553.    As a direct and proximate result of Defendant’s violations of Iowa Code §

715C.2(1), Plaintiffs and Iowa Subclass members suffered damages, as described above.



                                                   115
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 116 of 249



       554.    Plaintiffs and Iowa Subclass members seek relief under Iowa Code § 714.16(7),

including actual damages and injunctive relief.

                                           COUNT 33

          IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT

                                  Iowa Code § 714H.1, et seq.

       555.    Iowa Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Iowa Subclass, repeats and alleges all previous Paragraphs, as if

fully alleged herein.

       556.    Defendant is a “person” as defined by Iowa Code § 714H.2(7).

       557.    Plaintiffs and Iowa Subclass members are “consumers” as defined by Iowa Code

§ 714H.2(3).

       558.    Defendant’s conduct described herein related to the “sale” or “advertisement” of

“merchandise” as defined by Iowa Code §§ 714H.2(2), (6), & (8).

       559.    Defendant engaged in unfair, deceptive, and unconscionable trade practices, in

violation of the Iowa Private Right of Action for Consumer Frauds Act, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Iowa Subclass members’ Personal Information, which was a
              direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Iowa Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Iowa Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

                                                   116
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 117 of 249



           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Iowa Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Iowa Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Iowa Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       560.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       561.    Defendant intended to mislead Plaintiffs and Iowa Subclass members and induce

them to rely on its misrepresentations and omissions.

       562.    Defendant acted intentionally, knowingly, and maliciously to violate Iowa’s

Private Right of Action for Consumer Frauds Act, and recklessly disregarded Plaintiffs and Iowa

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

       563.    As a direct and proximate result of Defendant’s unfair, deceptive, and

unconscionable conduct, Plaintiffs and Iowa Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.




                                                   117
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 118 of 249



        564.    Plaintiffs and Iowa Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief, damages, punitive damages, and reasonable

attorneys’ fees and costs.

                    CLAIMS ON BEHALF OF THE KANSAS SUBCLASS

                                          COUNT 34

                  KANSAS PROTECTION OF CONSUMER INFORMATION

                                   Kan. Stat. Ann. § 50-7a0

        565.    Kansas Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        566.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Kan. Stat. Ann. § 50-7a02(a).

        567.    Plaintiffs’ and Kansas Subclass members’ PII includes Personal Information as

covered under Kan. Stat. Ann. § 50-7a02(a).

        568.    Defendant is required to accurately notify Plaintiffs and Kansas Subclass

members if it becomes aware of a breach of its data security system that was reasonably likely to

have caused misuse of Plaintiffs’ and Kansas Subclass members’ Personal Information, in the

most expedient time possible and without unreasonable delay under Kan. Stat. Ann. § 50-

7a02(a).

        569.    Because Defendant was aware of a breach of its security system that was

reasonably likely to have caused misuse of Plaintiffs’ and Kansas Subclass members’ Personal

Information, Defendant had an obligation to disclose the data breach in a timely and accurate

fashion as mandated by Kan. Stat. Ann. § 50-7a02(a).



                                                  118
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 119 of 249



        570.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Kan. Stat. Ann. § 50-7a02(a).

        571.    As a direct and proximate result of Defendant’s violations of Kan. Stat. Ann. §

50-7a02(a), Plaintiffs and Kansas Subclass members suffered damages, as described above.

        572.    Plaintiffs and Kansas Subclass members seek relief under Kan. Stat. Ann. § 50-

7a02(g), including equitable relief.

                                           COUNT 35

                           KANSAS CONSUMER PROTECTION ACT

                                Kan. Stat. Ann. §§ 50-623, et seq.

        573.    Kansas Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        574.    730. Kan. Stat. Ann. §§ 50-623, et seq. is to be liberally construed to protect

consumers from suppliers who commit deceptive and unconscionable practices.

        575.    Plaintiffs and Kansas Subclass members are “consumers” as defined by Kan. Stat.

Ann. § 50-624(b).

        576.    The acts and practices described herein are “consumer transactions,” as defined

by Kan. Stat. Ann. § 50-624(c).

        577.    Defendant is a “supplier” as defined by Kan. Stat. Ann. § 50-624(l).

        578.    Defendant advertised, offered, or sold goods or services in Kansas and engaged in

trade or commerce directly or indirectly affecting the people of Kansas.

        579.    Defendant engaged in deceptive and unfair acts or practices, including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Kansas Subclass members’ Personal Information, which was
               a direct and proximate cause of the Breach;

                                                   119
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 120 of 249



           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Kansas Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and Kansas’s identity
              fraud statute, the Wayne Owen Act, Kan. Stat. Ann. § 50-6,139b, which was a
              direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Kansas Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Kansas Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and Kansas’s identity fraud statute, the Wayne Owen Act, Kan. Stat.
              Ann. § 50-6,139b;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Kansas Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Kansas Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45 and Kansas’s identity fraud statute, the
              Wayne Owen Act, Kan. Stat. Ann. § 50-6,139b.

       580.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       581.   Defendant intended to mislead Plaintiffs and Kansas Subclass members and

induce them to rely on its misrepresentations and omissions.

       582.   Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply


                                                  120
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 121 of 249



with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Kansas Subclass.

       583.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       584.    Plaintiffs and the Kansas Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       585.    Defendant also engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of Kan. Stat. Ann. § 50-627, including:

       586.    Knowingly taking advantage of the inability of Plaintiffs and the Kansas Subclass

to reasonably protect their interests, due to their lack of knowledge (see Kan. Stat. Ann. § 50-

627(b)(1)); and

       587.    Requiring Plaintiffs and the Kansas Subclass to enter into a consumer transaction

on terms that Defendant knew were substantially one-sided in favor of Defendant (see Kan. Stat.

Ann. § 50-627(b)(5)).

       588.    Plaintiffs and the Kansas Subclass had unequal bargaining power with respect to

their ability to control the security and confidentiality of their Personal Information in

Defendant’s possession.

       589.    The above unfair, deceptive, and unconscionable practices and acts by Defendant

were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

Plaintiffs and Kansas Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.



                                                     121
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 122 of 249



         590.   Defendant acted intentionally, knowingly, and maliciously to violate Kansas’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Kansas Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

         591.   As a direct and proximate result of Defendant’s unfair, deceptive, and

unconscionable trade practices, Plaintiffs and Kansas Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.

         592.   Plaintiffs and Kansas Subclass members seek all monetary and nonmonetary

relief allowed by law, including civil penalties or actual damages (whichever is greater), under

Kan. Stat. Ann. §§ 50-634 and 50-636; injunctive relief; and reasonable attorneys’ fees and

costs.

                  CLAIMS ON BEHALF OF THE KENTUCKY SUBCLASS

                                            COUNT 36

           KENTUCKY COMPUTER SECURITY BREACH NOTIFICATION ACT

                              Ky. Rev. Stat. Ann. §§ 365.732, et seq.

         593.   Kentucky Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Kentucky Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

         594.   Defendant is required to accurately notify Plaintiffs and Kentucky Subclass

members if it becomes aware of a breach of its data security system that was reasonably likely to

have caused unauthorized persons to acquire Plaintiffs’ and Kentucky Subclass members’



                                                    122
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 123 of 249



Personal Information, in the most expedient time possible and without unreasonable delay under

Ky. Rev. Stat. Ann. § 365.732(2).

        595.    Defendant is a business that holds computerized data that includes Personal

Information as defined by Ky. Rev. Stat. Ann. § 365.732(2).

        596.    Plaintiffs’ and Kentucky Subclass members’ PII includes Personal Information as

covered under Ky. Rev. Stat. Ann. § 365.732(2).

        597.    Because Defendant was aware of a breach of its security system that was

reasonably likely to have caused unauthorized persons to acquire Plaintiffs’ and Kentucky

Subclass members’ Personal Information, Defendant had an obligation to disclose the data

breach in a timely and accurate fashion as mandated by Ky. Rev. Stat. Ann. § 365.732(2).

        598.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Ky. Rev. Stat. Ann. § 365.732(2).

        599.    As a direct and proximate result of Defendant’s violations of Ky. Rev. Stat. Ann.

§ 365.732(2), Plaintiffs and Kentucky Subclass members suffered damages, as described above.

        600.    Plaintiffs and Kentucky Subclass members seek relief under Ky. Rev. Stat.Ann. §

446.070, including actual damages.

                                             COUNT 37

                         KENTUCKY CONSUMER PROTECTION ACT

                                Ky. Rev. Stat. §§ 367.110, et seq.

        601.    Kentucky Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Kentucky Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        602.    Defendant is a “person” as defined by Ky. Rev. Stat. § 367.110(1).



                                                   123
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 124 of 249



       603.    Defendant advertised, offered, or sold goods or services in Kentucky and engaged

in trade or commerce directly or indirectly affecting the people of Kentucky, as defined by Ky.

Rev. Stat. 367.110(2).

       604.    Defendant engaged in unfair, false, misleading, deceptive, and unconscionable

acts or practices, in violation of Ky. Rev. Stat. § 367.170, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Kentucky Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Kentucky Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Kentucky Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Kentucky Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Kentucky Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Kentucky Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       605.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

                                                    124
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 125 of 249



       606.    Defendant intended to mislead Plaintiffs and Kentucky Subclass members and

induce them to rely on its misrepresentations and omissions.

       607.    Plaintiffs and Kentucky Subclass members’ purchased goods or services for

personal, family, or household purposes and suffered ascertainable losses of money or property

as a result of Defendant’s unlawful acts and practices.

       608.    The above unlawful acts and practices by Defendant were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       609.    Defendant acted intentionally, knowingly, and maliciously to violate Kentucky’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Kentucky Subclass

members’ rights. Past breaches put it on notice that its security and privacy protections were

inadequate.

       610.    As a direct and proximate result of Defendant’s unlawful acts and practices,

Plaintiffs and Kentucky Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       611.    Plaintiffs and Kentucky Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages, punitive damages, restitution or other equitable relief,

injunctive relief, and reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE LOUISIANA SUBCLASS

                                            COUNT 38
                                                    125
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 126 of 249



           LOUISIANA DATABASE SECURITY BREACH NOTIFICATION LAW

                                  La. Rev. Stat. Ann. § 51:3074

        612.    Louisiana Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Louisiana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        613.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by La. Rev. Stat. Ann. § 51:3074(C).

        614.    Plaintiffs’ and Louisiana Subclass members’ PII includes Personal Information as

covered under La. Rev. Stat. Ann. § 51:3074(C).

        615.    Defendant is required to accurately notify Plaintiffs and Louisiana Subclass

members if it becomes aware of a breach of its data security system that was reasonably likely to

have caused unauthorized persons to acquire Plaintiffs’ and Louisiana Subclass members’

Personal Information, in the most expedient time possible and without unreasonable delay under

La. Rev. Stat. Ann. § 51:3074(C).

        616.    Because Defendant was aware of a breach of its security system that was

reasonably likely to have caused unauthorized persons to acquire Plaintiffs’ and Louisiana

Subclass members’ Personal Information, Defendant had an obligation to disclose the Defendant

data breach in a timely and accurate fashion as mandated by La. Rev. Stat. Ann. § 51:3074(C).

        617.    By failing to disclose the Defendant data breach in a timely and accurate manner,

Defendant violated La. Rev. Stat. Ann. § 51:3074(C).

        618.    As a direct and proximate result of Defendant’s violations of La. Rev. Stat. Ann. §

51:3074(C), Plaintiffs and Louisiana Subclass members suffered damages, as described above.

        619.    Plaintiffs and Louisiana Subclass members seek relief under La. Rev. Stat. Ann. §

51:3075, including actual damages.
                                                   126
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 127 of 249



                                           COUNT 39

   LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW

                              La. Rev. Stat. Ann. §§ 51:1401, et seq.

        620.    Louisiana Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Louisiana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        621.    Defendant, Plaintiffs, and the Louisiana Subclass members are “persons” within

the meaning of the La. Rev. Stat. Ann. § 51:1402(8).

        622.    Plaintiffs and Louisiana Subclass members are “consumers” within the meaning

of La. Rev. Stat. Ann. § 51:1402(1).

        623.    Defendant engaged in “trade” or “commerce” within the meaning of La. Rev.

Stat. Ann. § 51:1402(10).

        624.    The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana

CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or

commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established

public policy, while deceptive acts are practices that amount to fraud, deceit, or

misrepresentation.

        625.    Defendant participated in unfair and deceptive acts and practices that violated the

Louisiana CPL, including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Louisiana Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;


                                                   127
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 128 of 249



           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Louisiana Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Louisiana Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Louisiana Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Louisiana Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Louisiana Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       626.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       627.   Defendant intended to mislead Plaintiffs and Louisiana Subclass members and

induce them to rely on its misrepresentations and omissions.

       628.   Defendant’s unfair and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       629.   Defendant acted intentionally, knowingly, and maliciously to violate Unfair Trade

Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs and Louisiana




                                                  128
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 129 of 249



Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

       630.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding hundreds of millions of consumers, including Plaintiffs

and the Louisiana Subclass.

       631.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       632.    Plaintiffs and the Louisiana Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       633.    As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiffs and Louisiana Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       634.    Plaintiffs and Louisiana Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual damages; treble damages for Defendant’s knowing

violations of the Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is

just and proper.



                                                     129
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 130 of 249



                    CLAIMS ON BEHALF OF THE MAINE SUBCLASS

                                           COUNT 4011

                 MAINE UNIFORM DECEPTIVE TRADE PRACTICES ACT

                              Me. Rev. Stat. tit. 10, §§ 1212, et seq.

       635.    Plaintiffs, individually and on behalf of the Maine Subclass, repeat and re-allege

all previously alleged paragraphs, as if fully alleged herein.

       636.    Defendant is a “person” as defined by Me. Rev. Stat. tit. 10, § 1211(5).

       637.    Defendant advertised, offered, or sold goods or services in Maine and engaged in

trade or commerce directly or indirectly affecting the people of Maine.

       638.    Defendant engaged in deceptive trade practices in the conduct of its business, in

violation of Me. Rev. Stat. tit. 10, § 1212, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Maine Subclass members’ Personal Information, which was
              a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Maine Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Maine Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Maine Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Maine Subclass members’ Personal
              Information; and

                                                    130
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 131 of 249



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Maine Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       639.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       640.    Defendant intended to mislead Plaintiffs and Maine Subclass members and induce

them to rely on its misrepresentations and omissions.

       641.    The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       642.    Defendant acted intentionally, knowingly, and maliciously to violate Maine’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Maine Subclass members’ rights.

Past breaches put Defendant on notice that its security and privacy protections were inadequate.

       643.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

acts and practices, Plaintiffs and Maine Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       644.    Plaintiffs Bois and Jordan and the Maine Subclass members seek all monetary and

non-monetary relief allowed by law, including damages or restitution, injunctive or other

equitable relief, and attorneys’ fees and costs.


                                                   131
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 132 of 249



                 CLAIMS ON BEHALF OF THE MARYLAND SUBCLASS

                                          COUNT 41

               MARYLAND PERSONAL INFORMATION PROTECTION ACT

                          Md. Code Ann., Com. Law §§ 14-3501, et seq.

        645.    Maryland Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Maryland Subclass, repeat and alleges all previous Paragraphs,

as if fully alleged herein.

        646.    Under Md. Code Ann., Com. Law § 14-3503(a), “[t]o protect Personal

Information from unauthorized access, use, modification, or disclosure, a business that owns or

licenses Personal Information of an individual residing in the State shall implement and maintain

reasonable security procedures and practices that are appropriate to the nature of Personal

Information owned or licensed and the nature and size of the business and its operations.”

        647.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Md. Code Ann., Com. Law §§ 14-3501(b)(1) and (2).

        648.    Plaintiffs and Maryland Subclass members are “individuals” and “customers” as

defined and covered by Md. Code Ann., Com. Law §§ 14-3502(a) and 14- 3503.

        649.    Plaintiffs’ and Maryland Subclass members’ PII includes Personal Information as

covered under Md. Code Ann., Com. Law § 14-3501(d).

        650.    Defendant did not maintain reasonable security procedures and practices

appropriate to the nature of the Personal Information owned or licensed and the nature and size

of its business and operations in violation of Md. Code Ann., Com. Law § 14-3503.

        651.    The Breach was a “breach of the security of a system” as defined by Md. Code

Ann., Com. Law § 14-3504(1).



                                                  132
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 133 of 249



       652.    Under Md. Code Ann., Com. Law § 14-3504(b)(1), “[a] business that owns or

licenses computerized data that includes Personal Information of an individual residing in the

State, when it discovers or is notified of a breach of the security system, shall conduct in good

faith a reasonable and prompt investigation to determine the likelihood that Personal Information

of the individual has been or will be misused as a result of the breach.”

       653.    Under Md. Code Ann., Com. Law §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after

the investigation is concluded, the business determines that misuse of the individual’s Personal

Information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be

given as soon as reasonably practical after the business discovers or is notified of the breach of a

security system.”

       654.    Because Defendant discovered a security breach and had notice of a security

breach, Defendant had an obligation to disclose the Breach in a timely and accurate fashion as

mandated by Md. Code Ann., Com. Law §§ 14-3504(b)(2) and 14-3504(c)(2).

       655.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Md. Code Ann., Com. Law §§ 14-3504(b)(2) and 14-3504(c)(2).

       656.    As a direct and proximate result of Defendant’s violations of Md. Code Ann.,

Com. Law §§ 14-3504(b)(2) and 14-3504(c)(2), Plaintiffs and Maryland Subclass members

suffered damages, as described above. 818. Pursuant to Md. Code Ann., Com. Law § 14-3508,

Defendant’s violations of Md. Code Ann., Com. Law §§ 14-3504(b)(2) and 14-3504(c)(2) are

unfair or deceptive trade practices within the meaning of the Maryland Consumer Protection Act,

13 Md. Code Ann., Com. Law §§ 13-101, et seq. and subject to the enforcement and penalty

provisions contained within the Maryland Consumer Protection Act.



                                                    133
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 134 of 249



        657.    Plaintiffs and Maryland Subclass members seek relief under Md. Code Ann.,

Com. Law §13-408, including actual damages and attorney’s fees.

                                             COUNT 42

                         MARYLAND CONSUMER PROTECTION ACT

                              Md. Code Ann., Com. Law §§ 13-301, et seq.

        658.    Maryland Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Maryland Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        659.    Defendant is a person as defined by Md. Code Ann., Com. Law § 13-101(h).

        660.    Defendant’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Code Ann., Com. Law § 13-101(i) and § 13-303.

        661.    Maryland Subclass members are “consumers” as defined by Md. Code Ann.,

Com. Law § 13-101(c).

        662.    Defendant’ advertises, offers, or sell “consumer goods” or “consumer services” as

defined by Md. Code Ann., Com. Law § 13-101(d).

        663.    Defendant advertised, offered, or sold goods or services in Maryland and engaged

in trade or commerce directly or indirectly affecting the people of Maryland.

        664.    Defendant engaged in unfair and deceptive trade practices, in violation of Md.

Code Ann., Com. Law § 13-301, including:

            a. False or misleading oral or written representations that have the capacity,
               tendency, or effect of deceiving or misleading consumers;

            b. Representing that consumer goods or services have a characteristic that they do
               not have;

            c. Representing that consumer goods or services are of a particular standard, quality,
               or grade that they are not;


                                                    134
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 135 of 249



           d. Failing to state a material fact where the failure deceives or tends to deceive;

           e. Advertising or offering consumer goods or services without intent to sell, lease, or
              rent them as advertised or offered; and

           f. Deception, fraud, false pretense, false premise, misrepresentation, or knowing
              concealment, suppression, or omission of any material fact with the intent that a
              consumer rely on the same in connection with the promotion or sale of consumer
              goods or services or the subsequent performance with respect to an agreement,
              sale lease or rental.

       665.   Defendant engaged in these unfair and deceptive trade practices in connection

with offering for sale or selling consumer goods or services or with respect to the extension of

consumer credit, in violation of Md. Code Ann., Com. Law § 13- 303, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Maryland Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Maryland Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Maryland
              Personal Information Protection Act, Md. Code Ann., Com. Law § 14-3503,
              which was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Maryland Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Maryland Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and the Maryland Personal Information Protection Act, Md. Code
              Ann., Com. Law § 14-3503;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Maryland Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of

                                                   135
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 136 of 249



               Plaintiffs’ and Maryland Subclass members’ Personal Information, including
               duties imposed by the FTC Act, 15 U.S.C. § 45 and the Maryland Personal
               Information Protection Act, Md. Code Ann., Com. Law § 14-3503.

       666.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information. Defendant’s misrepresentations

and omissions would have been important to a significant number of consumers in making

financial decisions.

       667.    Defendant intended to mislead Plaintiffs and Maryland Subclass members and

induce them to rely on its misrepresentations and omissions.

       668.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Maryland Subclass.

       669.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       670.    Plaintiffs and the Maryland Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       671.    Defendant acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Maryland Subclass

members’ rights. Past breaches put it on notice that its security and privacy protections were

inadequate.
                                                     136
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 137 of 249



       672.     As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiffs and Maryland Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       673.     Plaintiffs and Maryland Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages, disgorgement, injunctive relief, and attorneys’ fees

and costs.

              CLAIMS ON BEHALF OF THE MASSACHUSETTS SUBCLASS

                                           COUNT 43

                    MASSACHUSETTS CONSUMER PROTECTION ACT

                          Mass. Gen. Laws Ann. ch. 93A, §§ 1, et seq.

       674.     Massachusetts Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the Massachusetts Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       675.     Defendant and Massachusetts Subclass members are “persons” as meant by Mass.

Gen. Laws. Ann. Ch. 93A, § 1(a).

       676.     Defendant operates in “trade or commerce” as meant by Mass. Gen. Laws Ann.

ch. 93A, § 1(b).

       677.     Defendant advertised, offered, or sold goods or services in Massachusetts and

engaged in trade or commerce directly or indirectly affecting the people of Massachusetts, as

defined by Mass. Gen. Laws Ann. ch. 93A, § 1(b).



                                                   137
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 138 of 249



       678.    Plaintiffs sent a demand for relief on behalf of the Massachusetts Subclass

pursuant to Mass. Gen. Laws Ann. ch. 93A § 9(3) on August 16, 2019.

       679.    Defendant engaged in unfair methods of competition and unfair and deceptive

acts and practices in the conduct of trade or commerce, in violation of Mass. Gen. Laws Ann. ch.

93A, § 2(a), including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Massachusetts Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Massachusetts Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and the
              Massachusetts Data Security statute and its implementing regulations, Mass. Gen.
              Laws Ann. ch. 93H, § 2; 201 Mass. Code Regs. 17.01-05, which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Massachusetts Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Massachusetts Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and the Massachusetts Data Security statute and its implementing
              regulations, Mass. Gen. Laws Ann. ch. 93H, § 2; 201 Mass. Code Regs. 17.01-
              05;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Massachusetts Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Massachusetts Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45 and the Massachusetts Data
              Security statute and its implementing regulations, Mass. Gen. Laws Ann. ch.
              93H, § 2; 201 Mass. Code Regs. 17.01-05.

                                                  138
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 139 of 249



          680.   Defendant’s acts and practices were “unfair” because they fall within the

penumbra of common law, statutory, and established concepts of unfairness, given that

Defendant solely held the true facts about its inadequate security for Personal Information, which

Plaintiffs and the Massachusetts Subclass members could not independently discover.

          681.   Consumers could not have reasonably avoided injury because Defendant’s

business acts and practices unreasonably created or took advantage of an obstacle to the free

exercise of consumer decision-making. By withholding important information from consumers

about the inadequacy of its data security, Defendant created an asymmetry of information

between it and consumers that precluded consumers from taking action to avoid or mitigate

injury.

          682.   Defendant’s inadequate data security had no countervailing benefit to consumers

or to competition.

          683.   Defendant intended to mislead Plaintiffs and Massachusetts Subclass members

and induce them to rely on its misrepresentations and omissions.

          684.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

          685.   Defendant   acted   intentionally,   knowingly,   and   maliciously   to   violate

Massachusetts’s Consumer Protection Act, and recklessly disregarded Plaintiffs and

Massachusetts Subclass members’ rights. Past data breaches put Defendant on notice that its

security and privacy protections were inadequate.

          686.   As a direct and proximate result of Defendant’s unfair and deceptive, Plaintiffs

and Massachusetts Subclass members have suffered and will continue to suffer injury,



                                                      139
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 140 of 249



ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

        687.    Plaintiffs and Massachusetts Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, double or treble damages, injunctive

or other equitable relief, and attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE MICHIGAN SUBCLASS

                                            COUNT 44

                      MICHIGAN IDENTITY THEFT PROTECTION ACT

                              Mich. Comp. Laws Ann. §§ 445.72, et seq.

        688.    Michigan Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        689.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Mich. Comp. Laws Ann. § 445.72(1).

        690.    Plaintiffs’ and Michigan Subclass members’ PII includes Personal Information as

covered under Mich. Comp. Laws Ann. § 445.72(1).

        691.    Defendant is required to accurately notify Plaintiffs and Michigan Subclass

members if it discovers a security breach, or receives notice of a security breach (where

unencrypted and unredacted Personal Information was accessed or acquired by unauthorized

persons), without unreasonable delay under Mich. Comp. Laws Ann. § 445.72(1).

        692.    Because Defendant discovered a security breach and had notice of a security

breach (where unencrypted and unredacted Personal Information was accessed or acquired by

                                                     140
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 141 of 249



unauthorized persons), Defendant had an obligation to disclose the Breach in a timely and

accurate fashion as mandated by Mich. Comp. Laws Ann. § 445.72(4).

         693.   By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Mich. Comp. Laws Ann. § 445.72(4).

         694.   As a direct and proximate result of Defendant’s violations of Mich. Comp. Laws

Ann. § 445.72(4), Plaintiffs and Michigan Subclass members suffered damages, as described

above.

         695.   Plaintiffs and Michigan Subclass members seek relief under Mich. Comp. Laws

Ann. § 445.72(13), including a civil fine.

                                             COUNT 45

                         MICHIGAN CONSUMER PROTECTION ACT

                              Mich. Comp. Laws Ann. §§ 445.903, et seq.

         696.   Michigan Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

         697.   Defendant and Michigan Subclass members are “persons” as defined by Mich.

Comp. Laws Ann. § 445.903(d).

         698.   Defendant advertised, offered, or sold goods or services in Michigan and engaged

in trade or commerce directly or indirectly affecting the people of Michigan, as defined by Mich.

Comp. Laws Ann. § 445.903(g).

         699.   Defendant engaged in unfair, unconscionable, and deceptive practices in the

conduct of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

            a. Representing that its goods and services have characteristics, uses, and benefits
               that they do not have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c);


                                                    141
  Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 142 of 249



   b. Representing that its goods and services are of a particular standard or quality if
      they are of another in violation of Mich. Comp. Laws Ann. § 445.903(1)(e);

   c. Making a representation or statement of fact material to the transaction such that a
      person reasonably believes the represented or suggested state of affairs to be other
      than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and

   d. Failing to reveal facts that are material to the transaction in light of
      representations of fact made in a positive matter, in violation of Mich. Comp.
      Laws Ann. § 445.903(1)(cc).

700.   Defendant’s unfair, unconscionable, and deceptive practices include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiffs and Michigan Subclass members’ Personal Information, which
      was a direct and proximate cause of the Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiffs’ and Michigan Subclass members’ Personal Information,
      including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
      proximate cause of the Breach;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
      and Michigan Subclass members’ Personal Information, including by
      implementing and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiffs’ and Michigan Subclass
      members’ Personal Information, including duties imposed by the FTC Act, 15
      U.S.C. § 45;

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiffs and Michigan Subclass members’ Personal
      Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of
      Plaintiffs’ and Michigan Subclass members’ Personal Information, including
      duties imposed by the FTC Act, 15 U.S.C. § 45.




                                          142
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 143 of 249



        701.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

        702.    Defendant intended to mislead Plaintiffs and Michigan Subclass members and

induce them to rely on its misrepresentations and omissions.

        703.    Defendant acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Michigan Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

        704.    As a direct and proximate result of Defendant’s unfair, unconscionable, and

deceptive practices, Plaintiffs and Michigan Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

        705.    Plaintiffs and Michigan Subclass members seek all monetary and nonmonetary

relief allowed by law, including the greater of actual damages or $250, injunctive relief, and any

other relief that is just and proper.

                 CLAIMS ON BEHALF OF THE MINNESOTA SUBCLASS

                                            COUNT 46

                             MINNESOTA CONSUMER FRAUD ACT

                 Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

        706.    Minnesota Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Minnesota Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

                                                    143
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 144 of 249



       707.    Defendant, Plaintiffs, and members of the Minnesota Subclass are each a

“person” as defined by Minn. Stat. § 325F.68(3).

       708.    Defendant’s goods, services, commodities, and intangibles are “merchandise” as

defined by Minn. Stat. § 325F.68(2).

       709.    Defendant engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

       710.    Defendant engaged in fraud, false pretense, false promise, misrepresentation,

misleading statements, and deceptive practices in connection with the sale of merchandise, in

violation of Minn. Stat. § 325F.69(1), including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Minnesota Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Minnesota Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which
              was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Minnesota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Minnesota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Minnesota Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Minnesota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

                                                    144
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 145 of 249



       711.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       712.    Defendant intended to mislead Plaintiffs and Minnesota Subclass members and

induce them to rely on its misrepresentations and omissions.

       713.    Defendant’s fraudulent, misleading, and deceptive practices affected the public

interest, including millions of Minnesotans affected by the Breach.

       714.    As a direct and proximate result of Defendant’s fraudulent, misleading, and

deceptive practices, Plaintiffs and Minnesota Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       715.    Plaintiffs and Minnesota Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages; injunctive or other equitable relief; and attorneys’

fees, disbursements, and costs.

                                           COUNT 47

              MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                  Minn. Stat. §§ 325D.43, et seq.

       716.    Minnesota Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Minnesota Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.




                                                   145
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 146 of 249



       717.    By engaging in deceptive trade practices in the course of its business and

vocation, directly or indirectly affecting the people of Minnesota, Defendant violated Minn. Stat.

§ 325D.44, including the following provisions:

           a. Representing that its goods and services had characteristics, uses, and benefits
              that they did not have, in violation of Minn. Stat. § 325D.44(1)(5);

           b. Representing that goods and services are of a particular standard or quality when
              they are of another, in violation of Minn. Stat. § 325D.44(1)(7);

           c. Advertising goods and services with intent not to sell them as advertised, in
              violation of Minn. Stat. § 325D.44(1)(9); and

           d. Engaging in other conduct which similarly creates a likelihood of confusion or
              misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

       718.    Defendant’s deceptive practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Minnesota Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Minnesota Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which
              was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Minnesota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Minnesota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Minnesota Subclass members’ Personal
              Information; and



                                                  146
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 147 of 249



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Minnesota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       719.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       720.    Defendant intended to mislead Plaintiffs and Minnesota Subclass members and

induce them to rely on its misrepresentations and omissions.

       721.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding hundreds of millions of consumers, including Plaintiffs

and the Minnesota Subclass.

       722.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       723.    Plaintiffs and the Minnesota Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       724.    Defendant acted intentionally, knowingly, and maliciously to violate Minnesota’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Minnesota

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.




                                                     147
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 148 of 249



        725.    As a direct and proximate result of Defendant’s deceptive trade practices,

Plaintiffs and Minnesota Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information

        726.    Plaintiffs and Minnesota Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE MISSISSIPPI SUBCLASS

                                            COUNT 48

                        MISSISSIPPI CONSUMER PROTECTION ACT

                               Miss. Code Ann. §§ 75-24-1, et seq.

        727.    Mississippi Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Mississippi Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        728.    Defendant is a “person,” as defined by Miss. Code Ann. § 75-24-3.

        729.    Defendant advertised, offered, or sold goods or services in Mississippi and

engaged in trade or commerce directly or indirectly affecting the people of Mississippi, as

defined by Miss. Code Ann. § 75-24-3.

        730.    Defendant engaged in unfair and deceptive trade acts or practices, including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Mississippi Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures


                                                    148
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 149 of 249



              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Mississippi Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which
              was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Mississippi Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Mississippi Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Mississippi Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Mississippi Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       731.   The above-described conduct violated Miss. Code Ann. § 75-24-5(2), including:

           a. Representing that goods or services have sponsorship, approval, characteristics,
              ingredients, uses, benefits, or quantities that they do not have;

           b. Representing that goods or services are of a particular standard, quality, or grade,
              or that goods are of a particular style or model, if they are of another; and

           c. Advertising goods or services with intent not to sell them as advertised.

       732.   Defendant intended to mislead Plaintiffs and Mississippi Subclass members and

induce them to rely on its misrepresentations and omissions.

       733.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.




                                                  149
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 150 of 249



       734.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Mississippi Subclass.

       735.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       736.    Plaintiffs and the Mississippi Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       737.    Defendant had a duty to disclose the above-described facts due to the

circumstances of this case, the sensitivity and extensity of the Personal Information in its

possession, and the generally accepted professional standards. In addition, such a duty is implied

by law due to the nature of the relationship between consumers—including Plaintiffs and the

Mississippi Subclass—and Defendant, because consumers are unable to fully protect their

interests with regard to their data, and placed trust and confidence in Defendant.

       738.    Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the Mississippi Subclass that contradicted these
              representations.



                                                     150
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 151 of 249



        739.    Defendant acted intentionally, knowingly, and maliciously to violate Mississippi’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Mississippi Subclass

members’ rights. Past breaches put it on notice that its security and privacy protections were

inadequate.

        740.    As a direct and proximate result of Defendant’s unfair and deceptive acts or

practices and Plaintiffs and Mississippi Subclass members’ purchase of goods or services

primarily for personal, family, or household purposes, Plaintiffs and Mississippi Subclass

members have suffered and will continue to suffer injury, ascertainable losses of money or

property, and monetary and non-monetary damages, including from fraud and identity theft; time

and expenses related to monitoring their financial accounts for fraudulent activity; an increased,

imminent risk of fraud and identity theft; and loss of value of their Personal Information.

        741.    Defendant’s violations present a continuing risk to Plaintiffs and Mississippi

Subclass members as well as to the general public.

        742.    Plaintiffs and Mississippi Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution and other relief under Miss. Code

Ann. § 75-24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE MISSOURI SUBCLASS

                                           COUNT 49

                         MISSOURI MERCHANDISE PRACTICES ACT

                                Mo. Rev. Stat. §§ 407.010, et seq.

        743.    Missouri Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Missouri Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.


                                                     151
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 152 of 249



       744.    Defendant is a “person” as defined by Mo. Rev. Stat. § 407.010(5).

       745.    Defendant advertised, offered, or sold goods or services in Missouri and engaged

in trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo.

Rev. Stat. § 407.010(4), (6) and (7).

       746.    Plaintiffs and Missouri Subclass members purchased or leased goods or services

primarily for personal, family, or household purposes.

       747.    Defendant engaged in unlawful, unfair, and deceptive acts and practices, in

connection with the sale or advertisement of merchandise in trade or commerce, in violation of

Mo. Rev. Stat. § 407.020(1), including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Missouri Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Missouri Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Defendant data breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Missouri Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Missouri Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Missouri Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of

                                                  152
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 153 of 249



               Plaintiffs’ and Missouri Subclass members’ Personal Information, including
               duties imposed by the FTC Act, 15 U.S.C. § 45.

       748.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       749.    Defendant intended to mislead Plaintiffs and Missouri Subclass members and

induce them to rely on its misrepresentations and omissions.

       750.    Defendant acted intentionally, knowingly, and maliciously to violate Missouri’s

Merchandise Practices Act, and recklessly disregarded Plaintiffs and Missouri Subclass

members’ rights. Past data breaches put Defendant on notice that its security and privacy

protections were inadequate.

       751.    As a direct and proximate result of Defendant’s unlawful, unfair, and deceptive

acts and practices, Plaintiffs and Missouri Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       752.    Plaintiffs and Missouri Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual damages, punitive damages, attorneys’ fees and costs,

injunctive relief, and any other appropriate relief.

                  CLAIMS ON BEHALF OF THE MONTANA SUBCLASS

                                             COUNT 50

                               COMPUTER SECURITY BREACH

                                  Mont. Code Ann. § 30-14-1704


                                                       153
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 154 of 249




        753.    Montana Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        754.    Defendant is a business that conducts business in Montana and that owns or

licenses computerized data that includes personal information under Mont. Code Ann. § 30-14-

1704(1).

        755.    Plaintiffs’ and Montana Subclass members’ Personal Information includes

Personal Information covered under Mont. Code Ann. §§ 30-14-1702(7), 1704(4)(b).

        756.    Under Mont. Code Ann. § 30-14-1704(1), “[a]ny person or business that conducts

business in Montana and that owns or licenses computerized data that includes personal

information shall disclose any breach of the security of the data system following discovery or

notification of the breach to any resident of Montana whose unencrypted personal information

was or is reasonably believed to have been acquired by an unauthorized person.”

        757.    Because Defendant discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Defendant had an obligation to disclose the Breach in

a timely and accurate fashion as mandated under Mont. Code Ann. § 30-14-1704.

        758.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Mont. Code Ann. § 30-14-1704.

        759.    Pursuant to Mont. Code Ann. § 30-14-1705, violations of Mont. Code Ann. § 30-

14-1704 are unlawful practices under Mont. Code Ann. § 30-14-103, Montana’s Consumer

Protection Act.



                                                  154
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 155 of 249



        760.    As a direct and proximate result of Defendant’s violations of Mont. Code Ann. §

30-14-1704, Plaintiffs and Montana Subclass members suffered the damages described above.

        761.    Plaintiffs and Montana Subclass members seek relief under Mont. Code Ann. §

30- 14-133, including injunctive relief, other equitable relief, statutory damages of $500, actual

damages, treble damages, restitution, and attorneys’ fees, filing fees, and costs.

                                            COUNT 51

    MONTANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT

                              Mont. Code Ann. § 30-14-101, et seq.

        762.    Montana Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        763.    Plaintiffs and Montana Subclass members are “consumers,” as defined by Mont.

Code Ann. § 30-14-102(1).

        764.    Defendant is a “person,” as defined by Mont. Code Ann. § 30-14-102(6).

        765.    Defendant engages in “trade” and “commerce,” as defined by Mont. Code Ann. §

30-14-102(8).

        766.    The Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code

Ann. § 30-14-101, et seq., prohibits unconscionable commercial practices, deception, fraud, false

pretense, false promise, misrepresentation, as well as the knowing concealment, suppression, or

omission of any material fact with the intent that others rely on the concealment, omission, or

fact, in connection with the sale or advertisement of any merchandise.

        767.    Defendant’s unconscionable and deceptive practices include:




                                                    155
         Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 156 of 249



          a. Failing to implement and maintain reasonable security and privacy measures to
             protect Plaintiffs and Montana Subclass members’ Personal Information, which
             was a direct and proximate cause of the Breach;

          b. Failing to identify foreseeable security and privacy risks, remediate identified
             security and privacy risks, and adequately improve security and privacy measures
             following previous cybersecurity incidents, which was a direct and proximate
             cause of the Breach;

          c. Failing to comply with common law and statutory duties pertaining to the security
             and privacy of Plaintiffs’ and Montana Subclass members’ Personal Information,
             including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
             proximate cause of the Defendant data breach;

          d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
             and Montana Subclass members’ Personal Information, including by
             implementing and maintaining reasonable security measures;

          e. Misrepresenting that it would comply with common law and statutory duties
             pertaining to the security and privacy of Plaintiffs’ and Montana Subclass
             members’ Personal Information, including duties imposed by the FTC Act, 15
             U.S.C. § 45;

          f. Omitting, suppressing, and concealing the material fact that it did not reasonably
             or adequately secure Plaintiffs and Subclass members’ Personal Information; and

          g. Omitting, suppressing, and concealing the material fact that it did not comply with
             common law and statutory duties pertaining to the security and privacy of
             Plaintiffs’ and Montana Subclass members’ Personal Information, including
             duties imposed by the FTC Act, 15 U.S.C. § 45.

       768.   Defendant intentionally or knowingly engaged in deceptive acts or practices,

violating Mont. Code Ann. § 30-14-101, by:

          a. Indicating that the subject of a consumer transaction has sponsorship, approval,
             performance characteristics, accessories, uses, or benefits, if it has not;

          b. Indicating that the subject of a consumer transaction is of a particular standard,
             quality, grade, style, or model, if it is not;

          c. Indicating that the subject of a consumer transaction has been supplied in
             accordance with a previous representation, if it has not; and

          d. Indicating that the subject of a consumer transaction will be supplied in greater
             quantity (e.g. more data security) than the supplier intends.



                                                 156
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 157 of 249



       769.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       770.    Defendant intended to mislead Plaintiffs and Montana Subclass members and

induce them to rely on its misrepresentations and omissions.

       771.    Defendant acted intentionally, knowingly, and maliciously to violate the Montana

Unfair Trade Practices and Consumer Protection Act, and recklessly disregarded Plaintiffs and

Montana Subclass members’ rights. Past breaches put Defendant on notice that its security and

privacy protections were inadequate.

       772.    Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensity of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of

the relationship between consumers, including Plaintiffs and the Montana Subclass, and

Defendant because consumers are unable to fully protect their interests with regard to their data,

and placed trust and confidence in Defendant.

       773.    Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the Montana Subclass that contradicted these
              representations.

       774.    As a direct and proximate result of Defendant’s unconscionable and deceptive

practices, Plaintiffs and Montana Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

                                                   157
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 158 of 249



including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

        775.    Plaintiffs and Montana Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, statutory damages of

$500, actual damages, treble damages, restitution, and attorneys’ fees, filing fees, and costs.

                  CLAIMS ON BEHALF OF THE NEBRASKA SUBCLASS

                                            COUNT 52

                         NEBRASKA CONSUMER PROTECTION ACT

                                Neb. Rev. Stat. §§ 59-1601, et seq.

        776.    Nebraska Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Nebraska Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        777.    Defendant and Nebraska Subclass members are each a “person” as defined by

Neb. Rev. Stat. § 59-1601(1).

        778.    Defendant advertised, offered, or sold goods or services in Nebraska and engaged

in trade or commerce directly or indirectly affecting the people of Nebraska, as defined by Neb.

Rev. Stat. § 59-1601.

        779.    Defendant engaged in unfair and deceptive acts and practices in conducting trade

and commerce, in violation of Neb. Rev. Stat. § 59-1602, including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Nebraska Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures

                                                    158
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 159 of 249



               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Nebraska Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Nebraska Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Nebraska Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Nebraska Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Nebraska Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       780.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       781.    As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiffs and Nebraska Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       782.    Defendant’s unfair and deceptive acts and practices complained of herein affected

the public interest, including the large percentage of Nebraskans affected by the Breach.

                                                   159
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 160 of 249



        783.    Plaintiffs and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, the greater of either (1) actual damages or (2)

$1,000, civil penalties, and reasonable attorneys’ fees and costs.

                                            COUNT 53

               NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                 Neb. Rev. Stat. §§ 87-301, et seq.

        784.    Nebraska Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Nebraska Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        785.    Defendant and Nebraska Subclass members are “persons” as defined by Neb.

Rev. Stat. § 87-301(19).

        786.    Defendant advertised, offered, or sold goods or services in Nebraska and engaged

in trade or commerce directly or indirectly affecting the people of Nebraska.

        787.    Defendant engaged in deceptive trade practices in the course of its business, in

violation of Neb. Rev. Stat. §§ 87-302(a)(5), (8), and (10), including:

             a. Represented that goods and services have characteristics, uses, benefits, or
                qualities that they do not have;

             b. Represented that goods and services are of a particular standard, quality, or grade
                if they are of another; and

             c. Advertised its goods and services with intent not to sell them as advertised and in
                a manner calculated or tending to mislead or deceive.

        1.      Defendant’s deceptive trade practices include:


             d. Failing to implement and maintain reasonable security and privacy measures to
                protect Plaintiffs and Nebraska Subclass members’ Personal Information, which
                was a direct and proximate cause of the Breach;



                                                    160
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 161 of 249



           e. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           f. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Nebraska Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Breach;

           g. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Nebraska Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           h. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Nebraska Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           i. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Nebraska Subclass members’ Personal
              Information; and

           j. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Nebraska Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       788.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       789.   Defendant intended to mislead Plaintiffs and Nebraska Subclass members and

induce them to rely on its misrepresentations and omissions.

       790.   Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and



                                                  161
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 162 of 249



valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Nebraska Subclass.

       791.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       792.    Plaintiffs and the Nebraska Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       793.    Defendant acted intentionally, knowingly, and maliciously to violate Nebraska’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Nebraska

Subclass members’ rights. Past data breaches put it on notice that its security and privacy

protections were inadequate.

       794.    As a direct and proximate result of Defendant’s deceptive trade practices,

Plaintiffs and Nebraska Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       795.    Defendant’s deceptive trade practices complained of herein affected consumers at

large, including the large percentage of Nebraskans affected by the Breach.

       796.    Plaintiffs and Nebraska Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief, other equitable relief, civil penalties, and

attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE NEVADA SUBCLASS

                                            COUNT 54
                                                     162
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 163 of 249



                       NEVADA DECEPTIVE TRADE PRACTICES ACT

                              Nev. Rev. Stat. Ann. §§ 598.0903, et seq.

        797.    Nevada Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Nevada Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        798.    Defendant advertised, offered, or sold goods or services in Nevada and engaged in

trade or commerce directly or indirectly affecting the people of Nevada.

        799.    Defendant engaged in deceptive trade practices in the course of its business or

occupation, in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923, including:

            a. Knowingly making a false representation as to the characteristics, uses, and
               benefits of goods or services for sale in violation of Nev. Rev. Stat. §
               598.0915(5);

            b. Representing that goods or services for sale are of a particular standard, quality,
               or grade when Defendant knew or should have known that they are of another
               standard, quality, or grade in violation of Nev. Rev. Stat. § 598.0915(7);

            c. Advertising goods or services with intent not to sell them as advertised in
               violation of Nev. Rev. Stat § 598.0915(9);

            d. Failing to disclose a material fact in connection with the sale of goods or services
               in violation of Nev. Rev. Stat. § 598.0923(A)(2); and

            e. Violating state and federal statutes or regulations relating to the sale of goods or
               services in violation of Nev. Rev. Stat. § 598.0923(A)(3).

        800.    Defendant’s deceptive trade practices in the course of its business or occupation

include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Nevada Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

                                                    163
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 164 of 249



           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Nevada Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and Nevada’s data
              security statute, Nev. Rev. Stat. § 603A.210, which was a direct and proximate
              cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Nevada Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Nevada Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45; and Nevada’s data security statute, Nev. Rev. Stat. § 603A.210;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Nevada Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Subclass members’ Personal Information, including duties imposed
              by the FTC Act, 15 U.S.C. § 45, and Nevada’s data security statute, Nev. Rev.
              Stat. § 603A.210.

       801.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       802.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Nevada Subclass.

       803.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.


                                                     164
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 165 of 249



       804.    Plaintiffs and the Nevada Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       805.    Defendant acted intentionally, knowingly, and maliciously to violate Nevada’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Nevada Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.

       806.    As a direct and proximate result of Defendant’s deceptive trade practices,

Plaintiffs and Nevada Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       807.    Plaintiffs and Nevada Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, punitive damages, and attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE NEW HAMPSHIRE SUBCLASS

                                            COUNT 55

                    NEW HAMPSHIRE CONSUMER PROTECTION ACT

                                   N.H.R.S.A. §§ 358-A, et seq.

       808.    New Hampshire Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the New Hampshire Subclass, repeat and allege all

previous Paragraphs, as if fully alleged herein.




                                                   165
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 166 of 249



       809.      The New Hampshire Consumer Protection Act makes it unlawful for “any person

to use any unfair method of competition or any unfair or deceptive act or practice in the conduct

of any trade or commerce.” N.H.R.S.A. § 358-A:2.

       810.      Capital One is a “person” under the New Hampshire Consumer Protection Act

and its marketing and selling of its goods and services is “trade” and “commerce” within the

meaning of the Act. N.H.R.S.A. § 358-A:1.

       811.      Capital One operates in New Hampshire and engaged in unfair or deceptive acts

or practices in violations of N.H.R.S.A. § 358-A:2 in the conduct of trade or commerce,

including but not limited to:

              a. Representing that its goods and services have sponsorship, approval,
                 characteristics, ingredients, uses, benefits, or quantities that they do not have;

              b. Representing that its goods and services are of a particular standard, quality or
                 grade when they are of another; and

              c. Advertising its goods and services with intent not to sell them as advertised.

       812.      Furthermore, N.H.R.S.A. § 638:6, entitled “Deceptive Business Practices,”

declares a person guilty of a class B misdemeanor if, in the course of business, he:

              a. Sells, offers or exposes for sale adulterated or mislabeled commodities; or

              b. Makes a false or misleading statement in any advertising addressed to the public
                 for the purpose of promoting the purchase or sale of property or services.

       813.      Capital One’s violations of N.H.R.S.A. § 638:6 constitute independent violations

of the Act.

       814.      Capital One violated New Hampshire law by making representations and

omissions regarding its security and privacy measures to protect Plaintiffs as described above

when it knew, or should have known, that the representations and omissions were unfair and/or




                                                     166
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 167 of 249



deceptive because they did not reasonably or adequately secure Plaintiffs’ and New Hampshire

Subclass members’ Personal Information.

        815.    Capital One’s unfair and/or deceptive acts or practices as described herein caused

and continue to cause substantial injury to Plaintiffs and New Hampshire Subclass Members.

        816.    Plaintiffs and New Hampshire Subclass Members have suffered injury in fact and

lost money as a result of Capital One’s unfair and/or deceptive conduct.

        817.    Thus, pursuant to N.H.S.R.A. §§ 358-A:10 and 358-A:10-a, Plaintiffs and New

Hampshire Subclass Members are entitled to damages and equitable relief.

        818.    As provided by N.H.R.S.A. § 358-A:10-a, Plaintiffs may bring this class action

under N.H.R.S.A. § 358-A:10 because Capital One has continuously engaged in uniformly unfair

and/or deceptive acts or practices throughout the relevant period, which have caused similar

injury to the other New Hampshire Subclass Members.

        819.    Moreover, because Capital One’s unfair and/or deceptive conduct was willful or

knowing, Plaintiffs and New Hampshire Subclass Members are entitled to treble damages.

        820.    Plaintiffs and New Hampshire Subclass Members are also entitled to recover

costs and reasonable fees.

                 CLAIMS ON BEHALF OF THE NEW JERSEY SUBCLASS

                                           COUNT 56

           NEW JERSEY CUSTOMER SECURITY BREACH DISCLOSURE ACT

                               N.J. Stat. Ann. §§ 56:8-163, et seq.

        821.    New Jersey Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New Jersey Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.



                                                   167
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 168 of 249



       822.    Defendant is a business that compiles or maintains computerized records that

include Personal Information on behalf of another business under N.J. Stat. Ann. § 56:8-163(b).

       823.    Plaintiffs’ and New Jersey Subclass members’ Personal Information includes

Personal Information covered under N.J. Stat. Ann. §§ 56:8-163, et seq.

       824.    Under N.J. Stat. Ann. § 56:8-163(b), “[a]ny business . . . that compiles or

maintains computerized records that include Personal Information on behalf of another business

or public entity shall notify that business or public entity, who shall notify its New Jersey

customers . . . of any breach of security of the computerized records immediately following

discovery, if the Personal Information was, or is reasonably believed to have been, accessed by

an unauthorized person.”

       825.    Because Defendant discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Defendant had an obligation to disclose the Breach in

a timely and accurate fashion as mandated under N.J. Stat. Ann. §§ 56:8-163, et seq.

       826.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated N.J. Stat. Ann. § 56:8-163(b).

       827.    As a direct and proximate result of Defendant’s violations of N.J. Stat. Ann. §

56:8-163(b), Plaintiffs and New Jersey Subclass members suffered the damages described above.

       828.    Plaintiffs and New Jersey Subclass members seek relief under N.J. Stat. Ann. §

56:8-19, including treble damages, attorneys’ fees and costs, and injunctive relief.

                                           COUNT 57

                           NEW JERSEY CONSUMER FRAUD ACT

                                N.J. Stat. Ann. §§ 56:8-1, et seq.



                                                   168
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 169 of 249



        829.    New Jersey Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New Jersey Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        830.    Defendant is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

        831.    Defendant sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

        832.    The New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

        833.    Defendant’s unconscionable and deceptive practices include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and New Jersey Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiffs’ and New Jersey Subclass members’ Personal
               Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
               a direct and proximate cause of the Defendant data breach;

            d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
               and New Jersey Subclass members’ Personal Information, including by
               implementing and maintaining reasonable security measures;

            e. Misrepresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiffs’ and New Jersey Subclass
               members’ Personal Information, including duties imposed by the FTC Act, 15
               U.S.C. § 45;

            f. Omitting, suppressing, and concealing the material fact that it did not reasonably
               or adequately secure Plaintiffs and Subclass members’ Personal Information; and

                                                   169
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 170 of 249



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and New Jersey Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       834.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       835.    Defendant intended to misleads Plaintiffs and New Jersey Subclass members and

induce them to rely on its misrepresentations and omissions.

       836.    Defendant acted intentionally, knowingly, and maliciously to violate New

Jersey’s Consumer Fraud Act, and recklessly disregarded Plaintiffs and New Jersey Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.

       837.    As a direct and proximate result of Defendant’s unconscionable and deceptive

practices, Plaintiffs and New Jersey Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       838.    Plaintiffs and New Jersey Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.

                CLAIMS ON BEHALF OF THE NEW MEXICO SUBCLASS

                                            COUNT 58

                          NEW MEXICO UNFAIR PRACTICES ACT


                                                     170
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 171 of 249



                                N.M. Stat. Ann. §§ 57-12-2, et seq.

          839.   Plaintiffs Brockman identified above, individually and on behalf of the New

Mexico Subclass, repeats and re-alleges all previously alleged paragraphs, as if fully alleged

herein.

          840.   Defendant is a “person” as meant by N.M. Stat. Ann. § 57-12-2.

          841.   Defendant was engaged in “trade” and “commerce” as meant by N.M. Stat. Ann.

§ 57-12-2(C) when engaging in the conduct alleged.

          842.   The New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-2, et seq.,

prohibits both unfair or deceptive trade practices and unconscionable trade practices in the

conduct of any trade or commerce.

             a. Defendant engaged in unconscionable, unfair, and deceptive acts and practices
                including: Failing to implement and maintain reasonable security and privacy
                measures to protect Plaintiffs and New Mexico Subclass members’ Personal
                Information, which was a direct and proximate cause of the Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate identified
                security and privacy risks, and adequately improve security and privacy measures
                following previous cybersecurity incidents, which was a direct and proximate
                cause of the Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security
                and privacy of Plaintiffs’ and New Mexico Subclass members’ Personal
                Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
                a direct and proximate cause of the Breach;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
                and New Mexico Subclass members’ Personal Information, including by
                implementing and maintaining reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties
                pertaining to the security and privacy of Plaintiffs’ and New Mexico Subclass
                members’ Personal Information, including duties imposed by the FTC Act, 15
                U.S.C. § 45;

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                or adequately secure Plaintiffs and New Mexico Subclass members’ Personal
                Information; and

                                                    171
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 172 of 249



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and New Hampshire Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45.

       843.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       844.    Defendant intended to mislead Plaintiffs and New Mexico Subclass members and

induce them to rely on its misrepresentations and omissions.

       845.    The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       846.    Defendant acted intentionally, knowingly, and maliciously to violate New

Mexico’s Consumer Fraud Act, and recklessly disregarded Plaintiffs and New Mexico Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.

       847.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

acts and practices, Plaintiffs and New Mexico Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       848.    Plaintiffs Brockman and New Mexico Subclass members seek all monetary and

non-monetary relief allowed by law, including injunctive relief, actual damages or statutory


                                                   172
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 173 of 249



damages of $100 (whichever is greater), treble damages or statutory damages of $300

(whichever is greater), and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS

                                           COUNT 59

      NEW YORK INFORMATION SECURITY BREACH AND NOTIFICATION ACT

                                 N.Y. Gen. Bus. Law § 899-aa

        849.    New York Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New York Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        850.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by N.Y. Gen. Bus. Law § 899-aa(1)(a).

        851.    Defendant also maintains computerized data that includes Personal Information

which Defendant does not own. Accordingly, it is subject to N.Y. Gen. Bus. Law §§ 899- aa(2)

and (3).

        852.    Plaintiffs’ and New York Subclass members’ Personal Information includes

Personal Information covered by N.Y. Gen. Bus. Law § 899-aa(1)(b).

        853.    Defendant is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Defendant does not own, including Plaintiffs

and New York Subclass members, pursuant to N.Y. Gen. Bus. Law § 899-aa(3).

        854.    Defendant is required to accurately notify Plaintiffs and Montana Subclass

members if it discovers a security breach, or receives notice of a security breach which may have

compromised Personal Information which Defendant owns or licenses, in the most expedient

time possible and without unreasonable delay under N.Y. Gen. Bus. Law § 899-aa(2).



                                                   173
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 174 of 249



         855.   By failing to disclose the Breach in a timely and accurate manner, Defendant

violated N.Y. Gen. Bus. Law §§ 899-aa(2) and (3).

         856.   As a direct and proximate result of Defendant’s violations of N.Y. Gen. Bus. Law

§§ 899-aa(2) and (3), Plaintiffs and New York Subclass members suffered damages, as described

above.

         857.   Plaintiffs and New York Subclass members seek relief under N.Y. Gen. Bus. Law

§ 899-aa(6)(b), including actual damages and injunctive relief.

                                           COUNT 60

                              NEW YORK GENERAL BUSINESS LAW

                                N.Y. Gen. Bus. Law §§ 349, et seq.

         858.   New York Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New York Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

         859.   Defendant engaged in deceptive acts or practices in the conduct of its business,

trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349,

including:

             a. Failing to implement and maintain reasonable security and privacy measures to
                protect Plaintiffs and New York Subclass members’ Personal Information, which
                was a direct and proximate cause of the Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate identified
                security and privacy risks, and adequately improve security and privacy measures
                following previous cybersecurity incidents, which was a direct and proximate
                cause of the Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security
                and privacy of Plaintiffs’ and New York Subclass members’ Personal
                Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
                a direct and proximate cause of the Breach;



                                                   174
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 175 of 249



           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and New York Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and New York Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and New York Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Subclass members’ Personal Information, including duties imposed
              by the FTC Act, 15 U.S.C. § 45.

       860.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       861.    Defendant acted intentionally, knowingly, and maliciously to violate New York’s

General Business Law, and recklessly disregarded Plaintiffs and New York Subclass members’

rights. Past breaches put Defendant on notice that its security and privacy protections were

inadequate.

       862.    As a direct and proximate result of Defendant’s deceptive and unlawful acts and

practices, Plaintiffs and New York Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.




                                                   175
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 176 of 249



         863.    Defendant’s deceptive and unlawful acts and practices complained of herein

affected the public interest and consumers at large, including the millions of New Yorkers

affected by the Breach.

         864.    The above deceptive and unlawful practices and acts by Defendant caused

substantial injury to Plaintiffs and New York Subclass members that they could not reasonably

avoid.

         865.    Plaintiffs and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 (whichever is

greater), treble damages, injunctive relief, and attorney’s fees and costs.

                CLAIMS ON BEHALF OF THE NORTH CAROLINA SUBCLASS

                                            COUNT 61

                  NORTH CAROLINA IDENTITY THEFT PROTECTION ACT

                                 N.C. Gen. Stat. §§ 75-60, et seq.

         866.    North Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the North Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

         867.    Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by N.C. Gen. Stat. § 75-61(1).

         868.    Plaintiffs and North Carolina Subclass members are “consumers” as defined by

N.C. Gen. Stat. § 75-61(2).

         869.    Defendant is required to accurately notify Plaintiffs and North Carolina Subclass

members if it discovers a security breach, or receives notice of a security breach (where

unencrypted and unredacted Personal Information was accessed or acquired by unauthorized

persons), without unreasonable delay under N.C. Gen. Stat. § 75-65.

                                                    176
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 177 of 249



       870.    Plaintiffs’ and North Carolina Subclass members’ PII includes Personal

Information as covered under N.C. Gen. Stat. § 75-61(10).

       871.    Because Defendant discovered a security breach and had notice of a security

breach (where unencrypted and unredacted Personal Information was accessed or acquired by

unauthorized persons), Defendant had an obligation to disclose the Breach in a timely and

accurate fashion as mandated by N.C. Gen. Stat. § 75-65.

       872.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated N.C. Gen. Stat. § 75-65.

       873.    A violation of N.C. Gen. Stat. § 75-65 is an unlawful trade practice under N.C.

Gen. Stat. Art. 2A § 75-1.1.

       874.    As a direct and proximate result of Defendant’s violations of N.C. Gen. Stat. § 75-

65, Plaintiffs and North Carolina Subclass members suffered damages, as described above.

       875.    Plaintiffs and North Carolina Subclass members seek relief under N.C. Gen. Stat.

§§ 75-16 and 16.1, including treble damages and attorney’s fees.

                                            COUNT 62

                  NORTH CAROLINA UNFAIR TRADE PRACTICES ACT

                               N.C. Gen. Stat. Ann. §§ 75-1.1, et seq.

       876.    North Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the North Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       877.    Defendant advertised, offered, or sold goods or services in North Carolina and

engaged in trade or commerce directly or indirectly affecting the people of North Carolina, as

defined by N.C. Gen. Stat. Ann. § 75-1.1(b).



                                                    177
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 178 of 249



       878.   Defendant engaged in unfair and deceptive acts and practices in or affecting

commerce, in violation of N.C. Gen. Stat. Ann. § 75-1.1, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and North Carolina Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and North Carolina Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and North Carolina Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and North Carolina Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and North Carolina Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and North Carolina Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       879.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       880.   Defendant intended to mislead Plaintiffs and North Carolina Subclass members

and induce them to rely on its misrepresentations and omissions.




                                                  178
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 179 of 249



       881.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

North Carolina Subclass.

       882.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       883.    Plaintiffs and the North Carolina Subclass members acted reasonably in relying

on Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       884.    Defendant acted intentionally, knowingly, and maliciously to violate North

Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiffs and North Carolina

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

       885.    As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiffs and North Carolina Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.




                                                     179
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 180 of 249



       886.     Defendant’s conduct as alleged herein was continuous, such that after the first

violations of the provisions pled herein, each week that the violations continued constitute

separate offenses pursuant to N.C. Gen. Stat. Ann. § 75-8.

       887.     Plaintiffs and North Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, treble damages, and attorneys’ fees

and costs.

               CLAIMS ON BEHALF OF THE NORTH DAKOTA SUBCLASS

                                            COUNT 63

                   NORTH CAROLINA NOTICE OF SECURITY BREACH

                               FOR PERSONAL INFORMATION

                            N.D. Cent. Code Ann. § 51-30-01, et seq.

       888.     North Dakota Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the North Dakota Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       889.     Defendant owns or licenses computerized data that includes personal information

under N.D. Cent. Code Ann. § 51-30-02.

       890.     Plaintiffs’ and North Dakota Subclass members’ Personal Information includes

Personal Information covered under N.D. Cent. Code Ann. § 51-30-01(4)(a).

       891.     Under N.D. Cent. Code Ann. § 51-30-02, “[a]ny person that owns or licenses

computerized data that includes personal information, shall disclose any breach of the security

system following discovery or notification of the breach in the security of the data to any resident

of the state whose unencrypted personal information was, or is reasonably believed to have been,

acquired by an unauthorized person.”



                                                    180
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 181 of 249



         892.   Because Defendant discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Defendant had an obligation to disclose the Breach in

a timely and accurate fashion as mandated under N.D. Cent. Code Ann. § 51-30-02.

         893.   By failing to disclose the Breach in a timely and accurate manner, Defendant

violated N.D. Cent. Code Ann. § 51-30-02.

         894.   Pursuant to N.D. Cent. Code § 51-30-07, violations of N.D. Cent. Code §§ 51-30-

02 and 51-30-03 are unlawful sales or advertising practices which violate chapter 51-15 of the

North Dakota Century Code.

         895.   As a direct and proximate result of Defendant’s violations of N.D. Cent. Code

Ann. § 51-30-01, Plaintiffs and North Dakota Subclass members suffered the damages described

above.

         896.   Plaintiffs and North Dakota Subclass members seek relief under N.D. Cent. Code

Ann. § 51-30-01, including injunctive relief, other equitable relief, actual damages, restitution,

and attorneys’ fees, filing fees, and costs.

                                               COUNT 64

         NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING PRACTICES ACT

                             N.D. Cent. Code Ann. § 51-15-01, et seq.

         897.   North Dakota Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the North Dakota Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

         898.   Plaintiffs, North Dakota Subclass members, and Defendant are “persons,” as

defined by N.D. Cent. Code Ann. § 51-15-01(4).


                                                    181
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 182 of 249



       899.    Defendant engages in the “sale” and “advertisement of “merchandise,” as defined

by N.D. Cent. Code Ann. §§ 51-15-01(1), (3), (5).

       900.    The North Dakota Unlawful Sales or Advertising Practices Act, N.D. Cent. Code

Ann. §§ 51-15-01, et seq., prohibits “any deceptive act or practice, fraud, false pretense, false

promise, or misrepresentation, with the intent that others rely thereon in connection with the sale

or advertisement of any merchandise” and “any act or practice, in connection with the sale or

advertisement of any merchandise, which is unconscionable or which causes or is likely to cause

substantial injury to a person.”

       901.    Defendant’s unconscionable and deceptive practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and North Dakota Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and North Dakota Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Defendant data breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and North Dakota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and North Dakota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Subclass members’ Personal Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of


                                                    182
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 183 of 249



               Plaintiffs’ and North Dakota Subclass members’ Personal Information, including
               duties imposed by the FTC Act, 15 U.S.C. § 45.

       902.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       903.    Defendant intended to mislead Plaintiffs and North Dakota Subclass members and

induce them to rely on its misrepresentations and omissions.

       904.    Defendant acted intentionally, knowingly, and maliciously to violate the North

Dakota Unlawful Sales or Advertising Practices Act, and recklessly disregarded Plaintiffs and

North Dakota Subclass members’ rights. Past breaches put Defendant on notice that its security

and privacy protections were inadequate.

       905.    Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensity of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of

the relationship between consumers, including Plaintiffs and the North Dakota Subclass, and

Defendant because consumers are unable to fully protect their interests with regard to their data,

and placed trust and confidence in Defendant.

       906.    Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the North Dakota Subclass that contradicted these
              representations.




                                                   183
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 184 of 249



       907.    As a direct and proximate result of Defendant’s unconscionable and deceptive

practices, Plaintiffs and North Dakota Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       908.    Plaintiffs and North Dakota Subclass members seek all monetary and non-

monetary relief allowed by law, including injunctive relief, other equitable relief, actual

damages, restitution, and attorneys’ fees, filing fees, and costs.

                        CLAIMS ON BEHALF OF THE OHIO SUBCLASS

                                            COUNT 65

                          OHIO CONSUMER SALES PRACTICES ACT

                             Ohio Rev. Code Ann. §§ 1345.01, et seq.

       909.    Ohio Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       910.    Plaintiffs and Ohio Subclass members are “persons,” as defined by Ohio Rev.

Code Ann. § 1345.01(B).

       911.    Defendant was a “supplier” engaged in “consumer transactions,” as defined by

Ohio Rev. Code Ann. §§ 1345.01(A) & (C).

       912.    Defendant advertised, offered, or sold goods or services in Ohio and engaged in

trade or commerce directly or indirectly affecting the people of Ohio.

       913.    Defendant engaged in unfair and deceptive acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code Ann. §§ 1345.02, including:

                                                     184
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 185 of 249



       914.   Defendant represented that its goods, services, and intangibles had performance

characteristics, uses, and benefits that it did not have, in violation of Ohio Rev. Code Ann. §

1345.02(B)(1); and

       915.   Defendant represented that its goods, services, and intangibles were of a particular

standard or quality when they were not, in violation of Ohio Rev. Code Ann. § 1345(B)(2).

       916.   Defendant engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code Ann. Ann. § 1345.03, including:

       917.   Knowingly taking advantage of the inability of Plaintiffs and the Ohio Subclass to

reasonably protect their interest because of their ignorance of the issues discussed herein (Ohio

Rev. Code Ann. Ann. § 1345.03(B)(1)); and

       918.   Requiring Plaintiffs and the Ohio Subclass to enter into a consumer transaction on

terms that Defendant knew were substantially one-sided in favor of Defendant (Ohio Rev. Code

Ann. Ann. § 1345.03(B)(5)).

       919.   Defendant’s unfair, deceptive, and unconscionable acts and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Ohio Subclass members’ Personal Information, which was a
              direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Ohio Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Ohio Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;




                                                  185
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 186 of 249



           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Ohio Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Ohio Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Ohio Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       920.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       921.    Defendant intended to mislead Plaintiffs and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

       922.    Defendant acted intentionally, knowingly, and maliciously to violate Ohio’s

Consumer Sales Practices Act, and recklessly disregarded Plaintiffs and Ohio Subclass members’

rights. Past breaches put Defendant on notice that its security and privacy protections were

inadequate.

       923.    Defendant’s unfair, deceptive, and unconscionable acts and practices complained

of herein affected the public interest, including the millions of Ohioans affected by the Breach.

       924.    As a direct and proximate result of Defendant’s unfair, deceptive, and

unconscionable acts and practices, Plaintiffs and Ohio Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.


                                                    186
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 187 of 249



       925.    Plaintiffs and the Ohio Subclass members seek all monetary and nonmonetary

relief allowed by law, including declaratory and injunctive relief, the greater of actual and treble

damages or statutory damages, attorneys’ fees and costs, and any other appropriate relief.

                                           COUNT 66

                        OHIO DECEPTIVE TRADE PRACTICES ACT

                            Ohio Rev. Code Ann. §§ 4165.01, et seq.

       926.    Ohio Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       927.    Defendant, Plaintiffs, and Ohio Subclass members are all “persons,” as defined by

Ohio Rev. Code Ann. § 4165.01(D).

       928.    Defendant advertised, offered, or sold goods or services in Ohio and engaged in

trade or commerce directly or indirectly affecting the people of Ohio.

       929.    Defendant engaged in deceptive trade practices in the course of its business and

vocation, in violation of Ohio Rev. Code Ann. § 4165.02, including:

           a. Representing that its goods and services have characteristics, uses, benefits, or
              qualities that they do not have, in violation of Ohio Rev. Code Ann. §
              4165.02(A)(7);

           b. Representing that its goods and services are of a particular standard or quality
              when they are of another, in violation of Ohio Rev. Code Ann. § 4165.02(A)(9);
              and

           c. Advertising its goods and services with intent not to sell them as advertise, in
              violation of Ohio Rev. Code Ann. § 4165.02(A)(11).

       930.    Defendant’s deceptive trade practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Ohio Subclass members’ Personal Information, which was a
              direct and proximate cause of the Breach;


                                                   187
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 188 of 249



           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Ohio Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Ohio Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Ohio Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Ohio Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Ohio Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       931.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       932.   Defendant intended to mislead Plaintiffs and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

       933.   Defendant acted intentionally, knowingly, and maliciously to violate Ohio’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Ohio Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.

       934.   As a direct and proximate result of Defendant’s deceptive trade practices,

Plaintiffs and Ohio Subclass members have suffered and will continue to suffer injury,

                                                  188
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 189 of 249



ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

        935.    Plaintiffs and Ohio Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other relief

that is just and proper.

                     CLAIMS ON BEHALF OF THE OKLAHOMA SUBCLASS

                                             COUNT 67

                           OKLAHOMA CONSUMER PROTECTION ACT

                                 Okla. Stat. tit. 15, §§ 751, et seq.

        936.    Oklahoma Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Oklahoma Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        937.    Defendant is a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

        938.    Defendant’s advertisements, offers of sales, sales, and distribution of goods,

services, and other things of value constituted “consumer transactions” as meant by Okla. Stat.

tit. 15, § 752(2).

        939.    Defendant, in the course of its business, engaged in unlawful practices in violation

of Okla. Stat. tit. 15, § 753, including the following:

            a. Making false representations, knowingly or with reason to know, as to the
               characteristics, uses, and benefits of the subjects of its consumer transactions, in
               violation of Okla. Stat. tit. 15, § 753(5);

            b. Representing, knowingly or with reason to know, that the subjects of its consumer
               transactions were of a particular standard when they were of another, in violation
               of Okla. Stat. tit 15, § 753(7);

                                                     189
  Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 190 of 249



   c. Advertising, knowingly or with reason to know, the subjects of its consumer
      transactions with intent not to sell as advertised, in violation of Okla. Stat. tit 15, §
      753 (8);

   d. Committing unfair trade practices that offend established public policy and was
      immoral, unethical, oppressive, unscrupulous, and substantially injurious to
      consumers as defined by section 752(14), in violation of Okla. Stat. tit. 15, §
      753(20); and

   e. Committing deceptive trade practices that deceived or could reasonably be
      expected to deceive or mislead a person to the detriment of that person as defined
      by section 752(13), in violation of Okla. Stat. tit. 15, § 753(20).

940.   Defendant’s unlawful practices include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiffs and Oklahoma Subclass members’ Personal Information, which
      was a direct and proximate cause of the Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiffs’ and Oklahoma Subclass members’ Personal
      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
      and Oklahoma Subclass members’ Personal Information, including by
      implementing and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiffs’ and Oklahoma Subclass
      members’ Personal Information, including duties imposed by the FTC Act, 15
      U.S.C. § 45;

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiffs and Oklahoma Subclass members’ Personal
      Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of
      Plaintiffs’ and Oklahoma Subclass members’ Personal Information, including
      duties imposed by the FTC Act, 15 U.S.C. § 45.




                                            190
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 191 of 249



       941.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       942.    Defendant intended to mislead Plaintiffs and Oklahoma Subclass members and

induce them to rely on its misrepresentations and omissions.

       943.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Oklahoma Subclass.

       944.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       945.    Plaintiffs and the Oklahoma Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       946.    The above unlawful practices and acts by Defendant were immoral, unethical,

oppressive, unscrupulous, and substantially injurious. These acts caused substantial injury to

Plaintiffs and Oklahoma Subclass members.

       947.    Defendant acted intentionally, knowingly, and maliciously to violate Oklahoma’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Oklahoma Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.



                                                     191
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 192 of 249



        948.    As a direct and proximate result of Defendant’s unlawful practices, Plaintiffs and

Oklahoma Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and nonmonetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their

Personal Information.

        949.    Plaintiffs and Oklahoma Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE OREGON SUBCLASS

                                          COUNT 6812

               OREGON CONSUMER IDENTITY THEFT PROTECTION ACT

                              Or. Rev. Stat. §§ 646A.604(1), et seq.

        950.    Oregon Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        951.    Defendant is a business that maintains records which contain Personal

Information, within the meaning of Or. Rev. Stat. § 646A.622(1), about Plaintiffs and Oregon

Subclass members.

        952.    Pursuant to Or. Rev. Stat. § 646A.622(1), a business “that maintains records

which contain Personal Information” of an Oregon resident “shall implement and maintain

reasonable security measures to protect those records from unauthorized access, acquisition,

destruction, use, modification or disclosure.”

        953.    Defendant violated Or. Rev. Stat. § 646A.622(1) by failing to implement

reasonable measures to protect Plaintiffs’ and Oregon Subclass members’ Personal Information.

                                                   192
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 193 of 249



       954.    Defendant is a business that owns, maintains, or otherwise possesses data that

includes consumers Personal Information as defined by Or. Rev. Stat. § 646A.604(1).

       955.    Plaintiffs’ and Oregon Subclass members’ PII includes Personal Information as

covered under Or. Rev. Stat. § 646A.604(1).

       956.    Defendant is required to accurately notify Plaintiffs and Oregon Subclass

members if it becomes aware of a breach of its data security system in the most expeditious time

possible and without unreasonable delay under Or. Rev. Stat. § 646A.604(1).

       957.    Because Defendant discovered a breach of its security system, it had an obligation

to disclose the data breach in a timely and accurate fashion as mandated by Or. Rev. Stat. §

646A.604(1).

       958.    By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Or. Rev. Stat. § 646A.604(1).

       959.    Pursuant to Or. Rev. Stat. § 646A.604(9), violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1) are unlawful practices under Or. Rev. Stat. § 646.607.

       960.    As a direct and proximate result of Defendant’s violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1), Plaintiffs and Oregon Subclass members suffered damages, as

described above.

       961.    Plaintiffs and Oregon Subclass members seek relief under Or. Rev. Stat. §

646.638, including actual damages, punitive damages, and injunctive relief.

                                          COUNT 69

                     OREGON UNLAWFUL TRADE PRACTICES ACT

                               Or. Rev. Stat. §§ 646.608, et seq.




                                                  193
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 194 of 249



        962.    Oregon Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        963.    Defendant is a “person,” as defined by Or. Rev. Stat. § 646.605(4).

        964.    Defendant engaged in the sale of “goods and services,” as defined by Or. Rev.

Stat. § 646.605(6)(a).

        965.    Defendant sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a).

        966.    Defendant advertised, offered, or sold goods or services in Oregon and engaged in

trade or commerce directly or indirectly affecting the people of Oregon.

        967.    Defendant engaged in unlawful practices in the course of its business and

occupation, in violation of Or. Rev. Stat. § 646.608, included the following:

            a. Representing that its goods and services have approval, characteristics, uses,
               benefits, and qualities that they do not have, in violation of Or. Rev. Stat. §
               646.608(1)(e);

            b. Representing that its goods and services are of a particular standard or quality if
               they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);

            c. Advertising its goods or services with intent not to provide them as advertised, in
               violation of Or. Rev. Stat. §646.608(1)(i); and

            d. Concurrent with tender or delivery of its goods and services, failing to disclose
               any known material defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

        968.    Defendant’s unlawful practices include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Oregon Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;



                                                   194
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 195 of 249



           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Oregon Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and Oregon’s
              Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.,
              which was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Oregon Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Oregon Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45 and Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat.
              §§ 646A.600, et seq.;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Oregon Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Oregon Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45 and Oregon’s Consumer Identity Theft
              Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.

       969.   Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       970.   Defendant intended to mislead Plaintiffs and Oregon Subclass members and

induce them to rely on its misrepresentations and omissions.

       971.   Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Oregon Subclass.

                                                  195
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 196 of 249



       972.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       973.    Plaintiffs and the Oregon Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       974.    Defendant acted intentionally, knowingly, and maliciously to violate Oregon’s

Unlawful Trade Practices Act, and recklessly disregarded Plaintiffs and Oregon Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.

       975.    As a direct and proximate result of Defendant’s unlawful practices, Plaintiffs and

Oregon Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their

Personal Information.

       976.    Plaintiffs and Oregon Subclass members seek all monetary and nonmonetary

relief allowed by law, including equitable relief, actual damages or statutory damages of $200

per violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE PENNSYLVANIA SUBCLASS

                                            COUNT 70

PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW

                                73 Pa. Cons. Stat. §§ 201-1, et seq.




                                                     196
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 197 of 249



       977.    Pennsylvania Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Pennsylvania Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       978.    Defendant is a “person”, as meant by 73 Pa. Cons. Stat. § 201-2(2).

       979.    Plaintiffs and Pennsylvania Subclass members purchased goods and services in

“trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal,

family, and/or household purposes.

       980.    Defendant Pennsylvania engaged in unfair methods of competition and unfair or

deceptive acts or practices in the conduct of its trade and commerce in violation of 73 Pa. Cons.

Stat. Ann. § 201-3, including the following:

           a. Representing that its goods and services have characteristics, uses, benefits, and
              qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v));

           b. Representing that its goods and services are of a particular standard or quality if
              they are another (73 Pa. Stat. Ann. § 201- 2(4)(vii)); and

           c. Advertising its goods and services with intent not to sell them as advertised (73
              Pa. Stat. Ann. § 201-2(4)(ix)).

       981.    Defendant’s unfair or deceptive acts and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Pennsylvania Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Pennsylvania Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Pennsylvania Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

                                                   197
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 198 of 249



           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Pennsylvania Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Pennsylvania Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Pennsylvania Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       982.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       983.    Defendant intended to mislead Plaintiffs and Pennsylvania Subclass members and

induce them to rely on its misrepresentations and omissions.

       984.    Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Pennsylvania Subclass.

       985.    Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       986.    Plaintiffs and the Pennsylvania Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.



                                                     198
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 199 of 249



       987.    Defendant     acted   intentionally,   knowingly,   and    maliciously   to   violate

Pennsylvania Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded

Plaintiffs and Pennsylvania Subclass members’ rights. Defendant’s numerous past data breaches

put it on notice that its security and privacy protections were inadequate.

       988.    As a direct and proximate result of Defendant’s unfair methods of competition

and unfair or deceptive acts or practices and Plaintiffs’ and the Pennsylvania Subclass’ reliance

on them, Plaintiffs and Pennsylvania Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       989.    Plaintiffs and Pennsylvania Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of $100

(whichever is greater), treble damages, attorneys’ fees and costs, and any additional relief the

Court deems necessary or proper.

               CLAIMS ON BEHALF OF THE RHODE ISLAND SUBCLASS

                                            COUNT 71

                  RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT

                                 R.I. Gen. Laws §§ 6-13.1, et seq.

       990.    Rhode Island Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Rhode Island Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       991.    Plaintiffs and Rhode Island Subclass members are each a “person,” as defined by

R.I. Gen. Laws § 6-13.1-1(3).

                                                      199
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 200 of 249



       992.   Plaintiffs and Rhode Island Subclass members purchased goods and services for

personal, family, or household purposes.

       993.   Defendant advertised, offered, or sold goods or services in Rhode Island and

engaged in trade or commerce directly or indirectly affecting the people of Rhode Island, as

defined by R.I. Gen. Laws § 6-13.1-1(5).

       994.   Defendant engaged in unfair and deceptive acts and practices, in violation of R.I.

Gen. Laws § 6-13.1-2, including:

           a. Representing that its goods and services have characteristics, uses, and benefits
              that they do not have (R.I. Gen. Laws § 6- 13.1-52(6)(v));

           b. Representing that its goods and services are of a particular standard or quality
              when they are of another (R.I. Gen. Laws § 6-13.1-52(6)(vii));

           c. Advertising goods or services with intent not to sell them as advertised (R.I. Gen.
              Laws § 6-13.1-52(6)(ix));

           d. Engaging in any other conduct that similarly creates a likelihood of confusion or
              misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii));

           e. Engaging in any act or practice that is unfair or deceptive to the consumer (R.I.
              Gen. Laws § 6-13.1-52(6)(xiii)); and

           f. Using other methods, acts, and practices that mislead or deceive members of the
              public in a material respect (R.I. Gen. Laws §6-13.1-52(6)(xiv)).

       995.   Defendant’s unfair and deceptive acts include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Rhode Island Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Rhode Island Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and the
              Rhode Island Identity Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2,
              which was a direct and proximate cause of the Defendant data breach;
                                                  200
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 201 of 249



           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Rhode Island Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Rhode Island Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45, and the Rhode Island Identity Theft Protection Act of 2015, R.I. Gen.
              Laws § 11-49.3-2;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Rhode Island Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Rhode Island Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45, and the Rhode Island Identity
              Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2.

       996.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       997.    Defendant intended to mislead Plaintiffs and Rhode Island Subclass members and

induce them to rely on its misrepresentations and omissions.

       998.    Defendant acted intentionally, knowingly, and maliciously to violate Rhode

Island’s Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Rhode Island

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

       999.    As a direct and proximate result of Defendant’s unfair and deceptive acts,

Plaintiffs and Rhode Island Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for



                                                   201
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 202 of 249



fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       1000. Plaintiffs and Rhode Island Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of $200 per

Subclass Member (whichever is greater), punitive damages, injunctive relief, other equitable

relief, and attorneys’ fees and costs.

             CLAIMS ON BEHALF OF THE SOUTH CAROLINA SUBCLASS

                                           COUNT 72

                    SOUTH CAROLINA DATA BREACH SECURITY ACT

                                S.C. Code Ann. §§ 39-1-90, et seq.

       1001. South Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the South Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       1002. Defendant is a business that owns or licenses computerized data or other data that

includes personal identifying information as defined by S.C. Code Ann. § 39-1-90(A).

       1003. Plaintiffs’ and South Carolina Subclass members’ PII includes personal

identifying information as covered under S.C. Code Ann. § 39-1-90(D)(3).

       1004. Defendant is required to accurately notify Plaintiffs and South Carolina Subclass

members following discovery or notification of a breach of its data security system if Personal

Information that was not rendered unusable through encryption, redaction, or other methods was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, in the most expedient time possible and without unreasonable delay under S.C.

Code Ann. § 39-1-90(A).



                                                  202
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 203 of 249



         1005. Because Defendant discovered a breach of its data security system in which

Personal Information that was not rendered unusable through encryption, redaction, or other

methods, was, or was reasonably believed to have been, acquired by an unauthorized person,

creating a material risk of harm, Defendant had an obligation to disclose the Breach in a timely

and accurate fashion as mandated by S.C. Code Ann. § 39-1-90(A).

         1006. By failing to disclose the Breach in a timely and accurate manner, Defendant

violated S.C. Code Ann. § 39-1-90(A).

         1007. As a direct and proximate result of Defendant’s violations of S.C. Code Ann. §

39-1-90(A), Plaintiffs and South Carolina Subclass members suffered damages, as described

above.

         1008. Plaintiffs and South Carolina Subclass members seek relief under S.C. Code Ann.

§ 39-1-90(G), including actual damages and injunctive relief.

                                           COUNT 73

                   SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT

                                S.C. Code Ann. §§ 39-5-10, et seq.

         1009. South Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the South Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

         1010. Defendant is a “person,” as defined by S.C. Code Ann. § 39-5-10(a).

         1011. South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.

         1012. Defendant advertised, offered, or sold goods or services in South Carolina and

engaged in trade or commerce directly or indirectly affecting the people of South Carolina, as

defined by S.C. Code Ann. § 39-5-10(b).

                                                  203
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 204 of 249



       1013. Defendant engaged in unfair and deceptive acts and practices, including:

              a. Failing to implement and maintain reasonable security and privacy measures to
                 protect Plaintiffs and South Carolina Subclass members’ Personal Information,
                 which was a direct and proximate cause of the Breach;

              b. Failing to identify foreseeable security and privacy risks, remediate identified
                 security and privacy risks, and adequately improve security and privacy measures
                 following previous cybersecurity incidents, which was a direct and proximate
                 cause of the Breach;

              c. Failing to comply with common law and statutory duties pertaining to the security
                 and privacy of Plaintiffs’ and South Carolina Subclass members’ Personal
                 Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
                 a direct and proximate cause of the Breach;

              d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
                 and South Carolina Subclass members’ Personal Information, including by
                 implementing and maintaining reasonable security measures;

              e. Misrepresenting that it would comply with common law and statutory duties
                 pertaining to the security and privacy of Plaintiffs’ and South Carolina Subclass
                 members’ Personal Information, including duties imposed by the FTC Act, 15
                 U.S.C. § 45;

              f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                 or adequately secure Plaintiffs and South Carolina Subclass members’ Personal
                 Information; and

              g. Omitting, suppressing, and concealing the material fact that it did not comply with
                 common law and statutory duties pertaining to the security and privacy of
                 Plaintiffs’ and South Carolina Subclass members’ Personal Information, including
                 duties imposed by the FTC Act, 15 U.S.C. § 45.

       1014. Defendant’s acts and practices had, and continue to have, the tendency or capacity

to deceive.

       1015. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1016. Defendant intended to mislead Plaintiffs and South Carolina Subclass members

and induce them to rely on its misrepresentations and omissions.

                                                     204
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 205 of 249



       1017. Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

South Carolina Subclass.

       1018. Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       1019. Plaintiffs and the South Carolina Subclass members acted reasonably in relying

on Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1020. Defendant had a duty to disclose the above-described facts due to the

circumstances of this case, the sensitivity and extensiveness of the Personal Information in its

possession, and the generally accepted professional standards.

       1021. Such a duty is also implied by law due to the nature of the relationship between

consumers—including Plaintiffs and the South Carolina Subclass—and Defendant, because

consumers are unable to fully protect their interests with regard to the Personal Information in

Defendant’s possession, and place trust and confidence in Defendant.

       1022. Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the South Carolina Subclass that contradicted these
              representations.

                                                     205
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 206 of 249



       1023. Defendant’s business acts and practices offend an established public policy, or are

immoral, unethical, or oppressive. Defendant’s acts and practices offend established public

policies that seek to protect consumers’ Personal Information and ensure that entities entrusted

with Personal Information use appropriate security measures. These public policies are reflected

in laws such as the FTC Act, 15 U.S.C. § 45 and the South Carolina Data Breach Security Act,

S.C. Code § 39-1-90, et seq.

       1024. Defendant’s failure to implement and maintain reasonable security measures was

immoral, unethical, or oppressive in light of Defendant’s long history of inadequate data security

and previous data breaches; the sensitivity and extensiveness of Personal Information in its

possession.

       1025. Defendant’s unfair and deceptive acts or practices adversely affected the public

interest because such acts or practices have the potential for repetition; Defendant engages in

such acts or practices as a general rule; and such acts or practices impact the public at large.

       1026. Defendant’s unfair and deceptive acts or practices have the potential for repetition

because the same kinds of actions occurred in the past, including numerous past data breaches,

thus making it likely that these acts or practices will continue to occur if left undeterred.

Additionally, Defendant’s policies and procedures, such as its security practices, create the

potential for recurrence of the complained-of business acts and practices.

       1027. Defendant’s violations present a continuing risk to Plaintiffs and South Carolina

Subclass members as well as to the general public.

       1028. Defendant intended to mislead Plaintiffs and South Carolina Subclass members

and induce them to rely on its misrepresentations and omissions.




                                                     206
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 207 of 249



       1029. Defendant acted intentionally, knowingly, and maliciously to violate South

Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiffs and South Carolina

Subclass members’ rights. Past data breaches put it on notice that its security and privacy

protections were inadequate. In light of this conduct, punitive damages would serve the interest

of society in punishing and warning others not to engage in such conduct, and would deter

Defendant and others from committing similar conduct in the future.

       1030. As a direct and proximate result of Defendant’s unfair and deceptive acts or

practices, Plaintiffs and South Carolina Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

       1031. Plaintiffs and South Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including damages for their economic losses; treble damages;

punitive damages; injunctive relief; and reasonable attorneys’ fees.

              CLAIMS ON BEHALF OF THE SOUTH DAKOTA SUBCLASS

                                           COUNT 74

                    SOUTH DAKOTA DECEPTIVE TRADE PRACTICES

                             AND CONSUMER PROTECTION ACT

                              S.D. Codified Laws § 37-24-1, et seq.

       1032. South Dakota Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the South Dakota Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.



                                                   207
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 208 of 249



       1033. Plaintiffs, South Dakota Subclass members, and Defendant are “persons,” as

defined by S.D. Codified Laws § 37-24-1(8).

       1034. Defendant engages in “trade” and “commerce” and the “advertisement” and

“sale” of “merchandise” as defined by S.D. Codified Laws §§ 37-24-1(1), (7), (13).

       1035. The South Dakota Deceptive Trade Practices and Consumer Protection Act, S.D.

Codified Laws § 37-24-1, et seq., prohibits unconscionable commercial practices, deception,

fraud, false pretense, false promise, misrepresentation, as well as the knowing concealment,

suppression, or omission of any material fact with the intent that others rely on the concealment,

omission, or fact, in connection with the sale or advertisement of any merchandise.

       1036. Defendant’s unconscionable and deceptive practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and South Dakota Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and South Dakota Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Defendant data breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and South Dakota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and South Dakota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Subclass members’ Personal Information; and



                                                  208
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 209 of 249



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and South Dakota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       1037. Defendant intentionally or knowingly engaged in deceptive acts or practices,

violating S.D. Codified Laws § 37-24-6, by acting, using, or employing any deceptive act or

practice, fraud, false pretense, false promises, or misrepresentation or concealing, suppressing, or

omitting any material fact in connection with the sale or advertisement of any merchandise.

       1038. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1039. Defendant intended to mislead Plaintiffs and South Dakota Subclass members and

induce them to rely on its misrepresentations and omissions.

       1040. Defendant acted intentionally, knowingly, and maliciously to violate the South

Dakota Deceptive Trade Practices and Consumer Protection Act, and recklessly disregarded

Plaintiffs and South Dakota Subclass members’ rights. Past breaches put Defendant on notice

that its security and privacy protections were inadequate.

       1041. Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensity of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of

the relationship between consumers, including Plaintiffs and the South Dakota Subclass, and

Defendant because consumers are unable to fully protect their interests with regard to their data,

and placed trust and confidence in Defendant.

       1042. Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;
                                                   209
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 210 of 249



            b. Active concealment of the state of its security; and/or

            c. Incomplete representations about the security and integrity of its computer and
               data systems, and its prior data breaches, while purposefully withholding material
               facts from Plaintiffs and the South Dakota Subclass that contradicted these
               representations.

        1043. As a direct and proximate result of Defendant’s unconscionable and deceptive

practices, Plaintiffs and South Dakota Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

        1044. Plaintiffs and South Dakota Subclass members seek all monetary and non-

monetary relief allowed by law, including injunctive relief, other equitable relief, actual

damages, restitution, and attorneys’ fees, filing fees, and costs.

                  CLAIMS ON BEHALF OF THE TENNESSEE SUBCLASS

                                            COUNT 75

          TENNESSEE PERSONAL CONSUMER INFORMATION RELEASE ACT

                              Tenn. Code Ann. §§ 47-18-2107, et seq.

        1045. Tennessee Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Tennessee Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        1046. Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Tenn. Code Ann. § 47-18-2107(a)(2).

        1047. Plaintiffs’ and Tennessee Subclass members’ Personal Information include

Personal Information as covered under Tenn. Code Ann. § 47-18- 2107(a)(3)(A).


                                                     210
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 211 of 249



         1048. Defendant is required to accurately notify Plaintiffs and Tennessee Subclass

members following discovery or notification of a breach of its data security system in which

unencrypted Personal Information was, or is reasonably believed to have been, acquired by an

unauthorized person, in the most expedient time possible and without unreasonable delay under

Tenn. Code Ann. § 47-18-2107(b).

         1049. Because Defendant discovered a breach of its security system in which

unencrypted Personal Information was, or is reasonably believed to have been, acquired by an

unauthorized person, Defendant had an obligation to disclose the Breach in a timely and accurate

fashion as mandated by Tenn. Code Ann. § 47-18-2107(b).

         1050. By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Tenn. Code Ann. § 47-18-2107(b).

         1051. As a direct and proximate result of Defendant’s violations of Tenn. Code Ann. §

47-18-2107(b), Plaintiffs and Tennessee Subclass members suffered damages, as described

above.

         1052. Plaintiffs and Tennessee Subclass members seek relief under Tenn. Code Ann. §§

47-18-2107(h), 47-18-2104(d), and 47-18-2104(f), including actual damages, injunctive relief,

and treble damages.

                                           COUNT 76

                         TENNESSEE CONSUMER PROTECTION ACT

                              Tenn. Code Ann. §§ 47-18-101, et seq.

         1053. Tennessee Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Tennessee Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

         1054. Defendant is a “person,” as defined by Tenn. Code § 47-18-103(13).

                                                  211
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 212 of 249



       1055. Plaintiffs and Tennessee Subclass members are “consumers,” as meant by Tenn.

Code § 47-18-103(2).

       1056. Defendant     advertised   and   sold   “goods”    or   “services”   in   “consumer

transaction[s],” as defined by Tenn. Code §§ 47-18-103(7), (18) & (19).

       1057. Defendant advertised, offered, or sold goods or services in Tennessee and

engaged in trade or commerce directly or indirectly affecting the people of Tennessee, as defined

by Tenn. Code §§ 47-18-103(7), (18) & (19). And Defendant’s acts or practices affected the

conduct of trade or commerce, under Tenn. Code § 47-18-104.

       1058. Defendant’s unfair and deceptive acts and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Tennessee Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Tennessee Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Tennessee Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Tennessee Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Tennessee Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of

                                                  212
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 213 of 249



               Plaintiffs’ and Subclass members’ Personal Information, including duties imposed
               by the FTC Act, 15 U.S.C. § 45.

       1059. Defendant intended to mislead Plaintiffs and Tennessee Subclass members and

induce them to rely on its misrepresentations and omissions.

       1060. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1061. Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers including Plaintiffs and the

Tennessee Subclass.

       1062. Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       1063. Plaintiffs and the Tennessee Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1064. Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensiveness of the Personal Information in its possession, and the

generally accepted professional standards. This duty arose because members of the public,

including Plaintiffs and the Tennessee Subclass, repose a trust and confidence in Defendant. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiffs and the Tennessee Subclass, and Defendant because consumers are unable to


                                                     213
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 214 of 249



fully protect their interests with regard to their data, and placed trust and confidence in

Defendant.

          1065. Defendant’s duty to disclose also arose from its:

             a. Possession of exclusive knowledge regarding the security of the data in its
                systems;

             b. Active concealment of the state of its security; and/or

             c. Incomplete representations about the security and integrity of its computer and
                data systems, and its prior data breaches, while purposefully withholding material
                facts from Plaintiffs and the Tennessee Subclass that contradicted these
                representations.

          1066. Defendant’s “unfair” acts and practices caused or were likely to cause substantial

injury to consumers, which was not reasonably avoidable by consumers themselves and not

outweighed by countervailing benefits to consumers or to competition.

          1067. The injury to consumers was and is substantial because it was nontrivial and non-

speculative, and involved a monetary injury and/or an unwarranted risk to the safety of their

Personal Information or the security of their identity or credit. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

          1068. Consumers could not have reasonably avoided injury because Defendant’s

business acts and practices unreasonably created or took advantage of an obstacle to the free

exercise of consumer decision-making. By withholding important information from consumers

about the inadequacy of its data security, Defendant created an asymmetry of information

between it and consumers that precluded consumers from taking action to avoid or mitigate

injury.

          1069. Defendant’s inadequate data security had no countervailing benefit to consumers

or to competition.

                                                    214
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 215 of 249



          1070. By misrepresenting and omitting material facts about its data security and failing

to comply with its common law and statutory duties pertaining to data security (including its

duties under the FTC Act), Defendant violated the following provisions of Tenn. Code § 47-18-

104(b):

             a. Representing that goods or services have sponsorship, approval, characteristics,
                ingredients, uses, benefits or quantities that they do not have;

             b. Representing that goods or services are of a particular standard, quality or grade,
                if they are of another;

             c. Advertising goods or services with intent not to sell them as advertised; and

             d. Representing that a consumer transaction confers or involves rights, remedies or
                obligations that it does not have or involve.

          1071. Defendant acted intentionally, knowingly, and maliciously to violate Tennessee’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Tennessee Subclass

members’ rights. Past breaches put Defendant on notice that its security and privacy protections

were inadequate.

          1072. As a direct and proximate result of Defendant’s unfair and deceptive acts or

practices, Plaintiffs and Tennessee Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

          1073. Defendant’s violations present a continuing risk to Plaintiffs and Tennessee

Subclass members as well as to the general public.




                                                     215
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 216 of 249



       1074. Plaintiffs and Tennessee Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief, actual damages, treble damages for each willful

or knowing violation, attorneys’ fees and costs, and any other relief that is necessary and proper.

                    CLAIMS ON BEHALF OF THE TEXAS SUBCLASS

                                           COUNT 77

      TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT

                         Tex. Bus. & Com. Code Ann. §§ 17.41, et seq.

       1075. Texas Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Texas Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1076. Defendant is a “person,” as defined by Tex. Bus. & Com. Code Ann. § 17.45(3).

       1077. Plaintiffs and the Texas Subclass members are “consumers,” as defined by Tex.

Bus. & Com. Code Ann. § 17.45(4).

       1078. Defendant advertised, offered, or sold goods or services in Texas and engaged in

trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. &

Com. Code Ann. § 17.45(6).

       1079. Defendant engaged in false, misleading, or deceptive acts and practices, in

violation of Tex. Bus. & Com. Code Ann. § 17.46(b), including:

           a. Representing that goods or services have sponsorship, approval, characteristics,
              ingredients, uses, benefits or quantities that they do not have;

           b. Representing that goods or services are of a particular standard, quality or grade,
              if they are of another; and

           c. Advertising goods or services with intent not to sell them as advertised.

       1080. Defendant’s false, misleading, and deceptive acts and practices include:



                                                   216
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 217 of 249



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Texas Subclass members’ Personal Information, which was
              a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Texas Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 and Texas’s data
              security statute, Tex. Bus. & Com. Code Ann. § 521.052, which was a direct and
              proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Texas Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Texas Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45
              and Texas’s data security statute, Tex. Bus. & Com. Code Ann. § 521.052;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Texas Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Texas Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45 and Texas’s data security statute, Tex.
              Bus. & Com. Code Ann. § 521.052.

       1081. Defendant intended to mislead Plaintiffs and Texas Subclass members and induce

them to rely on its misrepresentations and omissions.

       1082. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1083. Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

                                                  217
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 218 of 249



business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Texas Subclass.

       1084. Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       1085. Plaintiffs and the Texas Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1086. Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensiveness of the Personal Information in its possession, and the

generally accepted professional standards. This duty arose because members of the public,

including Plaintiffs and the Texas Subclass, repose a trust and confidence in Defendant. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiffs and the Texas Subclass, and Defendant because consumers are unable to

fully protect their interests with regard to their data, and placed trust and confidence in

Defendant.

       1087. Defendant’s duty to disclose also arose from its:

             a. Possession of exclusive knowledge regarding the security of the data in its
                systems;

             b. Active concealment of the state of its security; and/or

             c. Incomplete representations about the security and integrity of its computer and
                data systems, and its prior data breaches, while purposefully withholding material
                facts from Plaintiffs and the Texas Subclass that contradicted these
                representations.



                                                     218
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 219 of 249



       1088. Defendant engaged in unconscionable actions or courses of conduct, in violation

of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Defendant engaged in acts or practices which, to

consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or

capacity to a grossly unfair degree.

       1089. Consumers, including Plaintiffs and Texas Subclass members, lacked knowledge

about deficiencies in Defendant’s data security because this information was known exclusively

by Defendant. Consumers also lacked the ability, experience, or capacity to secure the Personal

Information in Defendant’s possession or to fully protect their interests with regard to their data.

Plaintiffs and Texas Subclass members lack expertise in information security matters and do not

have access to Defendant’s systems in order to evaluate its security controls. Defendant took

advantage of its special skill and access to Personal Information to hide its inability to protect the

security and confidentiality of Plaintiffs and Texas Subclass members’ Personal Information.

       1090. Defendant intended to take advantage of consumers’ lack of knowledge, ability,

experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness that

would result. The unfairness resulting from Defendant’s conduct is glaringly noticeable, flagrant,

complete, and unmitigated. The Defendant data breach, which resulted from Defendant’s

unconscionable business acts and practices, exposed Plaintiffs and Texas Subclass members to a

wholly unwarranted risk to the safety of their Personal Information and the security of their

identity or credit, and worked a substantial hardship on a significant and unprecedented number

of consumers. Plaintiffs and Texas Subclass members cannot mitigate this unfairness because

they cannot undo the data breach.

       1091. Defendant acted intentionally, knowingly, and maliciously to violate Texas’s

Deceptive Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiffs and



                                                    219
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 220 of 249



Texas Subclass members’ rights. Defendant’s numerous past data breaches put it on notice that

its security and privacy protections were inadequate.

       1092. As a direct and proximate result of Defendant’s unconscionable and deceptive

acts or practices, Plaintiffs and Texas Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information. Defendant’s unconscionable and deceptive acts

or practices were a producing cause of Plaintiffs’ and Texas Subclass members’ injuries,

ascertainable losses, economic damages, and non-economic damages, including their mental

anguish.

       1093. Defendant’s violations present a continuing risk to Plaintiffs and Texas Subclass

members as well as to the general public.

       1094. Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief

allowed by law, including economic damages; damages for mental anguish; treble damages for

each act committed intentionally or knowingly; court costs; reasonably and necessary attorneys’

fees; injunctive relief; and any other relief which the court deems proper.

                        CLAIMS ON BEHALF OF THE UTAH SUBCLASS

                                            COUNT 78

                          UTAH CONSUMER SALES PRACTICES ACT

                               Utah Code Ann. §§ 13-11-1, et seq.

       1095. Utah Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Utah Subclass, repeats and alleges all previous Paragraphs, as if

fully alleged herein.

                                                    220
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 221 of 249



       1096. Defendant is a “person,” as defined by Utah Code Ann. § 13-11-1(5).

       1097. Defendant is a “supplier,” as defined by Utah Code Ann. § 13-11-1(6), because it

regularly solicits, engages in, or enforces “consumer transactions,” as defined by Utah Code

Ann. § 13-11-1(2).

       1098. Defendant engaged in deceptive and unconscionable acts and practices in

connection with consumer transactions, in violation of Utah Code Ann. § 13-11-4 and Utah Code

Ann. § 13-11-5, including:

          a. Failing to implement and maintain reasonable security and privacy measures to
             protect Plaintiffs and Utah Subclass members’ Personal Information, which was a
             direct and proximate cause of the Breach;

          b. Failing to identify foreseeable security and privacy risks, remediate identified
             security and privacy risks, and adequately improve security and privacy measures
             following previous cybersecurity incidents, which was a direct and proximate
             cause of the Breach;

          c. Failing to comply with common law and statutory duties pertaining to the security
             and privacy of Plaintiffs’ and Utah Subclass members’ Personal Information,
             including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Utah Protection
             of Personal Information Act, Utah Code Ann. § 13-44- 201, which was a direct
             and proximate cause of the Breach;

          d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
             and Utah Subclass members’ Personal Information, including by implementing
             and maintaining reasonable security measures;

          e. Misrepresenting that it would comply with common law and statutory duties
             pertaining to the security and privacy of Plaintiffs’ and Utah Subclass members’
             Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
             and the Utah Protection of Personal Information Act, Utah Code Ann. § 13-44-
             201;

          f. Omitting, suppressing, and concealing the material fact that it did not reasonably
             or adequately secure Plaintiffs and Subclass members’ Personal Information; and

          g. Omitting, suppressing, and concealing the material fact that it did not comply with
             common law and statutory duties pertaining to the security and privacy of
             Plaintiffs’ and Subclass members’ Personal Information, including duties imposed
             by the FTC Act, 15 U.S.C. § 45; and the Utah Protection of Personal Information
             Act, Utah Code Ann. § 13-44-201.

                                                 221
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 222 of 249



       1099. Defendant intended to mislead Plaintiffs and Utah Subclass members and induce

them to rely on its misrepresentations and omissions.

       1100. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1101. Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding hundreds of millions of consumers, including Plaintiffs

and the Utah Subclass.

       1102. Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       1103. Plaintiffs and the Utah Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1104. Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensity of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of

the relationship between consumers, including Plaintiffs and the Utah Subclass, and Defendant

because consumers are unable to fully protect their interests with regard to their data, and placed

trust and confidence in Defendant.

       1105. Defendant’s duty to disclose also arose from its:



                                                     222
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 223 of 249



            a. Possession of exclusive knowledge regarding the security of the data in its
               systems;

            b. Active concealment of the state of its security; and/or

            c. Incomplete representations about the security and integrity of its computer and
               data systems, and its prior data breaches, while purposefully withholding material
               facts from Plaintiffs and the Utah Subclass that contradicted these representations.

       1106. Defendant intentionally or knowingly engaged in deceptive acts or practices,

violating Utah Code Ann. § 13-11-4(2) by:

            a. Indicating that the subject of a consumer transaction has sponsorship, approval,
               performance characteristics, accessories, uses, or benefits, if it has not;

            b. Indicating that the subject of a consumer transaction is of a particular standard,
               quality, grade, style, or model, if it is not;

            c. Indicating that the subject of a consumer transaction has been supplied in
               accordance with a previous representation, if it has not; and

            d. Indicating that the subject of a consumer transaction will be supplied in greater
               quantity (e.g. more data security) than the supplier intends.

       1107. Defendant engaged in unconscionable acts and practices that were oppressive and

led to unfair surprise, as shown in the setting, purpose, and effect of those acts and practices.

Defendant’s acts and practices unjustly imposed hardship on Plaintiffs and the Utah Subclass by

imposing on them, through no fault of their own, an increased and imminent risk of fraud and

identity theft; substantial cost in time and expenses related to monitoring their financial accounts

for fraudulent activity; and lost value of their Personal Information. The deficiencies in

Defendant’s data security, and the material misrepresentations and omissions concerning those

deficiencies, led to unfair surprise to Plaintiffs and the Utah Subclass when the Data Breach

occurred.

       1108. In addition, there was an overall imbalance in the obligations and rights imposed

by the consumer transactions in question, based on the mores and industry standards of the time


                                                   223
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 224 of 249



and place where they occurred. Societal standards required Defendant to adequately secure

Personal Information in its possession. There is a substantial imbalance between the obligations

and rights of consumers, such as Plaintiffs and the Utah Subclass and Defendant, which has

complete control over the Personal Information in its possession. Industry standards also dictate

that Defendant adequately secure the Personal Information in its possession.

       1109. Defendant’s acts and practices were also procedurally unconscionable because

consumers, including Plaintiffs and the Utah Subclass, had no practicable option but to have their

Personal Information stored in Defendant’s systems. Defendant exploited this imbalance in

power, and the asymmetry of information about its data security, to profit by inadequately

securing the Personal Information in its systems.

       1110. As a direct and proximate result of Defendant’s unconscionable and deceptive

acts or practices, Plaintiffs and Utah Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

       1111. Defendant’s violations present a continuing risk to Plaintiffs and Utah Subclass

members as well as to the general public.

       1112. Plaintiffs and Utah Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual damages, statutory damages of $2,000 per violation, amounts

necessary to avoid unjust enrichment, under Utah Code Ann. §§ 13-11-19, et seq.; injunctive

relief; and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE VERMONT SUBCLASS

                                            COUNT 7913
                                                    224
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 225 of 249



                             VERMONT CONSUMER FRAUD ACT

                                   Vt. Stat. Ann. tit. 9, §§ 2451, et seq.

        1113. Plaintiffs on behalf of the Vermont Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

        1114. Plaintiffs and Vermont Subclass members are “consumers,” as defined by Vt.

Stat. Ann. tit. 9, § 2451a(a).

        1115. Defendants’ conduct as alleged herein related to “goods” or “services” for

personal, family, or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).

        1116. Defendants are “sellers,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).

        1117. Defendants advertised, offered, or sold goods or services in Vermont and engaged

in trade or commerce directly or indirectly affecting the people of Vermont.

        1118. Defendants engaged in unfair and deceptive acts or practices, in violation of Vt.

Stat. Tit. 9, § 2453(a) include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Vermont Subclass members’ Personal Information, which
               was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiffs’ and Vermont Subclass members’ Personal Information,
               including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
               proximate cause of the Breach;

            d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
               and Vermont Subclass members’ Personal Information, including by
               implementing and maintaining reasonable security measures;

            e. Misrepresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiffs’ and Vermont Subclass


                                                        225
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 226 of 249



              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Vermont Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Vermont Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       1119. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1120. Defendant intended to mislead Plaintiffs and Vermont Subclass members and

induce them to rely on its misrepresentations and omissions.

       1121. The above unfair and deceptive practices and acts by Defendant were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       1122. Defendant acted intentionally, knowingly, and maliciously to violate Vermont’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Vermont Subclass members’

rights. Past breaches put Defendant on notice that its security and privacy protections were

inadequate.

       1123. As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive

acts and practices, Plaintiffs and Vermont Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their



                                                  226
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 227 of 249



financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

        1124. Plaintiffs and Vermont Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief, restitution, actual damages, disgorgement of

profits, treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS

                                           COUNT 80

          VIRGINIA PERSONAL INFORMATION BREACH NOTIFICATION ACT

                              Va. Code Ann. §§ 18.2-186.6, et seq.

        1125. Virginia Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        1126. Defendant is required to accurately notify Plaintiffs and Virginia Subclass

members following discovery or notification of a breach of its data security system if

unencrypted or unredacted Personal Information was or is reasonably believed to have been

accessed and acquired by an unauthorized person who will, or it is reasonably believed who will,

engage in identify theft or another fraud, without unreasonable delay under Va. Code Ann. §

18.2-186.6(B).

        1127. Defendant is an entity that owns or licenses computerized data that includes

Personal Information as defined by Va. Code Ann. § 18.2-186.6(B).

        1128. Plaintiffs’ and Virginia Subclass members’ PII includes Personal Information as

covered under Va. Code Ann. § 18.2-186.6(A).

        1129. Because Defendant discovered a breach of its security system in which

unencrypted or unredacted Personal Information was or is reasonably believed to have been

                                                   227
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 228 of 249



accessed and acquired by an unauthorized person, who will, or it is reasonably believed who

will, engage in identify theft or another fraud, Defendant had an obligation to disclose the data

breach in a timely and accurate fashion as mandated by Va. Code Ann. § 18.2-186.6(B).

        1130. By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Va. Code Ann. § 18.2-186.6(B).

        1131. As a direct and proximate result of Defendant’s violations of Va. Code Ann. §

18.2-186.6(B), Plaintiffs and Virginia Subclass members suffered damages, as described above.

        1132. Plaintiffs and Virginia Subclass members seek relief under Va. Code Ann. § 18.2-

186.6(I), including actual damages.

                                          COUNT 81

                           VIRGINIA CONSUMER PROTECTION ACT

                               Va. Code Ann. §§ 59.1-196, et seq.

        1133. Virginia Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        1134. The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception,

fraud, false pretense, false promise, or misrepresentation in connection with a consumer

transaction.” Va. Code Ann. § 59.1-200(14).

        1135. Defendant is a “person” as defined by Va. Code Ann. § 59.1-198.

        1136. Defendant is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

        1137. Defendant engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.

Defendant advertised, offered, or sold goods or services used primarily for personal, family or

household purposes.

                                                  228
             Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 229 of 249



       1138. Defendant engaged in deceptive acts and practices by using deception, fraud, false

pretense, false promise, and misrepresentation in connection with consumer transactions,

including:

             a. Failing to implement and maintain reasonable security and privacy measures to
                protect Plaintiffs and Virginia Subclass members’ Personal Information, which
                was a direct and proximate cause of the Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate identified
                security and privacy risks, and adequately improve security and privacy measures
                following previous cybersecurity incidents, which was a direct and proximate
                cause of the Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security
                and privacy of Plaintiffs’ and Virginia Subclass members’ Personal Information,
                including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
                proximate cause of the Breach;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
                and Virginia Subclass members’ Personal Information, including by
                implementing and maintaining reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties
                pertaining to the security and privacy of Plaintiffs’ and Virginia Subclass
                members’ Personal Information, including duties imposed by the FTC Act, 15
                U.S.C. § 45;

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                or adequately secure Plaintiffs and Virginia Subclass members’ Personal
                Information; and

             g. Omitting, suppressing, and concealing the material fact that it did not comply with
                common law and statutory duties pertaining to the security and privacy of
                Plaintiffs’ and Virginia Subclass members’ Personal Information, including duties
                imposed by the FTC Act, 15 U.S.C. § 45.

       1139. Defendant intended to mislead Plaintiffs and Virginia Subclass members and

induce them to rely on its misrepresentations and omissions.

       1140. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and Virginia Subclass members, about the

adequacy of Defendant’s computer and data security and the quality of the Defendant brand.

                                                    229
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 230 of 249



       1141. Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the

Virginia Subclass.

       1142. Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       1143. Plaintiffs and the Virginia Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1144. In Defendant had a duty to disclose these facts due to the circumstances of this

case, the sensitivity and extensiveness of the Personal Information in its possession, and the

generally accepted professional standards. In addition, such a duty is implied by law due to the

nature of the relationship between consumers—including Plaintiffs and the Virginia Subclass—

and Defendant, because consumers are unable to fully protect their interests with regard to their

data, and placed trust and confidence in Defendant.

       1145. Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the Virginia Subclass that contradicted these
              representations.



                                                     230
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 231 of 249



       1146. The above-described deceptive acts and practices also violated the following

provisions of VA Code § 59.1-200(A):

           a. Misrepresenting that goods or services have certain quantities, characteristics,
              ingredients, uses, or benefits;

           b. Misrepresenting that goods or services are of a particular standard, quality, grade,
              style, or model; and

           c. Advertising goods or services with intent not to sell them as advertised, or with
              intent not to sell them upon the terms advertised.

       1147. Defendant acted intentionally, knowingly, and maliciously to violate Virginia’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Virginia Subclass members’

rights. Past breaches put Defendant on notice that its security and privacy protections were

inadequate. An award of punitive damages would serve to punish Defendant for its wrongdoing,

and warn or deter others from engaging in similar conduct.

       1148. As a direct and proximate result of Defendant’s deceptive acts or practices,

Plaintiffs and Virginia Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       1149. Defendant’s violations present a continuing risk to Plaintiffs and Virginia

Subclass members as well as to the general public.

       1150. Plaintiffs and Virginia Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual damages; statutory damages in the amount of $1,000 per

violation if the conduct is found to be willful or, in the alternative, $500 per violation; restitution,

injunctive relief; punitive damages; and attorneys’ fees and costs.


                                                     231
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 232 of 249



               CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS

                                          COUNT 8214

                        WASHINGTON DATA BREACH NOTICE ACT

                             Wash. Rev. Code §§ 19.255.010, et seq.

       1151. Washington Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Washington Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       1152. Defendant is a business that owns or licenses computerized data that includes

Personal Information as defined by Wash. Rev. Code § 19.255.010(1).

       1153. Plaintiffs’ and Washington Subclass members’ PII includes Personal Information

as covered under Wash. Rev. Code § 19.255.010(5).

       1154. Defendant is required to accurately notify Plaintiffs and Washington Subclass

members following discovery or notification of the breach of its data security system if Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, in the most expedient time possible and without

unreasonable delay under Wash. Rev. Code § 19.255.010(1).

       1155. Because Defendant discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Defendant had an obligation to disclose the data

breach in a timely and accurate fashion as mandated by Wash. Rev. Code § 19.255.010(1).

       1156. By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Wash. Rev. Code § 19.255.010(1).




                                                  232
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 233 of 249



         1157. As a direct and proximate result of Defendant’s violations of Wash. Rev. Code §

19.255.010(1), Plaintiffs and Washington Subclass members suffered damages, as described

above.

         1158. Plaintiffs and Washington Subclass members seek relief under Wash. Rev. Code

§§ 19.255.010(13)(a) and 19.255.010(13)(b), including actual damages and injunctive relief.

                                           COUNT 83

                       WASHINGTON CONSUMER PROTECTION ACT

                           Wash. Rev. Code Ann. §§ 19.86.020, et seq.

         1159. Washington Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Washington Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

         1160. Defendant is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

         1161. Defendant advertised, offered, or sold goods or services in Washington and

engaged in trade or commerce directly or indirectly affecting the people of Washington, as

defined by Wash. Rev. Code Ann. § 19.86.010 (2).

         1162. Defendant engaged in unfair or deceptive acts or practices in the conduct of trade

or commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiffs and Washington Subclass members’ Personal Information,
               which was a direct and proximate cause of the Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiffs’ and Washington Subclass members’ Personal
               Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
               a direct and proximate cause of the Breach;

                                                   233
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 234 of 249



           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Washington Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Washington Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Washington Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Washington Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       1163. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1164. Defendant      acted   intentionally,   knowingly,   and   maliciously   to   violate

Washington’s Consumer Protection Act, and recklessly disregarded Plaintiffs and Washington

Subclass members’ rights. Past breaches put Defendant on notice that its security and privacy

protections were inadequate.

       1165. Defendant’s conduct is injurious to the public interest because it violates Wash.

Rev. Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of

public interest impact, and/or injured persons and had and has the capacity to injure persons.

Further, its conduct affected the public interest, including the millions of Washingtonians

affected by the Breach.

       1166. As a direct and proximate result of Defendant’s unfair methods of competition

and unfair or deceptive acts or practices, Plaintiffs and Washington Subclass members have

suffered and will continue to suffer injury, ascertainable losses of money or property, and

                                                     234
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 235 of 249



monetary and non-monetary damages, including from fraud and identity theft; time and expenses

related to monitoring their financial accounts for fraudulent activity; an increased, imminent risk

of fraud and identity theft; and loss of value of their Personal Information.

       1167. Plaintiffs and Washington Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

and attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE WEST VIRGINIA SUBCLASS

                                            COUNT 84

             WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

                                 W. Va. Code §§ 46A-6-101, et seq.

       1168. West Virginia Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the West Virginia Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       1169. Plaintiffs and West Virginia Subclass members are “consumers,” as defined by

W. Va. Code § 46A-6-102(2).

       1170. Defendant engaged in “consumer transactions,” as defined by W. Va. Code §

46A-6-102(2).

       1171. Defendant advertised, offered, or sold goods or services in West Virginia and

engaged in trade or commerce directly or indirectly affecting the people of West Virginia, as

defined by W. Va. Code § 46A-6-102(6).

       1172. Defendant engaged in unfair and deceptive business acts and practices in the

conduct of trade or commerce, in violation of W. Va. Code § 46A-6-104, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and West Virginia Subclass members’ Personal Information,
              which was a direct and proximate cause of the Breach;

                                                    235
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 236 of 249



          b. Failing to identify foreseeable security and privacy risks, remediate identified
             security and privacy risks, and adequately improve security and privacy measures
             following previous cybersecurity incidents, which was a direct and proximate
             cause of the Breach;

          c. Failing to comply with common law and statutory duties pertaining to the security
             and privacy of Plaintiffs’ and West Virginia Subclass members’ Personal
             Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which
             was a direct and proximate cause of the Breach;

          d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
             and West Virginia Subclass members’ Personal Information, including by
             implementing and maintaining reasonable security measures;

          e. Misrepresenting that it would comply with common law and statutory duties
             pertaining to the security and privacy of Plaintiffs’ and West Virginia Subclass
             members’ Personal Information, including duties imposed by the FTC Act, 15
             U.S.C. § 45;

          f. Omitting, suppressing, and concealing the material fact that it did not reasonably
             or adequately secure Plaintiffs and West Virginia Subclass members’ Personal
             Information; and

          g. Omitting, suppressing, and concealing the material fact that it did not comply with
             common law and statutory duties pertaining to the security and privacy of
             Plaintiffs’ and West Virginia Subclass members’ Personal Information, including
             duties imposed by the FTC Act, 15 U.S.C. § 45.

       1173. Defendant’s unfair and deceptive acts and practices also violated W. Va. Code §

46A-6-102(7), including:

          a. Representing that goods or services have sponsorship, approval, characteristics,
             ingredients, uses, benefits or quantities that they do not have;

          b. Representing that goods or services are of a particular standard, quality or grade,
             or that goods are of a particular style or model if they are of another;

          c. Advertising goods or services with intent not to sell them as advertised;

          d. Engaging in any other conduct which similarly creates a likelihood of confusion
             or of misunderstanding;

          e. Using deception, fraud, false pretense, false promise or misrepresentation, or the
             concealment, suppression or omission of any material fact with intent that others
             rely upon such concealment, suppression or omission, in connection with the sale
             or advertisement of goods or services, whether or not any person has in fact been
             misled, deceived or damaged thereby; and

                                                 236
            Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 237 of 249



             f. Advertising, displaying, publishing, distributing, or causing to be advertised,
                displayed, published, or distributed in any manner, statements and representations
                with regard to the sale of goods or the extension of consumer credit, which are
                false, misleading or deceptive or which omit to state material information which
                is necessary to make the statements therein not false, misleading or deceptive.

          1174. Defendant’s unfair and deceptive acts and practices were unreasonable when

weighed against the need to develop or preserve business, and were injurious to the public

interest, under W. Va. Code § 46A-6-101.

          1175. Defendant’s acts and practices were additionally “unfair” under W. Va. Code §

46A-6-104 because they caused or were likely to cause substantial injury to consumers which

was not reasonably avoidable by consumers themselves and not outweighed by countervailing

benefits to consumers or to competition.

          1176. The injury to consumers from Defendant’s conduct was and is substantial because

it was non-trivial and non-speculative; and involved a monetary injury and/or an unwarranted

risk to the safety of their Personal Information or the security of their identity or credit. The

injury to consumers was substantial not only because it inflicted harm on a significant number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

          1177. Consumers could not have reasonably avoided injury because Defendant’s

business acts and practices unreasonably created or took advantage of an obstacle to the free

exercise of consumer decision-making. By withholding important information from consumers

about the inadequacy of its data security, Defendant created an asymmetry of information

between it and consumers that precluded consumers from taking action to avoid or mitigate

injury.

          1178. Defendant’s inadequate data security had no countervailing benefit to consumers

or to competition.



                                                   237
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 238 of 249



       1179. Defendant’s acts and practices were additionally “deceptive” under W. Va. Code

§ 46A-6-104 because Defendant made representations or omissions of material facts that misled

or were likely to mislead reasonable consumers, including Plaintiffs and West Virginia Subclass

members.

       1180. Defendant intended to mislead Plaintiffs and West Virginia Subclass members

and induce them to rely on its misrepresentations and omissions.

       1181. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1182. Had Defendant disclosed to Plaintiffs and Class members that its data systems

were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiffs and the West

Virginia Subclass.

       1183. Defendant accepted the responsibility of being a “steward of data” while keeping

the inadequate state of its security controls secret from the public.

       1184. Plaintiffs and the West Virginia Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1185. Defendant had a duty to disclose the above-described facts due to the

circumstances of this case, the sensitivity and extensity of the Personal Information in its

possession, and generally accepted professional standards. This duty arose because members of



                                                     238
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 239 of 249



the public, including Plaintiffs and the West Virginia Subclass, repose a trust and confidence in

Defendant.

       1186. In addition, such a duty is implied by law due to the nature of the relationship

between consumers—including Plaintiffs and the West Virginia Subclass—and Defendant,

because consumers are unable to fully protect their interests with regard to their data, and placed

trust and confidence in Defendant.

       1187. Defendant’s duty to disclose also arose from its:

             a. Possession of exclusive knowledge regarding the security of the data in its
                systems;

             b. Active concealment of the state of its security; and/or

             c. Incomplete representations about the security and integrity of its computer and
                data systems, and its prior data breaches, while purposefully withholding material
                facts from Plaintiffs and the West Virginia Subclass that contradicted these
                representations.

       1188. Defendant’s omissions were legally presumed to be equivalent to active

misrepresentations because Defendant intentionally prevented Plaintiffs and West Virginia

Subclass members from discovering the truth regarding Defendant’s inadequate data security.

       1189. Defendant acted intentionally, knowingly, and maliciously to violate West

Virginia’s Consumer Credit and Protection Act, and recklessly disregarded Plaintiffs and West

Virginia Subclass members’ rights. Defendant’s unfair and deceptive acts and practices were

likely to cause serious harm. Defendant’s numerous past data breaches put it on notice that its

security and privacy protections were inadequate.

       1190. As a direct and proximate result of Defendant’s unfair and deceptive acts or

practices and Plaintiffs and West Virginia Subclass members’ purchase of goods or services,

Plaintiffs and West Virginia Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

                                                    239
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 240 of 249



from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       1191. Defendant’s violations present a continuing risk to Plaintiffs and West Virginia

Subclass members as well as to the general public.

       1192. Plaintiffs and West Virginia Subclass members seek all monetary and non-

monetary relief allowed by law, including the greater of actual damages or $200 per violation

under W. Va. Code § 46A-6-106(a); restitution, injunctive and other equitable relief; punitive

damages, and reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE WISCONSIN SUBCLASS

                                            COUNT 85

                WISCONSIN NOTICE OF UNAUTHORIZED ACQUISITION

                                OF PERSONAL INFORMATION

                                    Wis. Stat. §§ 134.98, et seq.

       1193. Wisconsin Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Wisconsin Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       1194. Defendant is a business that maintains or licenses Personal Information as defined

by Wis. Stat. § 134.98(2).

       1195. Plaintiffs’ and Wisconsin Subclass members’ PII includes Personal Information

as covered under Wis. Stat. § 134.98(1)(b).

       1196. Defendant is required to accurately notify Plaintiffs and Wisconsin Subclass

members if it knows that Personal Information in its possession has been acquired by a person



                                                     240
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 241 of 249



whom it has not authorized to acquire the Personal Information within a reasonable time under

Wis. Stat. §§ 134.98(2)-(3)(a).

       1197. Because Defendant knew that Personal Information in its possession had been

acquired by a person whom it has not authorized to acquire the Personal Information, Defendant

had an obligation to disclose the data breach in a timely and accurate fashion as mandated by

Wis. Stat. § 134.98(2).

       1198. By failing to disclose the Defendant data breach in a timely and accurate manner,

Defendant violated Wis. Stat. § 134.98(2).

       1199. As a direct and proximate result of Defendant’s violations of Wis. Stat. §

134.98(3)(a), Plaintiffs and Wisconsin Subclass members suffered damages, as described above.

       1200. Plaintiffs and Wisconsin Subclass members seek relief under Wis. Stat. § 134.98,

including actual damages and injunctive relief.

                                             COUNT 86

                    WISCONSIN DECEPTIVE TRADE PRACTICES ACT

                                     Wis. Stat. § 100.18, et seq.

       1201. Wisconsin Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Wisconsin Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       1202. Defendant is a “person, firm, corporation or association,” as defined by Wis. Stat.

§ 100.18(1).

       1203. Plaintiffs and Wisconsin Subclass members are members of “the public,” as

defined by Wis. Stat. § 100.18(1).

       1204. With intent to sell, distribute, or increase consumption of merchandise, services,

or anything else offered by Defendant to members of the public for sale, use, or distribution,

                                                    241
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 242 of 249



Defendant made, published, circulated, placed before the public or caused (directly or indirectly)

to be made, published, circulated, or placed before the public in Wisconsin advertisements,

announcements, statements, and representations to the public which contained assertions,

representations, or statements of fact which are untrue, deceptive, and/or misleading, in violation

of Wis. Stat. § 100.18(1).

       1205. Defendant also engaged in the above-described conduct as part of a plan or

scheme, the purpose or effect of which was to sell, purchase, or use merchandise or services not

as advertised, in violation of Wis. Stat. § 100.18(9).

       1206. Defendant’s deceptive acts, practices, plans, and schemes include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Wisconsin Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Wisconsin Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which
              was a direct and proximate cause of the Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Wisconsin Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Wisconsin Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Wisconsin Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of

                                                    242
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 243 of 249



               Plaintiffs’ and Wisconsin Subclass members’ Personal Information, including
               duties imposed by the FTC Act, 15 U.S.C. § 45.

       1207. Defendant intended to mislead Plaintiffs and Wisconsin Subclass members and

induce them to rely on its misrepresentations and omissions.

       1208. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1209. Defendant had a duty to disclose the above-described facts due to the

circumstances of this case, the sensitivity and extensity of the Personal Information in its

possession, and generally accepted professional standards. This duty arose because members of

the public, including Plaintiffs and the Wisconsin Subclass, repose a trust and confidence in

Defendant. In addition, such a duty is implied by law due to the nature of the relationship

between consumers—including Plaintiffs and the Wisconsin Subclass—and Defendant, because

consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Defendant.

       1210. Defendant’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiffs and the Wisconsin Subclass that contradicted these
              representations.

       1211. Defendant’s failure to disclose the above-described facts is the same as actively

representing that those facts do not exist.




                                                    243
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 244 of 249



       1212. Defendant acted intentionally, knowingly, and maliciously to violate the

Wisconsin Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Wisconsin

Subclass members’ rights. Past data breaches put Defendant on notice that its security and

privacy protections were inadequate.

       1213. As a direct and proximate result of Defendant’s deceptive acts or practices,

Plaintiffs and Wisconsin Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       1214. Defendant had an ongoing duty to all Defendant customers to refrain from

deceptive acts, practices, plans, and schemes under Wis. Stat. § 100.18.

       1215. Plaintiffs and Wisconsin Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat.

§ 100.18(11)(b)(2), injunctive relief, and punitive damages.

                  CLAIMS ON BEHALF OF THE WYOMING SUBCLASS

                                           COUNT 87

   WYOMING COMPUTER SECURITY BREACH; NOTICE TO AFFECTED PERSONS

                                 Wyo. Stat. Ann. § 40-12-502(a)

       1216. Wyoming Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Wyoming Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.




                                                   244
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 245 of 249



       1217. Defendant is a business that conducts business in Wyoming and that owns or

licenses computerized data that includes personal identifying information about residents of

Wyoming under Wyo. Stat. Ann. § 40-12-502(a).

       1218. Plaintiffs’ and Wyoming Subclass members’ Personal Information includes

Personal Information covered under Wyo. Stat. Ann. § 40-12-501(a)(vii).

       1219. Under Wyo. Stat. Ann. § 40-12-502(a), “[a]n individual or commercial entity that

conducts business in Wyoming and that owns or licenses computerized data that includes

personal identifying information about a resident of Wyoming shall, when it becomes aware of a

breach of the security of the system, conduct in good faith a reasonable and prompt investigation

to determine the likelihood that personal identifying information has been or will be misused.”

       1220. Because Defendant discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Defendant had an obligation to disclose the Breach in

a timely and accurate fashion as mandated under Wyo. Stat. Ann. § 40-12-502.

       1221. By failing to disclose the Breach in a timely and accurate manner, Defendant

violated Wyo. Stat. Ann. § 40-12-502.

       1222. As a direct and proximate result of Defendant’s violations of Wyo. Stat. Ann. §

40-12-502, Plaintiffs and Wyoming Subclass members suffered the damages described above.

       1223. Plaintiffs and Wyoming Subclass members seek relief under Wyo. Stat. Ann. §

40-12-502, including damages, attorneys’ fees and costs, and injunctive relief.

                                           COUNT 88

                        WYOMING CONSUMER PROTECTION ACT

                              Wyo. Stat. Ann. § 40-12-101, et seq.



                                                   245
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 246 of 249



       1224. Wyoming Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Wyoming Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       1225. Defendant is a “person,” as defined by Wyo. Stat. Ann. § 40-12-101(a)(i).

       1226. Defendant sells “merchandise,” as defined by Wyo. Stat. Ann. § 40-12-101(a)(vi).

       1227. The Wyoming Consumer Protection Act, Wyo. Stat. Ann. § 40-12-101, et seq.,

prohibits unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

       1228. Defendant’s unconscionable and deceptive practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiffs and Wyoming Subclass members’ Personal Information, which
              was a direct and proximate cause of the Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiffs’ and Wyoming Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Defendant data breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs
              and Wyoming Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiffs’ and Wyoming Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiffs and Subclass members’ Personal Information; and

                                                   246
          Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 247 of 249



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiffs’ and Wyoming Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       1229. Defendant intentionally or knowingly engaged in deceptive acts or practices,

violating Wyo. Stat. Ann. § 40-12-105(a), by:

           a. Indicating that the subject of a consumer transaction has sponsorship, approval,
              performance characteristics, accessories, uses, or benefits, if it has not;

           b. Indicating that the subject of a consumer transaction is of a particular standard,
              quality, grade, style, or model, if it is not;

           c. Indicating that the subject of a consumer transaction has been supplied in
              accordance with a previous representation, if it has not; and

           d. Indicating that the subject of a consumer transaction will be supplied in greater
              quantity (e.g. more data security) than the supplier intends.

       1230. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1231. Defendant intended to mislead Plaintiffs and Wyoming Subclass members and

induce them to rely on its misrepresentations and omissions.

       1232. Defendant acted intentionally, knowingly, and maliciously to violate the

Wyoming Consumer Protection Act, and recklessly disregarded Plaintiffs and Wyoming

Subclass members’ rights. Past breaches put Defendant on notice that its security and privacy

protections were inadequate.

       1233. Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensity of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of

the relationship between consumers, including Plaintiffs and the Wyoming Subclass, and


                                                   247
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 248 of 249



Defendant because consumers are unable to fully protect their interests with regard to their data,

and placed trust and confidence in Defendant.

        1234. Defendant’s duty to disclose also arose from its:

            a. Possession of exclusive knowledge regarding the security of the data in its
               systems;

            b. Active concealment of the state of its security; and/or

            c. Incomplete representations about the security and integrity of its computer and
               data systems, and its prior data breaches, while purposefully withholding material
               facts from Plaintiffs and the Wyoming Subclass that contradicted these
               representations.

        1235. As a direct and proximate result of Defendant’s unconscionable and deceptive

practices, Plaintiffs and Wyoming Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Personal Information.

        1236. Plaintiffs and Wyoming Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages,

restitution, and attorneys’ fees, filing fees, and costs.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, for themselves and Class Members, respectfully request that

(i) this action be certified as a class action, (ii) Plaintiffs be designated the Class Representatives,

and (iii) Plaintiffs’ counsel be appointed as Class Counsel. Plaintiffs, for themselves and Class

Members, further request that upon final trial or hearing, judgment be awarded against

Defendant, in Plaintiffs’ favor for:



                                                      248
           Case 1:19-cv-02489 Document 1 Filed 08/16/19 Page 249 of 249



           a. Compensatory and punitive damages in an amount to be determined by the trier of
              fact;

           b. Declaratory and injunctive relief (as set forth above);

           c. Attorneys’ fees, litigation expenses and costs of suit incurred through the trial and
              any appeals of this case;

           d. Pre- and post-judgment interest on any amounts awarded; and

           e. Such other and further relief the Court deems just and proper.

                                         JURY DEMAND

       Plaintiffs, individually and on behalf of Class Members, respectfully demand a trial by

jury on all of his claims and causes of action so triable.


Dated: August 13, 2019                                 Respectfully submitted,


                                                       /s/ Gary E. Mason
                                                       Gary E. Mason,
                                                       D.C. Bar No. 418073
                                                       Whitfield Bryson & Mason LLP
                                                       5101 Wisconsin Avenue NW | Ste 305
                                                       Washington, DC 20016
                                                       Tel: 202-640-1168
                                                       Fax: 202-429-2294
                                                       gmason@wbmllp.com

                                                       Charles E. Schaffer (pro hac to be filed)
                                                       Levin Sedran & Berman, LLP
                                                       510 Walnut Street, Suite 500
                                                       Philadelphia, PA 19106
                                                       Tel: 215-592-1500
                                                       Fax: 215-592-4663
                                                       cschaffer@lfsblaw.com




                                                     249
